Exhibit 10.1

 

EXECUTION COPY

 

[*The information in Schedule 5.01 (Updated 2012 AWP Approved Budget) has been
omitted from this agreement in connection with a request for confidential
treatment. The omitted information has been filed separately with the Securities
and Exchange Commission as part of the request for confidential treatment. The
omitted information is indicated by a blank and marked with an asterisk.]

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

AMONG

 

PROSPECT GLOBAL RESOURCES, INC., A DELAWARE CORPORATION,

 

AMERICAN WEST POTASH, LLC

 

AND

 

THE KARLSSON GROUP, INC.



DATED AS OF

 

MAY 30, 2012

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

1

 

 

ARTICLE II PURCHASE AND SALE

6

 

 

Section 2.01

Purchase and Sale

6

 

 

 

Section 2.02

Purchase Price

6

 

 

 

Section 2.03

Intentionally Omitted

7

 

 

 

Section 2.04

Supplemental Payment

7

 

 

 

Section 2.05

Second Exclusivity Consideration

7

 

 

 

Section 2.06

Deliveries at Closing

7

 

 

 

Section 2.07

Purchase Price Adjustment for Tax Purposes

9

 

 

 

Section 2.08

Closing

9

 

 

 

Section 2.09

Withholding Tax

9

 

 

 

Section 2.10

Tax Treatment; Purchase Price Allocation

9

 

 

 

ARTICLE III  REPRESENTATIONS AND WARRANTIES OF SELLER

10

 

 

Section 3.01

Organization and Authority of Seller

10

 

 

 

Section 3.02

Capitalization

11

 

 

 

Section 3.03

No Conflicts; Consents

11

 

 

 

Section 3.04

Legal Proceedings; Governmental Orders

12

 

 

 

Section 3.05

AWP Operating Agreement

12

 

 

 

Section 3.06

Permits and Contracts

12

 

 

 

Section 3.07

Full Disclosure

12

 

 

 

Section 3.08

Investment Purpose

12

 

 

 

ARTICLE IV  REPRESENTATIONS AND WARRANTIES OF BUYER

12

 

 

Section 4.01

Organization and Authority of Buyer

13

 

 

 

Section 4.02

No Conflicts; Consents

13

 

 

 

Section 4.03

Legal Proceedings; Governmental Orders

13

 

 

 

Section 4.04

AWP Operating Agreement

14

 

 

 

Section 4.05

Investment Purpose

14

 

i

--------------------------------------------------------------------------------


 

Section 4.06

Brokers

14

 

 

 

Section 4.07

Full Disclosure

14

 

 

 

ARTICLE V  COVENANTS

14

 

 

Section 5.01

Conduct of Business Prior to the Closing

14

 

 

 

Section 5.02

Access to Information

14

 

 

 

Section 5.03

No Solicitation of Other Bids

15

 

 

 

Section 5.04

Notice of Certain Events

15

 

 

 

Section 5.05

Resignations

16

 

 

 

Section 5.06

Confidentiality

16

 

 

 

Section 5.07

Conduct of AWP

16

 

 

 

Section 5.08

Governmental Approvals and Consents

17

 

 

 

Section 5.09

Closing Conditions

17

 

 

 

Section 5.10

Public Announcements

17

 

 

 

Section 5.11

Release

17

 

 

 

Section 5.12

Buyer Financial Statements and Tax Returns

18

 

 

 

Section 5.13

Further Assurances

18

 

 

 

ARTICLE VI  TAX MATTERS

19

 

 

Section 6.01

Transfer Taxes

19

 

 

 

ARTICLE VII  CONDITIONS TO CLOSING

19

 

 

Section 7.01

Conditions to Obligations of All Parties

19

 

 

 

Section 7.02

Conditions to Obligations of Buyer

19

 

 

 

Section 7.03

Conditions to Obligations of Seller

20

 

 

 

ARTICLE VIII  INDEMNIFICATION

20

 

 

Section 8.01

Survival

20

 

 

 

Section 8.02

Indemnification By Seller

21

 

 

 

Section 8.03

Indemnification By Buyer

21

 

 

 

Section 8.04

Limitations on Indemnification

21

 

 

 

Section 8.05

Indemnification Procedures

22

 

 

 

Section 8.06

Tax Treatment of Indemnification Payments

23

 

 

 

ARTICLE IX  TERMINATION

23

 

ii

--------------------------------------------------------------------------------


 

Section 9.01

Termination

23

 

 

 

Section 9.02

Effect of Termination

23

 

 

 

ARTICLE X  MISCELLANEOUS

24

 

 

Section 10.01

Expenses

24

 

 

 

Section 10.02

Notices

24

 

 

 

Section 10.03

Interpretation

25

 

 

 

Section 10.04

Headings

26

 

 

 

Section 10.05

Severability

26

 

 

 

Section 10.06

Acknowledgement

26

 

 

 

Section 10.07

Entire Agreement

26

 

 

 

Section 10.08

Successors and Assigns

26

 

 

 

Section 10.09

No Third-party Beneficiaries

27

 

 

 

Section 10.10

Amendment and Modification; Waiver

27

 

 

 

Section 10.11

Governing Law; Submission to Jurisdiction

27

 

 

 

Section 10.12

Specific Performance

27

 

 

 

Section 10.13

Counterparts

27

 

EXHIBITS

 

Exhibit A

 

Form of Additional Consideration Agreement

Exhibit B

 

Form of Collateral Assignment of Mineral Leases

Exhibit C

 

Form of Collateral Assignment of Mining Permits

Exhibit D

 

Form of Collateral Assignment of Royalty Agreement

Exhibit E

 

Form of Covenant Not to Compete

Exhibit F

 

Form of Deed of Trust

Exhibit G

 

Form of Guaranty from AWP

Exhibit H

 

Form of Pledge Agreement

Exhibit I

 

Form of Quitclaim Bill of Sale

Exhibit J

 

Form of Quitclaim Deed

Exhibit K

 

Form of Registration Rights Agreement

Exhibit L

 

Form of Security Agreement

Exhibit M

 

Form of Warrant

Exhibit N

 

Form of Promissory Note

Exhibit O

 

Form of Supplemental Payment Agreement

Exhibit P

 

Form of Assignment

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule 2.10

 

Purchase Price Allocation

Schedule 3.02

 

Shareholders of Seller

Schedule 3.04

 

Litigation

Schedule 5.01

 

Updated 2012 AWP Approved Budget

Schedule 5.07

 

B.U.A. Leases

 

iv

--------------------------------------------------------------------------------


 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

This Membership Interest Purchase Agreement (this “Agreement”), dated as of May
30, 2012 (the “Effective Date”), is entered into between The Karlsson Group,
Inc., an Arizona corporation, having an office located at 18 Ozone Avenue,
Venice, CA 90291 (“Seller”), American West Potash, LLC, a Delaware limited
liability company with its principal office located at 1621 18th Street, Suite
260, Denver, CO 80202 (“AWP” or “Company”), and Prospect Global Resources Inc.,
a Delaware corporation (“Buyer”), a wholly-owned subsidiary of Prospect Global
Resources Inc., a Nevada corporation (“PGRX”), with its principal office located
at 1621 18th Street, Suite 260, Denver, CO 80202.  Buyer, Seller and Company are
sometimes referred to in this Agreement, collectively, as the “Parties,” and
individually, as a “Party.”

 

RECITALS

 

WHEREAS, Seller owns fifty percent (50%) of all of the issued and outstanding
membership interests (the “Membership Interests”) in the Company; and

 

WHEREAS, Seller wishes to sell to Buyer, and Buyer wishes to purchase from
Seller, the Membership Interests, subject to the terms and conditions set forth
herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

ARTICLE I
DEFINITIONS

 

The following terms have the meanings specified or referred to in this Article
I:

 

“Acquisition Proposal” has the meaning set forth in Section 5.03(a).

 

“Action” means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of violation, proceeding, litigation, citation, summons,
subpoena or investigation of any nature, civil, criminal, administrative,
regulatory or otherwise, whether at law or in equity.

 

“Additional Consideration” means the additional consideration granted to Seller
by AWP pursuant to the Additional Consideration Agreement.

 

--------------------------------------------------------------------------------


 

“Additional Consideration Agreement” means that certain Additional Consideration
Agreement by and between Company and Seller in the form attached hereto as
Exhibit A.

 

“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person.  The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

 

“Agreement” has the meaning set forth in the preamble.

 

“Allocable Amount” has the meaning set forth in Section 2.10(b).

 

“Assignment” has the meaning set forth in Section 2.06(b)(xiii).

 

“AWP” has the meaning set forth in the Preamble.

 

“AWP Operating Agreement” means the Third Amended and Restated Operating
Agreement of AWP dated as of January 21, 2011.

 

“Breach” means any breach, inaccuracy, failure to perform, failure to comply,
conflict with, default, or violation.

 

“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in Phoenix, Arizona are authorized or required by Law
to be closed for business.

 

“Buyer” has the meaning set forth in the preamble.

 

“Buyer Indemnitees” has the meaning set forth in Section 8.03.

 

“Closing” has the meaning set forth in Section 2.08.

 

“Closing Date” has the meaning set forth in Section 2.08.

 

“Closing Date Payment” has the meaning set forth in Section 2.02(a)(i).

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Company” has the meaning set forth in the recitals.

 

“Collateral Assignment of Mineral Leases” means that certain Collateral
Assignment by and between the Company and Seller in the form attached hereto as
Exhibit B.

 

2

--------------------------------------------------------------------------------


 

“Collateral Assignment of Mining Permits” means that certain Collateral
Assignment by and between the Company and Seller in the form attached hereto as
Exhibit C.

 

“Collateral Assignment of Royalty Agreement” means that certain Collateral
Assignment of Royalty Agreement by and between the Company and Seller in the
form attached hereto as Exhibit D.

 

 “Contracts” means all contracts, leases, deeds, mortgages, licenses, Permits,
instruments, notes, commitments, undertakings, indentures, joint ventures and
all other legally binding agreements and commitments, whether written or oral.

 

“Covenant Not To Compete” means that certain Covenant Not To Compete by and
among Buyer, the Company, Seller, and each shareholder of Seller in the form
attached hereto as Exhibit E.

 

“Deed of Trust” means that certain Leasehold Deed of Trust by and between the
Company and Seller in the form attached hereto as Exhibit F.

 

“Direct Claim” has the meaning set forth in Section 8.05(c).

 

“Disclosure Schedules” means the Disclosure Schedules delivered by each of
Seller and Buyer concurrently with the execution and delivery of this Agreement.

 

“Dollars or $” means the lawful currency of the United States.

 

 “Encumbrance” means any charge, claim, community property interest, pledge,
condition, equitable interest, lien (statutory or other), option, security
interest, mortgage, easement or covenant.

 

“Expiration Date” means 5:00 pm, Los Angeles time, on August 10, 2012.

 

 “First Exclusivity Consideration” means One Million Dollars ($1,000,000) paid
by Buyer to Seller on February 13, 2012.

 

“GAAP” means United States generally accepted accounting principles in effect
from time to time.

 

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof.

 

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

 

“Guaranty” means that certain Guaranty made by the Company in favour of Seller
in the form attached hereto as Exhibit G.

 

3

--------------------------------------------------------------------------------


 

“Indemnified Party” has the meaning set forth in Section 8.04.

 

“Indemnifying Party” has the meaning set forth in Section 8.04.

 

“Knowledge of Buyer or Buyer’s Knowledge” or any other similar knowledge
qualification, means the actual knowledge of Pat Avery, Jonathan Bloomfield and
Wayne Rich.

 

“Knowledge of Seller or Seller’s Knowledge” or any other similar knowledge
qualification, means the actual knowledge of Michael Stone, Anders Karlsson or
Jonathan Spanier.

 

“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.

 

“Liability” or “Liable” means any liability or obligation, whether known or
unknown, asserted or unasserted, absolute or contingent, matured or unmatured,
conditional or unconditional, latent or patent, accrued or unaccrued, liquidated
or unliquidated, or due or to become due.

 

“Losses” means losses and damages due to: Liabilities, deficiencies, Actions,
judgments, interest, awards, penalties, fines, costs or expenses of whatever
kind, including reasonable attorneys’ fees and the cost of enforcing any right
to indemnification hereunder and the cost of pursuing any insurance providers.

 

“Membership Interests” has the meaning set forth in the recitals.

 

“Organizational Documents” means (a) in the case of a Person that is a
corporation, its articles or certificate of incorporation and its by-laws,
regulations or similar governing instruments required by the laws of its
jurisdiction of formation or organization; (b) in the case of a Person that is a
partnership, its articles or certificate of partnership, formation or
association, and its partnership agreement (in each case, limited, limited
liability, general or otherwise); (c) in the case of a Person that is a limited
liability company, its articles or certificate of formation or organization, and
its limited liability company agreement or operating agreement; and (d) in the
case of a Person that is none of a corporation, partnership (limited, limited
liability, general or otherwise), limited liability company or natural person,
its governing instruments as required or contemplated by the laws of its
jurisdiction of organization.

 

“Permits” means all permits, licenses, franchises, approvals, authorizations,
registrations, certificates, variances and similar rights obtained, or required
to be obtained, from Governmental Authorities.

 

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.

 

4

--------------------------------------------------------------------------------


 

“PGRX” has the meaning set forth in the Preamble.

 

“Pledge Agreement” means that certain Pledge Agreement issued by Buyer in favour
of Seller in the form attached hereto as Exhibit H.

 

“Promissory Note” has the meaning set forth in Section 2.02.

 

“Purchase Price” has the meaning set forth in Section 2.02.

 

“Quitclaim Bill of Sale” means that certain Quitclaim Bill of Sale made by
Karlsson Group, Inc., a Nevada corporation (“Karlsson Nevada”), Seller and each
shareholder of Seller in favour of the Company, pursuant to which Karlsson
Nevada, Seller and each shareholder of Seller shall, subject to the transactions
contemplated herein, quitclaim to the Company their respective rights, titles or
interests, if any, in and to the personal property and assets of the Company. 
Buyer will record the quitclaim deed in the records of Apache County, Arizona on
the Closing Date. The Quitclaim Bill of Sale shall be on such terms and in the
form attached hereto as Exhibit I.

 

“Quitclaim Deed” means that certain Quitclaim Deed made by Karlsson Nevada,
Seller and each shareholder of Seller in favour of the Company, pursuant to
which Karlsson Nevada, Seller and each shareholder of Seller shall, subject to
the transactions contemplated herein, quitclaim to the Company their respective
rights, titles or interests, if any, in and to the Real Property of the
Company.  Buyer will record the quitclaim deed in the records of Apache County,
Arizona on the Closing Date. The Quitclaim Deed shall be on such terms and in
the form attached hereto as Exhibit J.

 

“Real Property” means the real property owned, leased or subleased by the
Company, together with all buildings, structures and facilities located thereon.

 

“Registration Rights Agreement” means that certain Registration Rights Agreement
in the form attached hereto as Exhibit K.

 

“Representative” means, with respect to any Person, any and all
directors/managing members, managers, officers, employees, consultants,
contractors, spouses(s), financial advisors, counsel, accountants and other
agents of such Person.

 

 “Second Exclusivity Consideration” has the meaning set forth in Section 2.05.

 

“Security Agreement” means that certain Security Agreement by and between
Company and Seller in the form attached hereto as Exhibit L.

 

“Seller” has the meaning set forth in the preamble.

 

“Seller Indemnitees” has the meaning set forth in Section 8.03.

 

5

--------------------------------------------------------------------------------


 

“SK Land Holdings” means SK Land Holdings, LLC, a Nevada limited liability
company.

 

“Supplemental Payment” has the meaning set forth in Section 2.04.

 

“Supplemental Payment Agreement” has the meaning set forth in Section 2.04.

 

“Third Party Claim” has the meaning set forth in Section 8.05(a).

 

“Transaction Documents” means this Agreement, the Supplemental Payment
Agreement, the Covenant Not To Compete, the Assignment, the Promissory Note, the
Security Agreement, the Guaranty, the Pledge Agreement, the Deed of Trust, the
Warrant, the Registration Rights Agreement, the Additional Consideration
Agreement, the Quitclaim Deed and the Quitclaim Bill of Sale.

 

“Warrant” means that certain warrant to purchase 9.4% of the outstanding shares
of PGRX’s common stock calculated on a fully diluted basis as of the Effective
Date, including, but not limited to, the shares reserved for issuance of
options, and on such terms and in the form attached hereto as Exhibit M.

 

ARTICLE II
PURCHASE AND SALE

 

Section 2.01         Purchase and Sale. Subject to the terms and conditions set
forth herein, at the Closing, Seller shall sell to Buyer, and Buyer shall
purchase from Seller, all of Seller’s right, title and interest in and to the
Membership Interests, free and clear of all Encumbrances.

 

Section 2.02         Purchase Price. The aggregate purchase price for the
Membership Interests (collectively, the “Purchase Price”) shall consist of the
following:

 

(a)           Cash payment (the “Cash Payment”) of One Hundred Fifty Million
Dollars ($150,000,000), subject to adjustment pursuant to the terms of the
Promissory Note (as defined below), and payable in accordance with the following
schedule, as such schedule may be subject to adjustment pursuant to the
Promissory Note (as defined below):

 

(i)            On the Closing Date, Twenty Five Million Dollars ($25,000,000),
less (A) fifty percent (50%) of the First Exclusivity Consideration and (B) the
Second Exclusivity Consideration (the “Closing Date Payment”);

 

(ii)           Fifty Million Dollars ($50,000,000) on or before December 24,
2012; and

 

(iii)          Seventy Five Million Dollars ($75,000,000) on or before July 31,
2013.

 

(b)           On the Closing Date, such additional warrants, if any, on the same
terms and conditions as the form of Warrant attached hereto, to purchase shares
of PGRX’s common stock as may be required to adjust the Warrant in accordance
with the following formula: in the event

 

6

--------------------------------------------------------------------------------


 

of a Qualified Financing (as such term is defined in the Promissory Note), that
is in excess of $200,000,000, and which occurs prior to the Closing Date, then
the amount of shares issuable pursuant to the Warrant shall be increased to an
amount that represents 9.4% of the outstanding shares of PGRX on the Closing
Date, on a fully-diluted basis, including, but not limited to, the shares
reserved for issuance of options, and which shall be determined by a calculation
on the Closing Date that does not include securities related to the first
$200,000,000 of any Qualified Financing, but that does include all securities
related to any amount of a Qualified Financing that exceeds $200,000,000 (but
only with respect to the incremental amount greater than $200,000,000), and also
includes all other outstanding securities on a fully diluted basis on the
Closing Date; and provided further that, the Registration Rights Agreement
attached hereto as Exhibit K shall be modified to reflect any more favourable
terms (but not less favourable terms granted to any holders of existing
registration rights of PGRX before the Closing Date);

 

(c)           The Additional Consideration; and

 

(d)           The Supplemental Payment (as defined below), if any.

 

The payments in Sections 2.02(a)(ii) and 2.02(a)(iii) above shall be evidenced
by that certain secured promissory note issued by Buyer in favour of Seller in
the form attached hereto as Exhibit N  (the “Promissory Note”).

 

Section 2.03         Intentionally Omitted.

 

Section 2.04         Supplemental Payment. In the event a Company Sale (as
defined in the Supplemental Payment Agreement) is consummated on or before the
fourth (4th) anniversary of the Closing Date, Seller shall be entitled to
receive a supplemental payment (the “Supplemental Payment”) on such terms and in
the form attached hereto as Exhibit O (the “Supplemental Payment Agreement”).

 

Section 2.05         Second Exclusivity Consideration and Warrant. Concurrently
with the execution of this Agreement, Buyer shall deliver, to an account
designated in writing by Seller, by means of wire transfer of immediately
available funds, Five Million Dollars ($5,000,000) (the “Second Exclusivity
Consideration”).  The Second Exclusivity Consideration shall not be refundable
to Buyer under any circumstances; provided, however, that the Second Exclusivity
Consideration shall be credited against the Closing Date Payment.  In addition,
PGRX shall deliver the Warrant on the Effective Date.

 

Section 2.06         Deliveries at Closing.

 

(a)           At the Closing, Buyer shall deliver to Seller:

 

(i)            the Closing Date Payment, by wire transfer of immediately
available funds to an account of Seller designated in writing no later than two
Business Days prior to the Closing Date by Seller to Buyer;

 

7

--------------------------------------------------------------------------------


 

(ii)           the Covenant Not To Compete, duly executed by the Company and
Buyer;

 

(iii)          the Supplemental Payment Agreement, duly executed by Buyer;

 

(iv)          the Promissory Note, duly executed by Buyer;

 

(v)           the Security Agreement, duly executed by the Company;

 

(vi)          the Collateral Assignment of Mineral Leases, duly executed by the
Company;

 

(vii)         the Collateral Assignment of Mining Permits, duly executed by the
Company;

 

(viii)        the Collateral Assignment of Royalty Agreement, duly executed by
the Company;

 

(ix)          the Guaranty, duly executed by the Company;

 

(x)           the Pledge Agreement, duly executed by Buyer;

 

(xi)          the Deed of Trust, duly executed by the Company;

 

(xii)         the adjusted Warrant, if required pursuant to Section 2.02(b),
duly executed by PGRX; provided that such adjusted Warrant shall replace the
Warrant issued on the Effective Date;

 

(xiii)        the Registration Rights Agreement, duly executed by PGRX;

 

(xiv)        the Additional Consideration Agreement, duly executed by the
Company;

 

(xv)         an Officer’s Certificate certifying the incumbency of Buyer’s
officers and directors;

 

and

 

(xvi)        the Acknowledgement, duly executed by Patrick Avery and Ron
Justman.

 

(b)           At the Closing, Seller shall deliver, or cause to be delivered, to
Buyer:

 

(i)            the Covenant Not To Compete, duly executed by Seller and each
shareholder of Seller;

 

(ii)           the Supplemental Payment Agreement, duly executed by Seller;

 

(iii)          the Security Agreement, duly executed by Seller;

 

(iv)          the Collateral Assignment of Mineral Leases, duly executed by
Seller;

 

(v)           the Collateral Assignment of Mining Permits, duly executed by
Seller;

 

(vi)          the Collateral Assignment of Royalty Agreement, duly executed by
Seller;

 

(vii)         the Pledge Agreement, duly executed by Seller;

 

(viii)        the Deed of Trust, duly executed by Seller;

 

(ix)          the Registration Rights Agreement, duly executed by Seller;

 

8

--------------------------------------------------------------------------------


 

(x)           the Additional Consideration Agreement, duly executed by Seller;

 

(xi)          an Officer’s Certificate certifying the incumbency of Seller’s
officers and directors;

 

(xii)         an assignment of the Membership Interests to Buyer in the form
attached hereto as Exhibit P (the “Assignment”), duly executed by Seller;

 

(xiii)        the Quitclaim Deed, duly executed by Seller and each shareholder
of Seller;

 

(xiv)        the Quitclaim Bill of Sale, duly executed by Seller and each
shareholder of Seller;

 

(xv)         the Option Agreement, duly executed by SK Land Holdings, LLC;

 

(xvi)        the written resignations of the Seller designated managers of the
Company pursuant to Section 5.05.

 

Section 2.07         Purchase Price Adjustment for Tax Purposes. Any payments or
adjustment made pursuant to the Promissory Note, the Supplemental Payment
Agreement or the Additional Consideration Agreement shall be treated as an
adjustment to the Purchase Price by the parties for tax purposes, unless
otherwise required by Law.

 

Section 2.08         Closing. Subject to the terms and conditions of this
Agreement, the purchase and sale of the Membership Interests contemplated hereby
shall take place at a closing (the “Closing”) to be held at 10 a.m., Los
Angeles, California time, no later than three (3) Business Days after the last
of the conditions to Closing set forth in Article VII have been satisfied or
waived (other than conditions which, by their nature, are to be satisfied on the
Closing Date), at the offices of Eisner, Kahan & Gorry, a Professional
Corporation, or at such other time or on such other date or at such other place
as Seller and Buyer may mutually agree upon in writing (the day on which the
Closing takes place being the “Closing Date”) but in no event shall the Closing
occur before August 1, 2012.

 

Section 2.09         Withholding Tax. Buyer and the Company shall be entitled to
deduct and withhold from the Purchase Price all taxes that Buyer and the Company
are required to deduct and withhold under any provision of any applicable Law.
All such withheld amounts shall be treated as delivered to Seller hereunder.

 

Section 2.10         Tax Treatment; Purchase Price Allocation.

 

(a)           Buyer and Seller agree that, for U.S. federal income tax purposes
(and state and local income tax purposes, to the extent that applicable state
and local income tax Law conforms to U.S. federal income tax Law): (i) Seller
shall report the transaction as the sale of a partnership interest, and report
gain or loss, if any, resulting from the sale of such partnership interest in
accordance with Code Section 741 and Treasury Regulations promulgated
thereunder; (ii) the

 

9

--------------------------------------------------------------------------------


 

parties acknowledge and agree that the Purchase Price represents consideration
solely for the sale of a capital asset, that is Seller’s membership interest;
and (iii) for Buyer’s purposes only, Buyer shall report the transaction as an
acquisition of the assets of the Company (or the undivided portion thereof)
deemed to have been distributed to Seller in connection with a deemed
liquidating distribution of all of the Company’s assets to Buyer and Seller
immediately prior to such acquisition.  None of the Parties shall take any
position on any Tax Return that is inconsistent with such treatment, unless
otherwise required by law.

 

(b)           Buyer and Seller shall allocate the Purchase Price and Seller’s
share of the liabilities of AWP assumed by Buyer (the “Allocable Amount”) among
the assets of the Company in accordance with Schedule 2.10.  The Parties hereby
agree to report the transactions contemplated herein for all tax purposes in a
manner consistent with such allocation and shall not make any allocation of the
Allocable Amount that is contrary to such allocation.  Buyer shall file IRS Form
8594 (and/or any corresponding state or local tax form), which shall be
completed consistent with Schedule 2.10, and other than the foregoing, Buyer and
the Seller agree that no other forms are to be filed, except as may be required
by a taxing authority.

 

(c)           Buyer shall provide the Seller with drafts of all documents to be
filed with any taxing authority that might have an effect on the payment of any
tax by the Seller Parties (collectively, “tax returns”) and Seller shall have
ten (10) days to review and comment on any such tax returns, provided that Buyer
shall have the right to accept or reject any comments from Seller in its
reasonable discretion.

 

(d)           Following the Closing Date, Buyer shall provide Seller’s appraiser
with such information of Buyer, Company and PGRX as may be reasonably requested
by Seller’s appraiser related to the valuation of the Warrant, so long as Seller
and Seller’s appraiser enter into confidentiality agreements reasonably
acceptable to Buyer.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER

 

Except as set forth in the correspondingly numbered Section of the Disclosure
Schedules, Seller represents and warrants to Buyer that the statements contained
in this Section 2.10(b) are correct and complete as of the date of this
Agreement and will be correct and complete as of the Closing Date.

 

Section 3.01         Organization and Authority of Seller. Seller is a
corporation duly organized, validly existing and in good standing under the Laws
of the state of Arizona. Seller has full corporate power and authority to enter
into this Agreement and the other Transaction Documents to which Seller is a
party, to carry out its obligations hereunder and thereunder and to consummate
the transactions contemplated hereby and thereby. The execution and delivery by
Seller of this Agreement and any other Transaction Document to which Seller is a
party, the performance by Seller of its obligations hereunder and thereunder and
the consummation by Seller of the transactions contemplated hereby and thereby
have been duly authorized by all

 

10

--------------------------------------------------------------------------------


 

requisite corporate action on the part of Seller. This Agreement has been duly
executed and delivered by Seller, and (assuming due authorization, execution and
delivery by Buyer) this Agreement constitutes a legal, valid and binding
obligation of Seller enforceable against Seller in accordance with its terms.
When each other Transaction Document to which Seller is or will be a party has
been duly executed and delivered by Seller (assuming due authorization,
execution and delivery by each other party thereto), such Transaction Document
will constitute a legal and binding obligation of Seller enforceable against it
in accordance with its terms.

 

Section 3.02         Capitalization.

 

(a)           Set forth on Schedule 3.02 is a complete and correct list of the
current shareholders of Seller.  Seller is the record owner of and has good and
valid title to the Membership Interests, free and clear of all Encumbrances.
Upon consummation of the transactions contemplated by this Agreement, Buyer
shall own all of the Membership Interests, free and clear of all Encumbrances.

 

(b)           To Seller’s Knowledge, there are no outstanding or authorized
options, warrants, convertible securities or other rights, agreements,
arrangements or commitments of any character relating to the Membership
Interests or obligating Seller or the Company to issue or sell any Company
membership interests (including the Membership Interests), or any other
interest, in the Company. Other than the Organizational Documents, there are no
voting trusts, proxies or other agreements or understandings in effect with
respect to the voting or transfer of any of the Membership Interests, other than
the shareholders’ agreement of Seller and all requisite action to approve this
Agreement and the Transaction Documents has been taken thereunder.

 

Section 3.03         No Conflicts; Consents. The execution, delivery and
performance by Seller of this Agreement and the other Transaction Documents to
which it is a party, and the consummation of the transactions contemplated
hereby and thereby, do not and will not: (a) conflict with or result in a
violation or Breach of, or default under, any provision of the Organizational
Documents of Seller; (b) conflict with or result in a violation or Breach of any
provision of any Law or Governmental Order applicable to Seller; or (c) require
the consent, notice or other action by any Person under any Contract to which
Seller is a party. No consent, approval, Permit, Governmental Order, declaration
or filing with, or notice to, any Governmental Authority is required by or with
respect to Seller in connection with the execution and delivery of this
Agreement and the other Transaction Documents which would, in the aggregate,
have a material adverse effect.

 

11

--------------------------------------------------------------------------------


 

Section 3.04         Legal Proceedings; Governmental Orders.

 

(a)           Except as set forth on Schedule 3.04, there are no Actions pending
or, to Seller’s Knowledge, threatened (a) by or against Seller or any of its
Affiliates which relate to the Company, its Business, Real Property, personal
property or assets; or (b) against Seller or any Affiliate of Seller. To
Seller’s Knowledge, no event has occurred or circumstances exist that may give
rise to, or serve as a basis for, any such Action.

 

(b)           To Seller’s Knowledge, there are no outstanding Governmental
Orders pending or threatened and no unsatisfied judgments, penalties or awards
against or affecting Seller or any of its properties, assets or business.

 

Section 3.05         AWP Operating Agreement. Seller has not directly or
indirectly taken any action in violation of the AWP Operating Agreement.

 

Section 3.06         Permits and Contracts. With respect to all Permits assigned
by Seller to the Company, Seller properly perfected all forms and maintained all
Permits, in all material respects, up to the date of such assignment to the
Company.

 

Section 3.07         Full Disclosure. No representation or warranty by Seller in
this Agreement and no statement contained in the Disclosure Schedules to this
Agreement or any certificate or other document furnished or to be furnished to
Buyer pursuant to this Agreement contains any untrue statement of a material
fact, or omits to state a material fact necessary to make the statements
contained therein, in light of the circumstances in which they are made, not
misleading.

 

Section 3.08         Investment Purpose. Seller is acquiring the Warrant solely
for its own account for investment purposes and not with a view to, or for offer
or sale in connection with, any distribution thereof other than as provided in
the Registration Rights Agreement. Seller acknowledges that the Warrant is not
registered under the Securities Act of 1933, as amended, or any state securities
laws, and that the Warrant may not be transferred or sold except pursuant to the
registration provisions of the Securities Act of 1933, as amended, or pursuant
to an applicable exemption therefrom and subject to state securities laws and
regulations, as applicable.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER

 

Except as set forth in the correspondingly numbered Section of the Disclosure
Schedules, Buyer represents and warrants to Seller that the statements contained
in this Article IV are correct and complete as of the date of this Agreement and
will be correct and complete as of the Closing Date.

 

12

--------------------------------------------------------------------------------


 

Section 4.01         Organization and Authority of Buyer. Buyer is a corporation
duly organized, validly existing and in good standing under the Laws of the
state of Delaware. Buyer has full corporate power and authority to enter into
this Agreement and the other Transaction Documents to which Buyer is a party, to
carry out its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby. The execution and delivery by
Buyer of this Agreement and any other Transaction Document to which Buyer is a
party, the performance by Buyer of its obligations hereunder and thereunder and
the consummation by Buyer of the transactions contemplated hereby and thereby
have been duly authorized by all requisite corporate action on the part of
Buyer. This Agreement has been duly executed and delivered by Buyer, and
(assuming due authorization, execution and delivery by Seller) this Agreement
constitutes a legal, valid and binding obligation of Buyer enforceable against
Buyer in accordance with its terms. When each other Transaction Document to
which Buyer is or will be a party has been duly executed and delivered by Buyer
(assuming due authorization, execution and delivery by each other party
thereto), such Transaction Document will constitute a legal and binding
obligation of Buyer enforceable against it in accordance with its terms.

 

Section 4.02         No Conflicts; Consents. The execution, delivery and
performance by Buyer of this Agreement and the other Transaction Documents to
which it is a party, and the consummation of the transactions contemplated
hereby and thereby, do not and will not: (a) conflict with or result in a
violation or Breach of, or default under, any provision of the Organizational
Documents of Buyer; (b) conflict with or result in a violation or Breach of any
provision of any Law or Governmental Order applicable to Buyer; or (c) require
the consent, notice or other action by any Person under any Contract to which
Buyer is a party. No consent, approval, Permit, Governmental Order, declaration
or filing with, or notice to, any Governmental Authority is required by or with
respect to Buyer in connection with the execution and delivery of this Agreement
and the other Transaction Documents and the consummation of the transactions
contemplated hereby and thereby, except for such consents, approvals, Permits,
Governmental Orders, declarations, filings or notices which, in the aggregate,
would not have a material adverse effect.

 

Section 4.03         Legal Proceedings; Governmental Orders.

 

(a)           There are no Actions pending or, to Buyer’s Knowledge, threatened
(a) by or against Buyer or any of its Affiliates which relate to the Company,
its Business, Real Property, personal property or assets; or (b) against Buyer
or any Affiliate of Buyer. To Buyer’s Knowledge, no event has occurred or
circumstances exist that may give rise to, or serve as a basis for, any such
Action.

 

(b)           To Buyer’s Knowledge, there are no outstanding Governmental Orders
pending or threatened and no unsatisfied judgments, penalties or awards against
or affecting Buyer or any of its properties, assets or business.

 

13

--------------------------------------------------------------------------------


 

Section 4.04         AWP Operating Agreement.  Buyer has not directly or
indirectly taken any action in violation of the AWP Operating Agreement.

 

Section 4.05         Investment Purpose. Buyer is acquiring the Membership
Interests solely for its own account for investment purposes and not with a view
to, or for offer or sale in connection with, any distribution thereof. Buyer
acknowledges that the Membership Interests are not registered under the
Securities Act of 1933, as amended, or any state securities laws, and that the
Membership Interests may not be transferred or sold except pursuant to the
registration provisions of the Securities Act of 1933, as amended, or pursuant
to an applicable exemption therefrom and subject to state securities laws and
regulations, as applicable.

 

Section 4.06         Brokers. No broker, finder or investment banker is entitled
to any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement or any other Transaction Document
based upon arrangements made by or on behalf of Buyer.

 

Section 4.07         Full Disclosure. No representation or warranty by Buyer in
this Agreement and no statement or any certificate or other document furnished
or to be furnished to Seller pursuant to this Agreement contains any untrue
statement of a material fact, or omits to state a material fact necessary to
make the statements contained therein, in light of the circumstances in which
they are made, not misleading.

 

ARTICLE V
COVENANTS

 

Section 5.01         Conduct of Business Prior to the Closing. The Parties
acknowledge that the Company managers have unanimously approved the budget items
set forth on Schedule 5.01 attached hereto, which will result in a total of $4.5
million of approved items, including all Company liabilities outstanding as of
the Closing Date, which shall be paid in full at Closing, or for which Seller
shall be released and receive a written indemnity from the Company.

 

Section 5.02         Access to Information. From the date hereof until the
Closing, Seller shall, and shall cause the Company to (a) afford Buyer and its
Representatives full and free access to and the right to inspect all of the Real
Property, properties, assets, premises, Permits, books and records, Contracts
and other documents and data related to the Company; (b) furnish Buyer and its
Representatives with such financial, operating and other data and information
related to the Company as Buyer or any of its Representatives may reasonably
request; and (c) instruct the Representatives and Affiliates of Seller and the
Company to cooperate with Buyer in its investigation of the Company.  No
investigation by Buyer or other information received by Buyer shall operate as a
waiver or otherwise affect any representation, warranty or agreement given or
made by Seller in this Agreement. Additionally, from the date hereof until the
Closing,

 

14

--------------------------------------------------------------------------------


 

Buyer shall keep Seller’s representatives, Jonathan Spanier and Michael Stone,
reasonably informed, via weekly verbal updates, regarding the status of Buyer’s
or its ultimate Parent’s financing related to the transactions contemplated
herein and shall promptly inform them if it appears that such financing cannot
be obtained on terms and conditions satisfactory to Buyer’ or its ultimate
Parent before the Expiration Date.

 

Section 5.03         No Solicitation of Other Bids.

 

(a)           Seller shall not, and shall not authorize or permit any of its
Affiliates (including the Company) or any of its or their Representatives to,
directly or indirectly, (i) encourage, solicit, initiate, facilitate or continue
inquiries regarding an Acquisition Proposal; (ii) enter into discussions or
negotiations with, or provide any information to, any Person concerning a
possible Acquisition Proposal; or (iii) enter into any additional agreements or
other instruments (whether or not binding) regarding an Acquisition Proposal. In
consideration of the Second Exclusivity Consideration, Seller agrees that from
and after the date hereof, until such time as this Agreement has terminated in
accordance with the provisions of Article IX, neither Seller nor any of its
Shareholders, directors or officers shall initiate, entertain, solicit,
negotiate, accept or discus, directly or indirectly any proposal or offer (an
“Acquisition Proposal”) to acquire directly or indirectly all or any portion of
the Membership Interests, whether by merger, purchase or otherwise, or provide
any non-public information to any third party in connection with an Acquisition
Proposal, or enter into any agreement, arrangement or understanding requiring it
to abandon, terminate or fail to consummate the transactions contemplated herein
or take any action in furtherance of the foregoing. Seller agrees to immediately
notify Buyer if Seller of any of its Shareholders, officer or directors receives
requests for information or offers in respect of an Acquisition Proposal, and
will communicate to Buyer in reasonable detail the terms of any such indication,
request or offer, and will provide Buyer with copies of all written
communications other than unsolicited ones relating to any such indication,
request or offer. Seller shall terminate promptly any and all existing
discussions or negotiations with any person or group of persons other than Buyer
and its affiliates regarding an Acquisition Proposal.

 

(b)           Seller agrees that the rights and remedies for noncompliance with
this Section 5.03 shall include having such provision specifically enforced by
any court having equity jurisdiction, it being acknowledged and agreed that any
such Breach or threatened Breach shall cause irreparable injury to Buyer and
that money damages would not provide an adequate remedy to Buyer.

 

Section 5.04         Notice of Certain Events.

 

(a)           From the date hereof until the Closing, each Party shall promptly
notify the other Party in writing of:

 

(i)            any fact, circumstance, event or action the existence, occurrence
or taking of which (A) has had, or could reasonably be expected to have,
individually or in the aggregate, a material adverse effect, (B) has resulted
in, or could reasonably be expected to result in, any

 

15

--------------------------------------------------------------------------------


 

representation or warranty made by such Party hereunder not being true and
correct, (C) has resulted in, or could reasonably be expected to result in a
loss or impairment of the Company’s landholdings (including all Permits and
leases), or (D) has resulted in, or could reasonably be expected to result in,
the failure of any of the conditions set forth in Section 7.02 to be satisfied;

 

(ii)           any notice or other communication from any Person alleging that
the consent of such Person is or may be required in connection with the
transactions contemplated by this Agreement;

 

(iii)          any notice or other communication from any Governmental Authority
(including, without limitation, any notice regarding the Company’s Permits,
Contracts or Real Property); and

 

(iv)          any Actions commenced or, to Seller’s Knowledge or Buyer’s
Knowledge, as applicable, threatened against, relating to or involving or
otherwise affecting such Party or the Company that, if pending on the date of
this Agreement, would have been required to have been disclosed pursuant to
Section 3.04 or that relates to the consummation of the transactions
contemplated by this Agreement.

 

Section 5.05         Resignations. Seller shall deliver to Buyer written
resignations, effective as of the Closing Date, of the Seller designated
managers of the Company set forth in the Officer’s certificate at the Closing.

 

Section 5.06         Confidentiality. From and after the Closing, Seller shall,
and shall cause its Affiliates to, hold, and shall use its commercially
reasonable efforts to cause its or their respective Representatives to hold in
confidence any and all information, whether written or oral, concerning Buyer or
the Company, except this prohibition shall not apply if such information (a) is
generally available to and known by the public through no fault of Seller, any
of its Affiliates or their respective Representatives; or (b) is lawfully
acquired by Seller, any of its Affiliates or their respective Representatives
from and after the Closing from sources which are not prohibited from disclosing
such information by a legal, contractual or fiduciary obligation.

 

Section 5.07         Conduct of AWP. From the date hereof until the Closing
Date, Buyer covenants and agrees with Seller that all action taken in
preparation for potash mining operations in the Holbrook Basin shall be
conducted exclusively through the Company.  Buyer further covenants and agrees
that in the event Buyer or any of its Affiliates intends to acquire the mineral
leases set forth on Schedule 5.07 attached hereto, that such acquisition shall
be made by AWP.  So long as the Promissory Note remains outstanding, Buyer
agrees that all funds contributed to the Company by Buyer or PGRX shall be in
the form of a contribution upon the equity capital of Buyer or the Company, as
the case may be, and not in the form of debt, whether interest bearing or not. 
Any such contributions of capital shall have no effect on the membership
interests or voting or other rights provided for in the AWP Operating Agreement,
with the sole exception of increasing Buyer’s basis in its membership interest
for tax purposes.

 

16

--------------------------------------------------------------------------------


 

Section 5.08         Governmental Approvals and Consents.

 

(a)           Each party hereto shall, as promptly as possible, (i) make, or
cause or cause to be made, all filings and submissions required under any Law
applicable to such Party or any of its Affiliates; and (ii) use commercially
reasonable efforts to obtain, or cause to be obtained, all consents,
authorizations, orders and approvals from all Governmental Authorities that may
be or become necessary for its execution and delivery of this Agreement and the
performance of its obligations pursuant to this Agreement and the other
Transaction Documents. Each Party shall cooperate fully with the other party and
its Affiliates in promptly seeking to obtain all such consents, authorizations,
orders and approvals. The Parties shall not willfully take any action that will
have the effect of delaying, impairing or impeding the receipt of any required
consents, authorizations, orders and approvals.

 

(b)           Seller and Buyer shall use commercially reasonable efforts to give
all notices to, and obtain all consents from, all third parties that are
described in Section 3.03 of the Disclosure Schedules.

 

Section 5.09         Closing Conditions. From the date hereof until the Closing,
each Party shall use commercially reasonable efforts to take such actions as are
necessary to expeditiously satisfy the closing conditions set forth in
Article VII hereof.

 

Section 5.10         Public Announcements. Unless otherwise required by
applicable Law, Seller shall not, and shall cause its shareholders to not, make
any public announcements in respect of this Agreement or the transactions
contemplated hereby or otherwise communicate with any news media without the
prior written consent of Buyer (which consent shall not be unreasonably withheld
or delayed), and the Parties shall cooperate fully as to the timing and contents
of any such announcement. Seller acknowledges that PGRX is a public reporting
company under the Securities Act of 1933 and the Securities and Exchange Act of
1934, and that as a result PGRX is subject to the disclosure requirements under
such laws and other applicable securities laws. PGRX may disclose any and all
information about this Agreement or the other transactions contemplated hereby
as required by all applicable securities laws without the consent of Seller. 
Buyer shall provide Seller with a copy of any such public announcement prior to
issuance for Seller’s review.

 

Section 5.11         Release.

 

(a)           Seller and each of its heirs, Representatives, successors, and
assigns, hereby releases and forever discharges Buyer and each of its officers,
directors, managers, employees, agents, stockholders, controlling persons,
Representatives, Affiliates, successors, assigns, and the Company (individually,
a “Buyer Releasee” and collectively, “Buyer Releasees”) from any and all
Actions, orders, Losses, Liabilities, and, except as expressly contemplated by
this Agreement, Contracts whatsoever, whether known or unknown, suspected or
unsuspected, both at Law and in equity, which Seller or any of its heirs,
Representatives, successors or assigns now has, have ever had or may hereafter
have against the respective Buyer Releasees arising contemporaneously

 

17

--------------------------------------------------------------------------------


 

with or prior to the Closing Date or on account of or arising out of any matter,
cause, or event occurring contemporaneously with or prior to the Closing Date
including any rights to indemnification or reimbursement from the Company,
whether pursuant to their respective Organizational Documents, Contract or
otherwise and whether or not relating to Actions pending on, or asserted after,
the Closing Date; provided, however, that nothing contained herein will operate
to release any obligations of Buyer arising under this Agreement.

 

(b)           Buyer hereby releases and forever discharges Seller and each of
its officers, directors, managers, employees, agents, stockholders, controlling
persons, Representatives, Affiliates, successors, assigns (individually, a
“Seller Releasee” and collectively, “Seller Releasees”) from any and all
Actions, orders, Losses, Liabilities, and, except as expressly contemplated by
this Agreement, Contracts whatsoever, whether known or unknown, suspected or
unsuspected, both at Law and in equity, which Buyer or any of Buyer’s
Representatives, successors or assigns now has, have ever had or may hereafter
have against the respective Seller Releasees arising contemporaneously with or
prior to the Closing Date or on account of or arising out of any matter, cause,
or event occurring contemporaneously with or prior to the Closing Date including
any rights to indemnification or reimbursement from the Company, whether
pursuant to their respective Organizational Documents, Contract or otherwise and
whether or not relating to Actions pending on, or asserted after, the Closing
Date; provided, however, that nothing contained herein will operate to release
any obligations of Seller under this Agreement.

 

Section 5.12         Buyer Financial Statements and Tax Returns.  Buyer shall
provide Seller with copies of its most recent monthly interim financial
statements (i) no more than fifteen (15) Business Days prior the Closing Date,
and (ii) within fifteen (15) Business Days following the Closing Date, which
financial statements include the Closing Date.  On or before the fifteenth
(15th) day of the fourth (4th) month following the Closing Date, Buyer shall
deliver to Seller a final K-1 and partnership return for all federal and state
taxes.

 

Section 5.13         Further Assurances. Following the Closing, each of the
Parties shall, and shall cause their respective Affiliates to, execute and
deliver such additional documents, instruments, conveyances and assurances and
take such further actions as may be reasonably required to carry out the
provisions hereof and give effect to the transactions contemplated by this
Agreement. Immediately following the Closing, Buyer will cause the Company’s
managers to authorize, ratify, confirm and approve each and every Transaction
Document to which the Company is a party.

 

Section 5.14         Collateral Documents.  The Parties will cooperate
diligently to finalize Exhibit A (including each of its Parts) and Schedule 1 to
the Deed of Trust within 30 days after the Effective Date, with the intent that
it will include all of the Fee Lands, Leasehold Lands, Mineral Permits and other
interests in Minerals, Related Agreements or real estate (including all
easements, rights-of-way, royalty interests and miscellaneous real property
interests) in which Company has an interest as of the Closing Date.  In
addition, the Parties will cooperate diligently

 

18

--------------------------------------------------------------------------------


 

to provide access to legal counsel to address certain outstanding title issues
to the reasonable satisfaction of Buyer and Seller.  Any changes, additions, or
deletions to the information included in Exhibit A (including each of its Parts)
and Schedule I to the Deed of Trust shall, as applicable, be incorporated into
the documents to be delivered pursuant to Section 2.06 of this Agreement.

 

ARTICLE VI
TAX MATTERS

 

Section 6.01         Transfer Taxes. All transfer, documentary, sales, use,
stamp, registration, and other similar taxes, if any, incurred in connection
with this Agreement and the Transaction Documents (including any real property
transfer tax and any other similar tax) shall be borne and paid by Seller when
due. Seller shall, at its own expense, timely file any tax return or other
document with respect to such taxes or fees (and Buyer shall cooperate with
respect thereto as necessary).

 

ARTICLE VII
CONDITIONS TO CLOSING

 

Section 7.01         Conditions to Obligations of All Parties. The obligations
of each Party to consummate the transactions contemplated by this Agreement
shall be subject to the fulfillment, at or prior to the Closing, of each of the
following conditions:

 

(a)           No Governmental Authority shall have enacted, issued, promulgated,
enforced or entered any Governmental Order which is in effect and has the effect
of making the transactions contemplated by this Agreement illegal, otherwise
restraining or prohibiting consummation of such transactions or causing any of
the transactions contemplated hereunder to be rescinded following completion
thereof.

 

(b)           Seller shall have received all material consents, authorizations,
orders and approvals referred to in Section 3.03 and Buyer shall have received
all material consents, authorizations, orders and approvals referred to in
Section 4.02, in each case, in form and substance reasonably satisfactory to
Buyer and Seller, and no such consent, authorization, order and approval shall
have been revoked.

 

Section 7.02         Conditions to Obligations of Buyer. The obligations of
Buyer to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment or Buyer’s written waiver, at or prior to the
Closing, of each of the following conditions:

 

(a)           The representations and warranties of Seller contained in this
Agreement, the other Transaction Documents and any certificate or other writing
delivered pursuant hereto shall be true and correct in all material respects on
and as of the date hereof and on and as of the Closing Date with the same effect
as though made at and as of such date (except those

 

19

--------------------------------------------------------------------------------


 

representations and warranties that address matters only as of a specified date,
the accuracy of which shall be determined as of that specified date in all
respects).

 

(b)           Seller shall have duly performed and complied in all material
respects with all agreements, covenants and conditions required by this
Agreement and each of the other Transaction Documents to be performed or
complied with by it prior to or on the Closing Date; provided, that, with
respect to agreements, covenants and conditions that are qualified by
materiality, Seller shall have performed such agreements, covenants and
conditions, as so qualified, in all respects.

 

(c)           All of the deliveries in Section 2.06(b) shall have been made.

 

(d)           Buyer shall have obtained financing on terms and conditions
satisfactory to Buyer, in its sole and absolute discretion, to consummate the
transactions contemplated by this Agreement on or prior to the Closing Date.

 

Section 7.03         Conditions to Obligations of Seller. The obligations of
Seller to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment or Seller’s waiver, at or prior to the Closing, of
each of the following conditions:

 

(a)           The representations and warranties of Buyer contained in this
Agreement, the other Transaction Documents and any certificate or other writing
delivered pursuant hereto shall be true and correct in all material respects on
and as of the date hereof and on and as of the Closing Date with the same effect
as though made at and as of such date (except those representations and
warranties that address matters only as of a specified date, the accuracy of
which shall be determined as of that specified date in all respects).

 

(b)           Buyer shall have duly performed and complied in all material
respects with all agreements, covenants and conditions required by this
Agreement and each of the other Transaction Documents to be performed or
complied with by it prior to or on the Closing Date; provided, that, with
respect to agreements, covenants and conditions that are qualified by
materiality, Buyer shall have performed such agreements, covenants and
conditions, as so qualified, in all respects.

 

(c)           All of the deliveries in Section 2.06(a) shall have been made.

 

ARTICLE VIII
INDEMNIFICATION

 

Section 8.01         Survival. Subject to the limitations and other provisions
of this Agreement, the representations and warranties contained herein shall
survive the Closing and shall remain in full force and effect until the date
that is eighteen (18) months from the Closing Date; provided, that the
representations and warranties in Section 3.01, Section 4.01, Section 3.02,
Section 4.02, Section 3.03, and Section 4.03 shall survive until the end of the
relevant statute of limitations. All covenants and agreements of the Parties
contained herein shall survive until the end of the relevant statute of
limitations.

 

20

--------------------------------------------------------------------------------


 

Section 8.02         Indemnification By Seller. Subject to the other terms and
conditions of this Article VIII, Seller shall indemnify and defend each of Buyer
and its Affiliates (including the Company) and their respective Representatives
(collectively, the “Buyer Indemnitees”) against, and shall hold each of them
harmless for, from and against, and shall pay and reimburse each of them for,
any and all Losses incurred or sustained by, or imposed upon, Buyer Indemnitees
based upon, arising out of, with respect to or by reason of:

 

(a)           any inaccuracy in or Breach of any of the representations or
warranties of Seller contained in this Agreement or in any certificate or
instrument delivered by or on behalf of Seller pursuant to this Agreement, as of
the date such representation or warranty was made or as if such representation
or warranty was made on and as of the Closing Date (except for representations
and warranties that expressly relate to a specified date, the inaccuracy in or
Breach of which will be determined with reference to such specified date);

 

(b)           any Breach or non-fulfillment of any covenant, agreement or
obligation to be performed by Seller pursuant to this Agreement; or

 

(c)           any Losses arising out of or related to any Seller arrangement
with any broker in connection with the transactions contemplated herein.

 

Section 8.03         Indemnification By Buyer. Subject to the other terms and
conditions of this Article VIII, Buyer shall indemnify and defend each of Seller
and its Affiliates and their respective Representatives (collectively, the
“Seller Indemnitees”) against, and shall hold each of them harmless for, from
and against, and shall pay and reimburse each of them for, any and all Losses
incurred or sustained by, or imposed upon, the Seller Indemnitees based upon,
arising out of, with respect to or by reason of:

 

(a)           any inaccuracy in or Breach of any of the representations or
warranties of Buyer contained in this Agreement or in any certificate or
instrument delivered by or on behalf of Buyer pursuant to this Agreement, as of
the date such representation or warranty was made or as if such representation
or warranty was made on and as of the Closing Date (except for representations
and warranties that expressly relate to a specified date, the inaccuracy in or
Breach of which will be determined with reference to such specified date); or

 

(b)           any Breach or non-fulfillment of any covenant, agreement or
obligation to be performed by Buyer pursuant to this Agreement.

 

Section 8.04         Limitations on Indemnification.  Neither Party shall have
any Liability for Losses related to Breaches of representations and warranties
in Articles III and IV unless and until the aggregate Losses claimed under
Sections 8.03 and 8.04 exceed Fifty Thousand Dollars ($50,000).  For purposes of
this Section 8.04, for the avoidance of doubt, the Fifty Thousand Dollar
($50,000) amount is a true deductible and if a Breach can be characterized as a
Breach of a representation and warranty and a covenant, it shall be
characterized as a Breach of a representation and a warranty.

 

21

--------------------------------------------------------------------------------


 

Section 8.05         Indemnification Procedures. The party making a claim under
this Article VIII is referred to as the “Indemnified Party”, and the party
against whom such claims are asserted under this Article VIII is referred to as
the “Indemnifying Party”.

 

(a)           Third Party Claims. If any Indemnified Party receives notice of
the assertion or commencement of any Action made or brought by any Person who is
not a party to this Agreement or an Affiliate of a party to this Agreement or a
Representative of the foregoing (a “Third Party Claim”) against such Indemnified
Party with respect to which the Indemnifying Party is obligated to provide
indemnification under this Agreement, the Indemnified Party shall give the
Indemnifying Party reasonably prompt written notice thereof, but in any event
not later than thirty (30) calendar days after receipt of such notice of such
Third Party Claim. The failure to give such prompt written notice shall not,
however, relieve the Indemnifying Party of its indemnification obligations,
except and only to the extent that the Indemnifying Party forfeits rights or
defenses by reason of such failure. Such notice by the Indemnified Party shall
describe the Third Party Claim in reasonable detail, shall include copies of all
material written evidence thereof and shall indicate the estimated amount, if
reasonably practicable, of the Loss that has been or may be sustained by the
Indemnified Party.  In connection with any Third Party Claim, (i) the
Indemnified Party may defend with attorneys of its choice against, and consent
to the entry of any order with respect to, the Third Party Claim in any manner
it may reasonably deem appropriate in its reasonable discretion (provided the
Indemnified Party shall consult with any Indemnifying Party in connection
therewith), (ii) each Indemnifying Party will be jointly and severally obligated
to reimburse the Indemnified Party promptly and periodically for the Losses
relating to defending against the Third Party Claim, and (iii)  each
Indemnifying Party will remain jointly and severally Liable for any Losses. 
Seller and Buyer shall cooperate with each other in all reasonable respects in
connection with the defense of any Third Party Claim, including making available
(subject to the provisions of Section 5.06) records relating to such Third Party
Claim and furnishing, without expense (other than reimbursement of actual
out-of-pocket expenses) to the defending party.

 

(b)           Settlement of Third Party Claims. Notwithstanding any other
provision of this Agreement, the Indemnifying Party shall not enter into
settlement of any Third Party Claim without the prior written consent of the
Indemnified Party, except as provided in this Section 8.05(b). If a firm offer
is made to settle a Third Party Claim without leading to liability or the
creation of a financial or other obligation on the part of the Indemnified Party
and provides, in customary form, for the unconditional release of each
Indemnified Party from all liabilities and obligations in connection with such
Third Party Claim and the Indemnifying Party desires to accept and agree to such
offer, the Indemnifying Party shall give written notice to that effect to the
Indemnified Party. If the Indemnified Party fails to consent to such firm offer
within thirty (30) days after its receipt of such notice, the Indemnified Party
may continue to contest or defend such Third Party Claim. If the Indemnified
Party fails to consent to such firm offer and also fails to assume defense of
such Third Party Claim, the Indemnifying Party may settle the Third Party Claim
upon the terms set forth in such firm offer to settle such Third Party Claim. If
the

 

22

--------------------------------------------------------------------------------


 

Indemnified Party has assumed the defense pursuant to Section 8.05(a), it shall
not agree to any settlement without first consulting with the Indemnifying
Party.

 

(c)           Direct Claims. Any Action by an Indemnified Party on account of a
Loss which does not result from a Third Party Claim (a “Direct Claim”) shall be
asserted by the Indemnified Party giving the Indemnifying Party reasonably
prompt written notice thereof, but in any event not later than thirty (30) days
after the Indemnified Party becomes aware of such Direct Claim. The failure to
give such prompt written notice shall not, however, relieve the Indemnifying
Party of its indemnification obligations, except and only to the extent that the
Indemnifying Party forfeits rights or defenses by reason of such failure. Such
notice by the Indemnified Party shall describe the Direct Claim in reasonable
detail, shall include copies of all material written evidence thereof and shall
indicate the estimated amount, if reasonably practicable, of the Loss that has
been or may be sustained by the Indemnified Party. The Indemnifying Party shall
have thirty (30) days after its receipt of such notice to respond in writing to
such Direct Claim.

 

Section 8.06         Tax Treatment of Indemnification Payments.  All
indemnification payments made under this Agreement shall be treated by the
Parties as an adjustment to the Purchase Price for tax purposes, unless
otherwise required by Law.

 

ARTICLE IX
TERMINATION

 

Section 9.01         Termination. This Agreement may be terminated at any time
prior to the Closing as provided below:

 

(a)           Buyer and Seller may terminate this Agreement as to all Parties by
mutual written consent at any time prior to the Closing.

 

(b)           Buyer or Seller may terminate this Agreement upon delivery of
written notice to the other Party if the Closing has not occurred on or before
the Expiration Date; provided that the Party delivering such notice will not
have caused such failure to close; provided however that this Agreement shall
terminate automatically on August 15, 2012, unless Buyer has initiated an action
contemplated by Section 10.12 based on the refusal of Seller to provide the
closing deliveries.

 

(c)           Buyer may terminate this Agreement by giving notice to Sellers on
or before the Expiration Date that it has not obtained on terms and conditions
reasonably satisfactory to Buyer in its sole discretion all of the financing it
needs to consummate the transactions contemplated herein.

 

Section 9.02         Effect of Termination. In the event of termination of this
Agreement in accordance with this Agreement, this Agreement shall forthwith
become void and there shall be no liability on the part of any party hereto
except:

 

23

--------------------------------------------------------------------------------


 

(a)           as set forth in this Article IX and, in the event Buyer initiates
a lawsuit for specific performance pursuant to Section 10.12, Article X hereof;
and

 

(b)           that nothing herein shall relieve any party hereto from liability
for any willful Breach of any provision hereof.

 

ARTICLE X
MISCELLANEOUS

 

Section 10.01       Expenses. Except as otherwise expressly provided herein, all
costs and expenses, including, without limitation, fees and disbursements of
counsel, financial advisors and accountants, incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such costs and expenses, whether or not the Closing shall have
occurred.

 

Section 10.02       Notices. All notices, requests, consents, claims, demands,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been given (a) when delivered by hand (with written confirmation
of receipt); (b) when received by the addressee if sent by a nationally
recognized overnight courier (receipt requested); (c) on the date sent by
facsimile or e-mail of a PDF document (with confirmation of transmission) if
sent during normal business hours of the recipient, and on the next Business Day
if sent after normal business hours of the recipient or (d) on the third day
after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid. Such communications must be sent to the respective
Parties at the following addresses (or at such other address for a party as
shall be specified in a notice given in accordance with this Section 10.02):

 

If to Seller:

 

The Karlsson Group, Inc.
18 Ozone Avenue
Venice, CA 90291
Facsimile: 310-933-0262
E-mail: sevenciel@ca.rr.com
Attention: Michael Stone

 

 

 

with a copy, which shall not constitute notice, to:

 

Law Offices of Richard C. Weisberg
33 Derwen Road
Bala Cynwyd, PA 19004
Facsimile 215-689-1504
Email: weisberg@weisberg-law.com
Attention: Mr. Richard Weisberg

 

24

--------------------------------------------------------------------------------


 

If to Buyer:

 

Prospect Global Resources, Inc.
1621 18th Street, Suite 260
Denver, CO 80202
Facsimile: 720-294-0402
E-Mail: PAvery@prospectGRI.com
Attention: Mr. Pat Avery

 

 

 

with a copy, which shall not constitute notice, to:

 

Eisner, Kahan & Gorry, a professional corporation
9601 Wilshire Boulevard, Suite 700
Beverly Hills, CA 90210
Facsimile: 310-855-3201
E-mail: meisner@eisnerlaw.com
Attention: Mr. Michael Eisner

 

 

 

If to Company:

 

American West Potash, LLC
1621 18th Street, Suite 260
Denver, CO 80202
Facsimile: 720-294-0402
E-Mail: PAvery@prospectGRI.com
Attention: Mr. Pat Avery

 

 

 

with a copy, which shall not constitute notice, to:

 

Brownstein Hyatt Farber Schreck, LLP
410 Seventeenth Street, Suite 2200
Denver, CO 80202
Facsimile: 303-223-1111
E-Mail: jknetsch@bhfs.com
Attention: Jeffrey M. Knetsch

 

Section 10.03       Interpretation. The Parties had previously agreed, and
hereby agree, that the First Exclusivity Consideration and the Second
Exclusivity Consideration are not refundable. The Parties further agree that
said payments constitute fair market value for those exclusivity rights and
further agree that such payments constitutes reasonable liquidated damages for
the damages caused to Seller by foregoing the full benefit of its ownership
interest in Company during the period of such exclusivity. In the event of any
default under the Promissory Note, Seller will have the sole and exclusive right
to elect the available remedies available to it as a secured creditor,
including, but not limited to the right to foreclose on all membership interests
and/or assets of the Company.  For purposes of this Agreement, (a) the words
“include,” “include” and “including” shall be deemed to be followed by the words
“without limitation”; (b) the word “or” is not exclusive; and (c) the words
“herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this Agreement
as a whole. Unless the context otherwise requires, references herein: (x) to
Articles, Sections, Disclosure Schedules and Exhibits mean the Articles and
Sections of, and Disclosure Schedules and Exhibits attached to, this Agreement;
(y) to an

 

25

--------------------------------------------------------------------------------


 

agreement, instrument or other document means such agreement, instrument or
other document as amended, supplemented and modified from time to time to the
extent permitted by the provisions thereof and (z) to a statute means such
statute as amended from time to time and includes any successor legislation
thereto and any regulations promulgated thereunder. This Agreement shall be
construed without regard to any presumption or rule requiring construction or
interpretation against the party drafting an instrument or causing any
instrument to be drafted. The Disclosure Schedules and Exhibits referred to
herein shall be construed with, and as an integral part of, this Agreement to
the same extent as if they were set forth verbatim herein.

 

Section 10.04       Headings. The headings in this Agreement are for reference
only and shall not affect the interpretation of this Agreement.

 

Section 10.05       Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the Parties shall negotiate in good faith
to modify this Agreement so as to effect the original intent of the Parties as
closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

Section 10.06       Acknowledgement. Seller acknowledges that Buyer makes no
express or implied representation or warranty as to the accuracy or completeness
of any information furnished or made available to Seller or its Representatives
regarding the Buyer’s ability to obtain financing (including that certain letter
prepared by Apollo Management, L.P. dated April 19, 2012).

 

Section 10.07       Entire Agreement. This Agreement and the other Transaction
Documents constitute the sole and entire agreement of the parties to this
Agreement with respect to the subject matter contained herein and therein, and
supersede all prior and contemporaneous understandings and agreements, both
written and oral, with respect to such subject matter. In the event of any
inconsistency between the statements in the body of this Agreement and those in
the other Transaction Documents, the Exhibits and Disclosure Schedules (other
than an exception expressly set forth as such in the Disclosure Schedules), the
statements in the body of this Agreement will control.

 

Section 10.08       Successors and Assigns. This Agreement shall be binding upon
and shall inure to the benefit of the Parties and their respective successors
and permitted assigns. Neither party may assign its rights or obligations
hereunder without the prior written consent of the other party, which consent
shall not be unreasonably withheld or delayed. No assignment shall relieve the
assigning party of any of its obligations hereunder.

 

26

--------------------------------------------------------------------------------


 

Section 10.09       No Third-party Beneficiaries. Except as provided in
Article VIII, this Agreement is for the sole benefit of the Parties and their
respective successors and permitted assigns and nothing herein, express or
implied, is intended to or shall confer upon any other Person or entity any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.

 

Section 10.10       Amendment and Modification; Waiver. This Agreement may only
be amended, modified or supplemented by an agreement in writing signed by each
party hereto. No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. No waiver by any party shall operate or be construed as a waiver in
respect of any failure, Breach or default not expressly identified by such
written waiver. No failure to exercise, or delay in exercising, any right,
remedy, power or privilege arising from this Agreement shall operate or be
construed as a waiver thereof.

 

Section 10.11       Governing Law; Submission to Jurisdiction.

 

(a)           This Agreement shall be governed by and construed in accordance
with the internal laws of the State of Arizona without giving effect to any
choice or conflict of law provision or rule (whether of the State of Arizona or
any other jurisdiction) that would cause the application of Laws of any
jurisdiction other than those of the State of Arizona.

 

(b)           The Parties consent to the sole and exclusive jurisdiction and
venue in the Federal or State courts in the Superior Court for the State of
Arizona, County of Maricopa, and agree that any and all disputes based on or
arising out of this Agreement shall only be submitted to and determined by said
courts.

 

Section 10.12       Specific Performance. In the event that Seller refuses to
provide the deliveries required hereunder, as set forth in Section 2.06, and if
Buyer has otherwise tendered its performance and provided proof of immediately
available funds for the Closing Date Payment, then the Parties agree that Buyer
would suffer irreparable damage and that Buyer shall be entitled to seek
specific performance of the terms hereof, in addition to any other remedy
available at law or in equity.

 

Section 10.13       Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall be deemed to be one and the same agreement. A signed copy of this
Agreement delivered by facsimile, e-mail or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original signed copy of this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first written above by their respective officers thereunto duly
authorized.

 

 

PROSPECT GLOBAL RESOURCES, INC.,

 

A DELAWARE CORPORATION

 

 

 

 

By:

/s/ Patrick L. Avery

 

Name:

Patrick L. Avery

 

Title:

CEO

 

 

 

THE KARLSSON GROUP, INC.,

 

AN ARIZONA CORPORATION

 

 

 

 

 

 

 

By:

/s/ Anders Karlsson

 

Name:

Anders Karlsson

 

Title:

President

 

 

 

AMERICAN WEST POTASH, LLC,

 

A DELAWARE LIMITED LIABILITY COMPANY

 

 

 

 

 

 

 

By:

/s/ Patrick L. Avery

 

Name:

Patrick L. Avery

 

Title:

CEO

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF ADDITIONAL CONSIDERATION AGREEMENT

 

THIS ADDITIONAL CONSIDERATION AGREEMENT (this “Agreement”), dated as of
                        , 2012 (the “Effective Date”), is by and between
American West Potash, LLC, a Delaware limited liability company (the “Company”),
and The Karlsson Group, Inc., an Arizona corporation, (“Karlsson”). The Company
and Karlsson are sometimes referred to in this Agreement, collectively, as the
“Parties,” and individually, as a “Party.”

 

R E C I T A L S

 

WHEREAS, the Company will be a wholly-owned subsidiary of Prospect Global
Resources, Inc., a Delaware corporation (“Prospect”);

 

WHEREAS, Prospect and Karlsson entered into that certain Membership Interest
Purchase Agreement dated as of May 30, 2012 (the “Purchase Agreement”), whereby
Prospect purchased, and Karlsson sold, all of Karlsson’s limited liability
company membership interests (the “Membership Interests”), representing fifty
percent (50%) of the total limited liability company membership interests, in
the Company;

 

WHEREAS, as partial consideration for the Membership Interests, Prospect agrees
to cause the Company to grant to Karlsson additional consideration measured by
the Gross Sales (as defined below) of potash from the Company’s current
landholdings, as set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto hereby agree as follows:

 

AGREEMENT

 

1.             Recitals Incorporated. The foregoing Recitals are incorporated
herein by reference.

 

2.             Definitions.  The following terms shall have the following
respective meanings:

 

a.     “Authorized Minerals” shall mean all potash which is known to exist or
which is discovered to exist after the Effective Date in and under the AWP Area
, extracted, mined or processed by underground mining, solution mining or other
mining methods now existing or developed or invented after the Effective Date.

 

b.     “AWP Area” means the real property legally described on Exhibit “A”
attached hereto, where the Company has certain leases, licenses, and permits for
mining purposes as such AWP Area may be modified pursuant to the provisions of
Sections 3(d) below.

 

1

--------------------------------------------------------------------------------


 

c.     “Gross Sales” shall mean a sum calculated based on tons of Authorized
Minerals actually sold during a calendar quarter at the actual average quarterly
per ton sales price received by the Company during such calendar quarter on a
weighted basis, whether such sales are made pursuant to purchase orders,
off-take agreements or otherwise.  In the case of sales of Authorized Minerals
sold under non-arms length contracts, “Gross Sales” shall mean the fair market
value of such Authorized Minerals without deduction for any costs, expenses,
liabilities or obligations paid or incurred by the Company other than
transportation from the point of shipment to market at the mine (but not
intra-mine transportation costs). In the event of a sale made pursuant to a
long-term contract where a deposit is made, such deposit shall be treated as a
Gross Sale.

 

d.     “Potash Sharing Agreement” means that certain Potash Sharing Agreement
dated as of July 27, 2011, among the Company, James Marlin Gale, Evelyn W.
Lucking, David Glen Spurlock, Ransom Theodore Spurlock, Robert H.W.W. Spurlock,
Vincent Pride Spurlock, Nancy Elizabeth Winn, American General Life Insurance
Company, a Texas corporation, Pap and Pop Family Ltd., a Texas limited
partnership, and 3MKJ LP, a Texas limited partnership.

 

3.             Additional Consideration.

 

a.     In accordance with the terms and conditions of this Agreement, the
Company hereby grants to Karlsson as additional consideration an amount equal to
one percent (1%) of one hundred percent (100%) of the Gross Sales of all
Authorized Minerals extracted and sold by the Company from the AWP Area (the
“Additional Consideration”); provided that the total amount of payments that
Karlsson shall be entitled to receive hereunder shall not exceed seventy-five
million dollars ($75,000,000). An example of the calculation of the Additional
Consideration is attached hereto as Exhibit “B”.

 

b.     The definition of “Additional Consideration” shall also be deemed to
include an amount equal to twenty-five percent (25%) of all amounts received by
the Company from Hunt NZ, LLC (“HNZ”) in connection with the transaction
described in that certain letter from the Company to Michael Stone and Anders
Karlsson dated April 5, 2012 (the “HNZ Consideration”), attached hereto as
Exhibit “C”. In the event that the HNZ Consideration is memorialized in a
long-form agreement between the Company and HNZ, then such agreement will also
be included as Exhibit “C”, and a copy of same shall be provided to Karlsson.

 

c.     Additional Consideration shall be calculated quarterly as of the last day
of March, June, September and December; provided, however, that Additional
Consideration paid upon written off receivables shall be credited to the next
calendar quarter. Additional Consideration payments for each preceding calendar
quarter shall be paid in arrears within forty-five (45) days of the end of each
of June, September, and December and within ninety (90) days of the end of each
March, by the Company to Karlsson.

 

2

--------------------------------------------------------------------------------


 

d.     This Agreement and the Additional Consideration described herein shall
immediately terminate when the cumulative total of the Additional Consideration
payments made to Karlsson equal seventy-five million dollars ($75,000,000).

 

e.     The Company may, in the good faith exercise of its reasonable discretion,
modify and amend its existing leases applicable to the AWP Area to release
portions of the AWP Area (the “Released Areas”) from such leases and/or replace
such Released Areas with other real property owned by the applicable lessors
(the “Replacement Areas”) on which the Company will in the immediate future
conduct mining of Authorized Minerals and in connection therewith shall add any
such Replacement Areas to the AWP Area and remove any such Released Areas from
the AWP Area.

 

f.     Nothing herein shall be deemed to create any ownership interests of
Karlsson in the Minerals or the AWP Area or in any other real property owned,
leased, or otherwise subject to a license, permit or other agreement benefitting
the Company or to grant Karlsson any interest in proceeds from mining activities
of the Company related to real property other than the AWP Area. It is the
intent of the Company to provide Additional Consideration for the benefit of
Karlsson related to mining of the Minerals on the AWP Area as described in this
Agreement.

 

4.             Company Representations. The Company hereby represents and
warrants to Karlsson the following:

 

a.     The Company is a limited liability company, duly formed, validly existing
and in good standing under the laws of the State of Delaware and the Company is
qualified to do business in the State of Arizona.

 

b.     The Company has all requisite power and authority to enter into this
Agreement, and perform its obligations under this Agreement. The consummation of
the transactions contemplated by this Agreement will not violate nor be in
conflict with any provision of the Company’s certificate of formation, limited
liability company agreement, or any agreement or instrument, to which the
Company is a party or is bound, or any judgment, decree, order, writ,
injunction, statute, rule or regulation applicable to the Company. The
execution, delivery and performance of this Agreement, and the transactions
contemplated hereby, have been duly and validly authorized by all requisite
action on the part of the Company.

 

5.             Karlsson Representations. Karlsson hereby represents and warrants
to the Company the following:

 

a.     Karlsson is a corporation, duly organized, validly existing and in good
standing under the laws of the State of Arizona.

 

b.     Karlsson has all requisite power to enter into this Agreement, and
perform its obligations under this Agreement. The consummation of the
transactions contemplated by this Agreement will not violate nor be in conflict
with any provision of Karlsson’s articles of

 

3

--------------------------------------------------------------------------------


 

organization or organizational documents, or any agreement or instrument to
which it is a party or is bound, or any judgment, decree, order, writ,
injunction, statute, rule or regulation applicable to Karlsson. The execution,
delivery and performance of this Agreement, and the transactions contemplated
hereby, have been duly and validly authorized by all requisite action on the
part of Karlsson.

 

6.             Inspection. During business hours and upon reasonable written
notice to the Company, Karlsson and its duly authorized representatives shall,
at its own cost and expense, have the right to periodically, but not more than
once per calendar quarter, inspect and audit the books and records of the
Company with respect to the subject matter of this Agreement.

 

7.             Miscellaneous.

 

a.     Expenses. Except as otherwise expressly provided herein, all costs and
expenses, including, without limitation, fees and disbursements of counsel,
financial advisors and accountants, incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the Party incurring
such costs and expenses.

 

b.     Notices. All notices, requests, consents, claims, demands, waivers and
other communications hereunder shall be in writing and shall be deemed to have
been given (a) when delivered by hand (with written confirmation of receipt);
(b) when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by facsimile or e-mail of a
PDF document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next business day if sent after normal
business hours of the recipient or (d) on the third day after the date mailed,
by certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective Parties at the following addresses
(or at such other address for a Party as shall be specified in a notice given in
accordance with this Section 7(b)):

 

If to Karlsson:

 

The Karlsson Group, Inc.
18 Ozone Avenue
Venice, CA 90291
Facsimile: 310-933-0262
E-mail: sevenciel@ca.rr.com
Attention: Michael Stone

 

 

 

with a copy, which shall not constitute notice, to:

 

Law Offices of Richard C. Weisberg
33 Derwen Road
Bala Cynwyd, PA 19004
Facsimile 215-689-1504
Email: weisberg@weisberg-law.com
Attention: Mr. Richard Weisberg

 

4

--------------------------------------------------------------------------------


 

If to Prospect:

 

Prospect Global Resources, Inc.
1621 18th Street, Suite 260
Denver, CO 80202
Facsimile:  720-294-0402
E-Mail:  PAvery@prospectGRI.com
Attention: Mr. Pat Avery

 

 

 

with a copy, which shall not constitute notice, to:

 

Eisner, Kahan & Gorry, P.C.
9601 Wilshire Boulevard, Suite 700
Beverly Hills, CA 90210
Facsimile: 310-855-3201
E-mail: meisner@eisnerlaw.com
Attention: Mr. Michael Eisner

 

c.     Construction; Representation by Counsel. The Parties acknowledge and
agree that they have been represented and advised by counsel in connection with
the negotiation and preparation of this Agreement, and this Agreement shall be
deemed to have been drafted jointly by the Parties, notwithstanding that one
Party or the other may have performed the actual drafting hereof.  This
Agreement shall be construed and interpreted in accordance with the plain
meaning of its language, and not for or against any Party, and as a whole,
giving effect to all the terms, conditions and provisions hereof.  Whenever the
context may require, any provisions used in this Agreement shall include the
corresponding masculine, feminine, or neuter forms.

 

d.     Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.

 

e.     Severability.  If any provision of this Agreement is held invalid or
unenforceable, such decision shall not affect the validity or enforceability of
any other provision of this Agreement, all of which other provisions shall
remain in full force and effect.

 

f.     Entire Agreement. This Agreement contains the entire agreement between
the Parties with respect to the transactions contemplated hereby, and supersedes
all negotiations, agreements, representations, warranties, commitments, whether
in writing or oral, prior to the Effective Date.

 

g.     Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the Parties and their respective successors and
permitted assigns. Neither Party may assign its rights and obligations hereunder
without the prior written consent of the other Party, which consent shall not be
unreasonably withheld or delayed; provided that no consent shall be required for
an assignment by Karlsson to a liquidating trust for the benefit of the current
equity interest holders of Karlsson.

 

h.     No Third-Party Beneficiaries. This Agreement is for the sole benefit of
the Parties and their respective successors and permitted assigns and nothing
herein, express or

 

5

--------------------------------------------------------------------------------


 

implied, is intended to or shall confer upon any other person or entity any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.

 

i.      Amendment and Modification; Waiver. This Agreement may only be amended,
modified or supplemented by an agreement in writing signed by each Party hereto.
No waiver by any Party of any of the provisions hereof shall be effective unless
explicitly set forth in writing and signed by the Party so waiving. No waiver by
any Party shall operate or be construed as a waiver in respect of any failure,
breach or default not expressly identified by such written waiver, whether of a
similar or different character, and whether occurring before or after that
waiver. No failure to exercise, or delay in exercising, any right, remedy, power
or privilege arising from this Agreement shall operate or be construed as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.

 

j.      Governing Law; Submission to Jurisdiction.

 

i.        This Agreement shall be governed by and construed in accordance with
the internal laws of the State of Arizona without giving effect to any choice or
conflict of law provision or rule (whether of the State of Arizona or any other
jurisdiction) that would cause the application of laws of any jurisdiction other
than those of the State of Arizona.

 

ii.       The Parties consent to the sole and exclusive jurisdiction and venue
in the Federal or State courts in Arizona, and agree that all disputes based on
or arising out of this Agreement shall only be submitted to and determined by
said courts, which shall have sole and exclusive jurisdiction.

 

k.     Acknowledgment. Karlsson acknowledges and agrees to be bound by the terms
and conditions of the Potash Sharing Agreement.

 

l.      Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall be deemed to
be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Agreement as of the Effective Date.

 

 

THE COMPANY:

 

 

 

AMERICAN WEST POTASH, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

STATE OF CALIFORNIA

COUNTY OF                                                                     
                            } SS.

On                                                                                      
                                   before me,
                                                                                           
                                                    , personally appeared

                                                                                          
                                                                           
                                                                                          
                                    

personally known to me (or proved to me on the basis of satisfactory evidence)
to the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

 

WITNESS my hand and official seal.

 

 

Signature

 

 

 

--------------------------------------------------------------------------------


 

 

KARLSSON:

 

 

 

THE KARLSSON GROUP, INC.,

 

an Arizona corporation

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

STATE OF CALIFORNIA

COUNTY OF                                                                      
                           } SS.

On                                                                                
                        before me,
                                                                                           
                                                    , personally appeared

                                                                                                
                                                                                                                                                                             
                      

personally known to me (or proved to me on the basis of satisfactory evidence)
to the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

 

WITNESS my hand and official seal.

 

 

Signature

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

AWP AREA

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

(Legal Description)

PART I (Fee Lands)

 

Parcel No. 1:

 

All right, title or interest to minerals located in Sections 25, 27, 29, 31, 33
and 35, in Township 17 North, Range 25 East of the Gila and Salt River Base and
Meridian, Apache County, Arizona.

 

EXCEPT for any title or rights to petrified wood, artifacts and fossils assigned
in instrument recorded December 28, 2010, in Document No. 2010-007258, Official
Records of Apache County, Arizona.

 

Parcel No. 2:

 

All right, title or interest to minerals located in Sections 30 and 34 in
Township 17 North, Range 25 East of the Gila and Salt River Base and Meridian,
Apache County, Arizona.

 

EXCEPT for any title or rights to petrified wood, artifacts and fossils assigned
in instrument recorded December 28, 2010, in Document No. 2010-007258, Official
Records of Apache County, Arizona.

 

Parcel No. 3:

 

All right, title or interest to minerals located in Section 32, Township 17
North, Range 25 East of the Gila and Salt River Base and Meridian, Apache
County, Arizona.

 

EXCEPT the Northwest quarter of the Northwest quarter thereof.

 

EXCEPT for any title or rights to petrified wood, artifacts and fossils assigned
in instrument recorded December 28, 2010, in Document No. 2010-007258, Official
Records of Apache County, Arizona.

 

--------------------------------------------------------------------------------


 

PART II (Mineral Leases)

 

Lessors

 

Lessee

 

Date of
Lease

 

TS

 

R

 

Sections (all —
except where noted)

 

Recorded
Lease Mem.
Doc. No.
(Apache
County)

James Gale; Evelyn Lucking; David Spurlock; Ransom Spurlock; Robert Spurlock;
Vincent Spurlock; Nancy Winn

 

American West Potash, LLC

 

7/27/2011

 

17N

 

25E

 

1, 3, 5, 7, 9, 11, 13, 15, 17, 19, 21, 23

 

2011-005754

 

 

 

 

 

 

 

17N

 

26E

 

1, 3, 5, 7, 9, 11, 13, 15, 17, 19, 21, 23, 25, 27, 29, 31, 33, 35

 

 

 

 

 

 

 

 

 

18N

 

26E

 

1, 3, 9, 11, 13, 15, 21, 23, 25, 27, 29 (SE/4 — 160 ac), 31, 33, 34 (SW/4 of
NW/4 — 40 ac), 35

 

 

 

 

 

 

 

 

 

19N

 

26E

 

13, 21, 23, 25, 27, 33, 35

 

 

 

 

 

 

 

 

 

20N

 

26E

 

21 (S/2 — 320 ac), 22 (S/2 — 320 ac), 23 (S of railroad — 375), 27 (N of
railroad — 50 ac), 28 (NE/4, E/2 of NW/4, NE/4 of SW/4 — 280 ac), 29 (S of I-40
— 440 ac), 31, 33 (W of Rio Puerco — 69 ac)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PAP & Pop Family Ltd; 3MKJ, LP

 

American West Potash, LLC

 

7/27/2011

 

18N

 

25E

 

All of Sections 1, 3, 5, 9, 11, 13, 15, 17, 21, 23, 25, 27, 29, 33 and 35

 

2011-005753

 

 

 

 

 

 

 

19N

 

25E

 

All of sections 13, 23, 25, 27, 33 and 35, together with those portions of
sections 1, 11, 15 and 21 lying

 

 

 

--------------------------------------------------------------------------------


 

Lessors

 

Lessee

 

Date of
Lease

 

TS

 

R

 

Sections (all —
except where noted)

 

Recorded
Lease Mem.
Doc. No.
(Apache
County)

 

 

 

 

 

 

 

 

 

 

south and east of the thread of the stream of the Rio Puerco of the West and
lying south of the southern limit of the right-of-way of the Atlantic and
Pacific Railroad together with the west half of the southwest quarter and the
south half of the northwest quarter of Section 12

 

 

 

 

 

 

 

 

 

18N

 

26E

 

All of sections 5, 7, 17 and 19, together with the north half and the southwest
quarter of section 29

 

 

 

 

 

 

 

 

 

19N

 

26E

 

All of sections 3, 5, 7, 9, 11, 15, 17, 19, 29 and 31

 

 

 

 

 

 

 

 

 

20N

 

26E

 

All of Section 35 together with that portion of section 33 lying south and east
of the thread of the stream of the Rio Puerco of the West and lying south of the
southern limit of the right-of-way of the Atlantic and Pacific Railroad

 

 

 

--------------------------------------------------------------------------------


 

PART III (Permitted Lands)

 

Arizona State Land Department
Mineral Exploration Permit No.

 

Section

08-113470

 

17N 25E 32

08-113908

 

17N 26E 34

08-113909

 

17N 26E 24

08-113910

 

17N 26E 26

08-114001

 

19N 26E 34

08-114002

 

19N 26E 28

08-114003

 

19N 26E 26

08-114004

 

19N 26E 24

08-114005

 

19N 26E 22

08-114006

 

19N 26E 14

08-114007

 

19N 26E 12

08-114008

 

19N 26E 10

08-114009

 

19N 26E 04

08-114010

 

19N 26E 02

08-114119

 

18N 26E 10

08-114124

 

18N 26E 22

08-114127

 

18N 26E 28

08-114128

 

18N 26E 36

08-114129

 

18N 26E 34

08-114130

 

17N 26E 04

08-114132

 

18N 26E 02

08-114077

 

17N 26E 30

08-114078

 

17N 26E 20

08-114086

 

18N 26E 26

08-114155

 

17N 26E 18

08-114164

 

18N 26E 24

08-114188

 

17N 26E 08

08-114198

 

18N 26E 14

08-114199

 

18N 26E 16

08-114206

 

17N 26E 06

08-114208

 

17N 26E 16

08-114265

 

18N 27E 32

08-114274

 

18N 26E 32

08-114275

 

18N 25E 36

08-114502

 

16N 25E 02

08-115057

 

18N 27E 28

08-115060

 

18N 27E 20

08-115061

 

18N 27E 22

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

American West Potash/Karlsson Group Royalty Calculation Example

 

Quarter Ending (Mo./Yr.)

 

Quarterly Weighted
Average Sales Price
per Ton of Potash

 

Potash Sold (tons)*

 

Gross Sales ($)*

 

Total Royalty Due (1%)*

 

Cumulative Royalty
Paid ($)*

 

Mar-12

 

$

494.33

 

1500.00

 

$

741,500.00

 

$

7,415.00

 

$

7,415.00

 

Jun-12

 

$

536.03

 

2290.00

 

$

1,227,500.00

 

$

12,275.00

 

$

19,690.00

 

Sep-12

 

$

506.04

 

2335.00

 

$

1,181,595.00

 

$

11,815.95

 

$

31,505.95

 

Dec-12

 

$

500.39

 

2250.00

 

$

1,125,875.00

 

$

11,258.75

 

$

42,764.70

 

 

--------------------------------------------------------------------------------

*Numbers in thousands

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[g136021kk11i001.jpg]

 

To:

Michael Stone, Anders Karlsson

From:

Jon Bloomfield

Cc:

Pat Avery, Wayne Rich, Jonathan Spanier

Date:

April 5, 2012

Re:

AWP Explorations Permits in 16N 24E and 16N 25E

 

Gentleman,

 

As you aware, HNZ has appealed two of AWP’s state exploration permits which were
obtained by the Karlsson Group prior to the formation of AWP. HNZ cites that
that AWP does not have access to the following sections:

 

AWP Exploration Permit

 

T-R-S

115058

 

16N 25E 16

115059

 

16N 25E 32

 

Extensive legal discussions with the ASLD have exhausted all reasonable remedies
and we’ve subsequently learned that the ASLD will deny AWP’s renewal of these
exploration permits. We’ve also learned that HNZ has appealed numerous state
exploration permits held by Passport and HNZ plans to appeal the following two
additional AWP sections that also lack access and are not contiguous with the
bulk of our acreage:

 

AWP Exploration Permit

 

T-R-S

114503

 

16N 24E 2

114325

 

16N 24E 14

 

HNZ is willing to grant AWP a 4% royalty in exchange for the exploration permits
on these sections. We believe this is an optimal outcome due to:

 

a)     None of the sections are contiguous with AWP acreage and no potash
resource underlying these sections was included in AWP’s 43-101 or PEA

b)    AWP would have no ongoing financial liability and this structure preserves
cash

c)     Without this structure, AWP will lose these sections

 

Please respond by 2pm MDT on Monday, April 9, 2012 if you approve AWP entering
into this agreement.

 

Regards, Jon

 

/s/ [ILLEGIBLE]

 

 

 

1621 18th Street  Suite 260  Denver, Colorado 80202

303-634-2239 o  720-294-0402 f

 

--------------------------------------------------------------------------------


 

When recorded return to:

 

POLSINELLI SHUGHART PC

Attn:  Ryan A. Berry

CityScape

One E. Washington St., Ste. 1200

Phoenix, AZ  85004

 

EXHIBIT B

 

FORM OF COLLATERAL ASSIGNMENT
OF MINERAL LEASES

 

This Collateral Assignment of Mineral Leases (the “Assignment”) is made as of
                  , 2012 (the “Effective Date”), by and between American West
Potash LLC, a Delaware limited liability company (“Assignor”), and The Karlsson
Group, Inc., an Arizona corporation (“Assignee”) (collectively, the “Parties”),
with reference to the following facts and intentions:

 

RECITALS:

 

A.                                    Pursuant to that certain Membership
Interest Purchase Agreement dated as of May 30, 2012 (the “Purchase Agreement”),
Assignee has agreed to sell its membership interests in Assignor to Prospect
Global Resources, Inc., a Delaware corporation (“Borrower”).

 

B.                                    Part of the purchase price payable to
Assignee pursuant to the Purchase Agreement is evidenced by that certain
Promissory Note, dated as of         , 2012, made by Borrower in favor of
Assignee in the original principal amount of One Hundred Twenty-Five Million
Dollars ($125,000,000.00) (as the same may be amended, renewed, increased,
reduced or otherwise modified from time to time, the “Note”).

 

C.                                    Assignor has a unity of economic interest
with Borrower and will benefit from the Purchase Agreement, and it is in
Assignor’s interest that Borrower issues the Note to Assignee.

 

D.                                    Assignor owns all right, title and
interest in, to and under the Lease dated July 27, 2011 by and between Assignor,
as Lessee, and the “Spurlock Group” (as defined therein) as Lessor, and the
Lease dated July 27, 2011 by and between Assignor, as Lessee, and the
“Hortenstine Group” (as defined therein) as Lessor, Memoranda of which are
recorded respectively as Instruments No. 2011-005754 and 2011-005753, in the
Official Records of Apache County, Arizona, (collectively, the “Mineral
Leases”), pursuant to which Assignor leases from the respective Lessor the
mineral estate in to and under the land described on the attached Exhibit A (the
“Land”) and all rights associated therewith, including the right to construct
improvements (collectively, the “Improvements”) on the Land (the Assignor’s
interest in the Land and the Improvements is hereinafter collectively referred
to as the “Real Estate”).

 

--------------------------------------------------------------------------------


 

E.                                     Assignor has guaranteed the payment of
the Note and the performance of all of Borrower’s other obligations under the
Purchase Agreement pursuant to the terms of the Guaranty in favor of Assignee of
even date herewith (the “Guaranty”).

 

F.                                      Assignor has secured the payment of the
Note and the payment and performance of Assignor’s obligations under the
Guaranty in part pursuant to, among other things, a first priority lien on the
Real Estate and other collateral, including “Minerals” extracted from the Land
and all “Production” and “Proceeds of Production” as provided in a Deed of
Trust, Assignment of Production and Proceeds, Security Agreement, Fixture Filing
and Financing Statement dated as of the Effective Date (the “Deed of Trust”).

 

G.                                    All of the obligations of Assignor arising
under the Guaranty, including but not limited to those set forth in this
Assignment, are referred to collectively as the “Obligations”).

 

H.                                   In order to secure the payment and
performance of the Obligations Assignor intends to collaterally assign to signee
all of Assignor’s right, title and interest in and to the Mineral Leases upon
the terms and conditions set forth below.

 

NOW, THEREFORE, in consideration of the Note, and in order to secure the payment
and performance of the Obligations, Assignor and Assignee hereby agree as
follows:

 

1.                                      Assignment.  Assignor hereby
collaterally assigns, transfers and sets over to Assignee, its successors and
assigns, all of the rights, title and interest of Assignor, as Lessee, in, to
and under the Mineral Leases, whether now or hereafter existing upon the terms
and conditions as set forth in this Assignment; provided, however,
notwithstanding anything in this Assignment to the contrary, such assignment,
transfer and set over of the respective Mineral Lease shall become effective
only upon and after the occurrence of an Event of Default, and upon Assignee’s
election to exercise Assignor’s rights and obligations with respect to the
respective Mineral Lease as provided in Section 6 below.

 

2.                                      Security.  This Assignment is made and
given as collateral security for, and shall remain in full force and effect
until the payment in full of all principal, interest, reasonable attorneys’ fees
and expenses of collection, if any, associated with the Note.  So long as there
is no uncured Event of Default, Assignor shall have the sole right to exercise
all rights of Assignor as Lessee under the Mineral Leases.  So long as there is
no uncured Event of Default, this Assignment is not intended to limit Assignor’s
ability to engage in reasonable and customary day-to-day operations of the
potash mining business as contemplated by the Mineral Leases.

 

3.                                      Warranties and Representations. 
Assignor warrants and represents that:

 

(a)                                 Assignor has full right and authority to
make this Assignment, and has not heretofore made any assignment, pledge,
alienation or other transfer of any of it rights under the Mineral Leases or in
any of the Real Estate.

 

(b)                                 To Assignor’s knowledge, (i) the Mineral
Leases are in full force and effect, (ii) no default by Assignor or the
respective Lessor has occurred with respect to any of the Mineral Leases, and
(iii) there is no condition that, but for the giving of notice

 

2

--------------------------------------------------------------------------------


 

or passage of time or both, would constitute a default of either Assignor or the
respective Lessor.

 

(c)                                  Assignor shall continue to comply with all
of its obligations pursuant to the terms of each of the Mineral Leases.

 

4.                                      No Assignment or Modification of Mineral
Leases.  Assignor shall not have the authority to, and covenants and agrees not
to, assign, pledge, encumber or otherwise transfer its interest in either of the
Mineral Leases, and Assignor shall not materially modify the terms of either of
the Mineral Leases, or grant any waiver or concession to Lessor under either of
the Mineral Leases, without the prior written consent of Assignee, which consent
shall not be unreasonably delayed, withheld or conditioned by Assignee.

 

5.                                      Event of Default.  The failure of
Assignee to pay or perform any of the Obligations within the applicable grace,
notice and cure period, if any, shall constitute an “Event of Default.”

 

6.                                      Rights and Remedies Upon Default.  If an
Event of Default shall have occurred and be continuing, then Assignee shall have
all the rights of a secured party under the UCC (including, without limitation,
the right to enforce, waive, amend, modify, terminate, sell, dispose or cause to
be assigned to Assignee all or any part of the Mineral Leases in any manner
permitted under the UCC), shall have all rights now or hereafter existing under
all other applicable laws or in equity, and, subject to any requirements of
applicable law then in effect, shall have all the rights set forth in this
Assignment.

 

7.                                      Waivers.  To the fullest extent
permitted by law, Assignor unconditionally and irrevocably waives all rights and
benefits under and the provisions of A.R.S. §§ 12-1566, 44-142, 12-1641 et seq.
and Rule 17(f) of the Arizona Rules of Civil Procedure and any similar statutes
or rules of procedure; all suretyship rights and defenses as may be recognized
by law in the State of Arizona, including but not limited to those arising under
the Uniform Commercial Code as adopted by the State of Arizona; any right to any
collateral now or hereafter held by Assignee for the Obligations; any right to
assert against Assignee any defense, setoff, counterclaim or claim which
Borrower or any guarantor may have against Assignee; and any right of
subrogation (prior to repayment in full of the Note), reimbursement,
indemnification or contribution (contractual, statutory or otherwise) under any
federal, state or local law now or hereafter in effect (including but not
limited to any laws relating to bankruptcy, insolvency, liquidation,
receivership, reorganization, arrangement or any similar law effecting the
rights of creditors) which Borrower or any guarantor may now or hereafter have
against Assignee.

 

8.                                      Further Assurances - Recording and
Filing  At any time, and from time to time, upon request of Assignee, Assignor
will make, execute, acknowledge and deliver, or will cause to be made, executed,
acknowledged and delivered, to Assignee or its designee, and when requested by
Assignee, cause to be filed, recorded, refiled, or rerecorded, as the case may
be, at such times and in such offices and places as Assignee may deem
appropriate, any and all such, security agreements, financing statements,
continuation statements, instruments of further assurances, certificates, and
other documents as may, in the sole opinion of Lender, be necessary

 

3

--------------------------------------------------------------------------------


 

or desirable in order to effectuate, complete, perfect, continue, or preserve
the liens and security interests created by this Assignment as a first and prior
lien on the Mineral Leases and all proceeds thereof.  Assignor shall reimburse
Assignee for all costs and expenses incurred in connection with the matters
referred to in this Section 8.  If Assignor fails to timely perform any of its
duties in this Section 8, Assignee may do so for and in the name of Assignor and
at Assignor’s expense.

 

9.                                      Power of Attorney.  Assignor hereby
appoints Assignee as Assignor’s attorney-in-fact for the purposes of making,
executing, delivering, filing, recording, and doing all other things as may be
necessary or desirable, in Assignee’s sole opinion, to accomplish the matters
referred to in Section 8 and for the purpose of exercising any rights or
remedies when there is an uncured Event of Default.  This power of attorney is a
power coupled with an interest, shall be irrevocable, and shall survive the
dissolution, termination, reorganization or other incapacity of Assignor.

 

10                                  Cumulative Remedies.  The rights, powers and
remedies of Assignee under this Assignment shall be cumulative and not exclusive
of any other right, power or remedy of Assignee at law or in equity.

 

11.                               Notification of Assignee.  Assignor shall
promptly notify Assignee of any act or event made known to Assignor which would
allow Assignee to exercise any rights under the Mineral Leases or the respective
Lessor to enforce any remedies under the Mineral Leases, and shall do so in
sufficient time for Assignee to exercise the rights assigned hereunder.

 

12.                               Notices.  All notices, requests, consents,
claims, demands, waivers and other communications hereunder shall be in writing
and shall be deemed to have been given (a) when delivered by hand (with written
confirmation of receipt); (b) when received by the addressee if sent by
nationally recognized overnight courier (receipt requested); (c) on the date
sent by facsimile or email of a PDF document (with confirmation of transmission)
if sent during normal business hours of the recipient, and on the next business
day if sent after normal business hours of the recipient or (d) on the third day
after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid.  Such communications must be sent to the respective
party at the following addresses (or at such other address for the party as
shall be specified in a notice given in accordance with this Section):

 

If to Assignee:

 

The Karlsson Group, Inc.

 

 

18 Ozone Avenue

 

 

Venice, CA 90291

 

 

Facsimile: 310-933-0262

 

 

E-mail: sevenciel@ca.rr.com

 

 

Attention: Michael Stone

 

4

--------------------------------------------------------------------------------


 

with a copy, which shall not constitute notice, to:

 

Law Offices of Richard C. Weisberg

 

 

33 Derwen Road

 

 

Bala Cynwyd, PA 19004

 

 

Facsimile: 215-689-1504

 

 

E-mail: Weisberg@weisberg-law.com

 

 

Attention: Mr. Richard Weisberg

 

 

 

If to Assignor:

 

Prospect Global Resources, Inc.

 

 

1621 18th Street, Suite 260

 

 

Denver, co 80202

 

 

Facsimile: 720-294-0402

 

 

E-mail: pavery@prospectgri.com

 

 

Attention: Mr. Pat Avery

with a copy, which shall not constitute notice, to:

 

Eisner, Kahan & Gorry, p.c.

 

 

9601 Wilshire Boulevard, Suite 700

 

 

Beverly Hills, ca 90210

 

 

Facsimile: 310-855-3201

 

 

E-mail: meisner@eisnerlaw.com

 

 

Attention: Mr. Michael Eisner

 

13.                               Reassignment.  Upon payment in full of the
Note, Assignee covenants that it will cooperate with Assignor in order to cause
the Mineral Leases to be released to Assignor.

 

[SIGNATURE PAGES FOLLOW]

 

5

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the parties have hereunto caused this Assignment to be
executed on the day and year first above written.

 

 

ASSIGNOR:

 

American West Potash LLC, a Delaware limited liability company

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

State of California

 

)

 

) ss.

 

County of

)

 

 

On                         before me,                                    , a
notary public, personally appeared
                                             , who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

Signature

 

 

(Seal)

 

--------------------------------------------------------------------------------


 

 

The Karlsson Group, Inc., an Arizona corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

State of California

 

)

 

) ss.

 

County of

)

 

 

On                         before me,                                    , a
notary public, personally appeared
                                             , who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

Signature

 

 

(Seal)

 

7

--------------------------------------------------------------------------------


 

When recorded return to:

 

POLSINELLI SHUGHART P.C.

Attn:  Ryan A. Berry

CityScape

One E. Washington St., Ste. 1200

Phoenix, AZ  85004

EXHIBIT C

 

FORM OF COLLATERAL ASSIGNMENT
OF STATE MINING PERMITS

 

This Collateral Assignment of State Mining Permits (“Assignment”) is made as of
               , 2012 (the “Effective Date”), by and between American West
Potash LLC, a Delaware limited liability company (“Assignor”), and The Karlsson
Group, Inc., an Arizona corporation (“Assignee”) (collectively, the “Parties”),
with reference to the following facts and intentions:

 

RECITALS:

 

A.                                    Pursuant to that certain Membership
Interest Purchase Agreement dated as of May 30, 2012 (the “Purchase Agreement”),
Assignee has agreed to sell its membership interests in Assignor to Prospect
Global Resources, Inc., a Delaware corporation (“Borrower”).

 

B.                                    Part of the purchase price payable to
Assignee pursuant to the Purchase Agreement is evidenced by that certain
Promissory Note, dated as of                , 2012, made by Borrower in favor of
Assignee in the original principal amount of One Hundred Twenty-Five Million
Dollars ($125,000,000.00) (as the same may be amended, renewed, increased,
reduced or otherwise modified from time to time, the “Note”).

 

C.                                    Assignor has a unity of economic interest
with Borrower and will benefit from the Purchase Agreement, and it is in
Assignor’s interest that Borrower issues the Note to Assignee.

 

D.                                    Assignor has guaranteed the payment of the
Note pursuant to the terms of the Guaranty in favor of Assignee of even date
herewith (the “Guaranty”).

 

E.                                     Assignor owns all right, title and
interest in, to and under the Mineral Exploration Permits issued by the State
Land Department of the State of Arizona (the “ASLD”) and more particularly
described on the attached Exhibit A (collectively, the “Mining Permits”),
pursuant to which Assignor has the right to prospect and explore for minerals
upon and under the land described on the attached Exhibit B (the “Land”) and all
rights associated therewith.

 

F.                                      All obligations of Assignor arising
under the Guaranty, including but not limited to those set forth in this
Assignment, are referred to collectively as the “Obligations”.

 

--------------------------------------------------------------------------------


 

G.                                    Assignor intends to collaterally assign to
Assignor all of Assignor’s right, title and interest in to the Mining Permits
upon the terms and conditions set forth below.

 

NOW, THEREFORE, in consideration of the Note, and in order to secure the payment
and performance of the Obligations, Assignor and Assignee hereby agree as
follows:

 

1.                                      Assignment.  Assignor hereby
collaterally assigns, transfers and sets over to Assignee, its successors and
assigns, all of the rights, title and interest of Assignor, as Permittee, in, to
and under the Mining Permits, whether now or hereafter existing upon the terms
and conditions as set forth in this Assignment; provided, however,
notwithstanding anything in this Assignment to the contrary, such assignment,
transfer and set over of the Mining Permits shall become effective only upon and
after the occurrence of an Event of Default, and upon Assignee’s election to
exercise Assignor’s rights and obligations with respect to the respective Mining
Permits as provided in Section 7 below.

 

2.                                      Renewal of Mining Permits:  Assignor at
its own expense shall pay and perform as and when due all of its obligations
arising pursuant to each of the Mining Permits so as to cause each of them to be
renewed annually unless (a) Assignor demonstrates to the satisfaction of
Assignee, as evidenced by the written approval of Assignee, which shall not be
unreasonably withheld, delayed, or conditioned by Assignee, that it would not be
commercially reasonable to do so, or (b) Assignor elects in lieu thereof to
obtain from the ASLD a Mineral Lease with respect to the portion of the Land
that is subject to the pertinent Mining Permit.  Without limiting the foregoing,
Assignor shall perform all obligations and pay all amounts to the ASLD for the
renewal of each of the Mining Permits not less than 45 days prior to the date
when due and shall provide written notice thereof to Assignee.

 

3.                                      Security.  This Assignment is made and
given as collateral security for, and shall remain in full force and effect
until the payment in full of all principal, interest, reasonable attorneys’ fees
and expenses of collection, if any, associated with the Note.  So long as there
is no uncured Event of Default, Assignor shall have the sole right to exercise
all rights of Assignor as Permittee under the Mining Permits.  So long as there
is no uncured Event of Default, this Assignment is not intended to limit the
Assignor’s ability to engage in reasonable and customary day-to-day operations
of the potash mining business as contemplated by the Mining Permits.

 

4.                                      Warranties and Representations. 
Assignor warrants and represents that:

 

(a)                                 Assignor has full right and authority to
make this Assignment, and has not heretofore made any assignment, pledge,
alienation or other transfer of any of it rights under the Mining Permits.

 

(b)                                 To Assignor’s knowledge, (i) the Mining
Permits are in full force and effect; (ii) no default by Assignor has occurred
with respect to any of the Mining Permits, and (iii) there is no condition that,
but for the giving of notice or passage of time or both, would constitute a
default of Assignor.

 

(c)                                  Assignor shall continue to comply with all
of its obligations pursuant to the terms of each of the Mining Permits.

 

2

--------------------------------------------------------------------------------


 

5.                                      No Assignment or Modification of Mining
Permits.  Assignor shall not have the authority to, and covenants and agrees not
to, assign, pledge, encumber or otherwise transfer its interest in either of the
Mining Permits, and Assignor shall not materially modify the terms of any of the
Mining Permits, or grant any waiver or concession to any other person under any
of the Mining Permits, without the prior written consent of Assignee, which
consent shall not be unreasonably delayed, withheld or conditioned by Assignee.

 

6.                                      Event of Default.  The failure of
Assignee to pay or perform any of the Obligations within the applicable grace,
notice and cure period, if any, shall constitute an “Event of Default.”

 

7.                                      Rights and Remedies Upon Default.  If an
Event of Default shall have occurred and be continuing, then Assignee shall have
all the rights of a secured party under the UCC (including, without limitation,
the right to enforce, waive, amend, modify, terminate, sell, dispose or cause to
be assigned to Assignee all or any part of the Mining Permits in any manner
permitted under the UCC), shall have all rights now or hereafter existing under
all other applicable laws or in equity, and, subject to any requirements of
applicable law then in effect, shall have all the rights set forth in this
Assignment.

 

8.                                      Waivers.  To the fullest extent
permitted by law, Assignor unconditionally and irrevocably waives all rights and
benefits under and the provisions of A.R.S. §§ 12-1566, 44-142, 12-1641 et seq.
and Rule 17(f) of the Arizona Rules of Civil Procedure and any similar statutes
or rules of procedure; all suretyship rights and defenses as may be recognized
by law in the State of Arizona, including but not limited to those arising under
the Uniform Commercial Code as adopted by the State of Arizona; any right to any
collateral now or hereafter held by Assignee for the Obligations; any right to
assert against Assignee any defense, setoff, counterclaim or claim which
Borrower or any guarantor may have against Assignee; and any right of
subrogation (prior to repayment in full of the Note), reimbursement,
indemnification or contribution (contractual, statutory or otherwise) under any
federal, state or local law now or hereafter in effect (including but not
limited to any laws relating to bankruptcy, insolvency, liquidation,
receivership, reorganization, arrangement or any similar law effecting the
rights of creditors) which Borrower or any guarantor may now or hereafter have
against Assignee.

 

9.                                      Further Assurances - Recording and
Filing  Concurrently with the execution of this Assignment, Assignor shall
execute, acknowledge and deliver to Assignee an application to assign to
Assignee each of the Mining Permits; provided, however that Assignee shall not
file such applications except upon the occurrence of an Event of Default.  At
any time, and from time to time, upon request of Assignee, Assignor will make,
execute, acknowledge and deliver, or will cause to be made, executed,
acknowledged and delivered, to Assignee or its designee, and when requested by
Assignee, cause to be filed, recorded, refiled, or rerecorded, as the case may
be, at such times and in such offices and places as Assignee may deem
appropriate (a) an application to renew any or all of the Mining Permits or to
assign to Assignee the right to apply for a Mineral Lease with respect to the
Land that was subject to any of the Mining Permits; provided, however that
Assignee shall not file such applications except upon the occurrence of an Event
of Default; and (b) any and all deeds of trust, any and all such, security
agreements, financing statements,

 

3

--------------------------------------------------------------------------------


 

continuation statements, instruments of further assurances, certificates, and
other documents as may, in the sole opinion of Lender, be necessary or desirable
in order to effectuate, complete, perfect, continue, or preserve the liens and
security interests created by this Assignment as a first and prior lien on the
Mining Permits and all proceeds thereof, including but not limited to any
Mineral Leases, Right of Way Permits or other rights issued by the State Land
Department of the State of Arizona with respect to the Land or any surface,
mineral or other estate therein, whether now owned or hereafter acquired by
Assignor.  Assignor shall reimburse Assignee for all costs and expenses incurred
in connection with the matters referred to in this Section 9.  If Assignor fails
to timely perform any of its duties in this Section 9, Assignee may do so for
and in the name of Assignor and at Assignor’s expense.  Notwithstanding the
foregoing, Assignee’s rights pursuant to this Section 9 may be exercised only
with the prior written approval of the State Land Department of the State of
Arizona, which approval shall be obtained by Assignee prior to Assignee doing
any of the things authorized in this Section 9.

 

10.                               Powers of Attorney.  Assignor hereby appoints
Assignee as its attorney-in-fact for the purposes of making, executing,
delivering, filing, recording, paying and doing all other things as may be
necessary or desirable, in Assignee’s sole and absolute discretion, to
accomplish the matters referred to in Sections 2 and 9 above and for the purpose
of exercising any rights or remedies when there is an uncured Event of Default. 
These powers of attorney are powers coupled with an interest, shall be
irrevocable, and shall survive the dissolution, termination, reorganization or
other incapacity of Assignor.

 

11.                               Cumulative Remedies.  The rights, powers and
remedies of Assignee under this Assignment shall be cumulative and not exclusive
of any other right, power or remedy of Assignee at law or in equity.

 

12.                               Notification of Assignee.  Assignor shall
promptly notify Assignee of any act or event made known to Assignor which would
allow Assignee to exercise any rights under the Mining Permits or the State of
Arizona to enforce any remedies under the Mining Permits, and shall do so in
sufficient time for Assignee to exercise the rights assigned hereunder.

 

13.                               Notices.  All notices, requests, consents,
claims, demands, waivers and other communications hereunder shall be in writing
and shall be deemed to have been given (a) when delivered by hand (with written
confirmation of receipt); (b) when received by the addressee if sent by
nationally recognized overnight courier (receipt requested); (c) on the date
sent by facsimile or email of a PDF document (with confirmation of transmission)
if sent during normal business hours of the recipient, and on the next business
day if sent after normal business hours of the recipient or (d) on the third day
after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid.  Such communications must be sent to the respective
party at the following addresses (or at such other address for the party as
shall be specified in a notice given in accordance with this Section 11):

 

4

--------------------------------------------------------------------------------


 

If to Assignee:

 

The Karlsson Group, Inc.

 

 

18 Ozone Avenue

 

 

Venice, ca 90291

 

 

Facsimile: 310-933-0262

 

 

E-mail: sevenciel@ca.rr.com

 

 

Attention: Michael Stone

 

 

 

with a copy, which shall not constitute notice, to:

 

Law Offices of Richard C. Weisberg

 

 

33 Derwen Road

 

 

Bala Cynwyd, pa 19004

 

 

Facsimile: 215-689-1504

 

 

E-mail: Weisberg@weisberg-law.com

 

 

Attention: Mr. Richard Weisberg

 

 

 

If to Assignor:

 

Prospect Global Resources, Inc.

 

 

1621 18th Street, Suite 260

 

 

Denver, co 80202

 

 

Facsimile: 720-294-0402

 

 

E-mail: pavery@prospectgri.com

 

 

Attention: Mr. Pat Avery

 

 

 

with a copy, which shall not constitute notice, to:

 

Eisner, Kahan & Gorry, p.c.

 

 

9601 Wilshire Boulevard, Suite 700

 

 

Beverly Hills, ca 90210

 

 

Facsimile: 310-855-3201

 

 

E-mail: meisner@eisnerlaw.com

 

 

Attention: Mr. Michael Eisner

 

1.4                               Reassignment.  Upon payment in full of the
Note, Assignee covenants that it will cooperate with Assignor in order to cause
the Mining Permits to be released to Assignor.

 

[SIGNATURE PAGES FOLLOW]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have hereunto caused this Assignment to be
executed on the day and year first above written.

 

ASSIGNOR:

 

American West Potash LLC, a Delaware limited liability company

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

State of California

 

)

 

 

) ss.

County of

 

)

 

On                               before me,
                                              , a notary public, personally
appeared                                   , who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their
signature(s) on the instrument the person(s), or the entity upon behalf of which
the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

Signature

 

 

(Seal)

 

--------------------------------------------------------------------------------


 

 

The Karlsson Group, Inc., an Arizona corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

State of California

 

)

 

 

) ss.

County of

 

)

 

On                          before me,
                                                  , a notary public, personally
appeared                                     , who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their
signature(s) on the instrument the person(s), or the entity upon behalf of which
the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

Signature

 

 

(Seal)

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Legal Description

 

[INSERT LEGAL DESCRIPTION
OF THE MINING PERMIT PARCELS]

 

[The parties will cooperate diligently to finalize this Exhibit within 30 days
after the effective date of the Purchase Agreement, with the intent that it will
include all of the collateral and property described herein in which the
debtor/assignor has an interest as of the Closing.  In addition, the parties
will cooperate diligently to provide access to legal counsel to address certain
outstanding title issues.]

 

--------------------------------------------------------------------------------


 

When recorded return to:

 

POLSINELLI SHUGHART P.C.

Attn:  Ryan A. Berry

CityScape

One E. Washington St., Ste. 1200

Phoenix, AZ  85004

 

EXHIBIT D

 

FORM OF COLLATERAL ASSIGNMENT
OF ROYALTY AGREEMENT

 

This Collateral Assignment of Royalty Agreement (the “Assignment”), is made as
of             , 2012 (the “Effective Date”), by and between American West
Potash LLC, a Delaware limited liability company (“Assignor”), and The Karlsson
Group, Inc., an Arizona corporation (“Assignee”) (collectively, the “Parties”)
with reference to the following facts and intentions:

 

RECITALS:

 

A.                                    Pursuant to that certain Membership
Interest Purchase Agreement dated as of May 30, 2012 (the “Purchase Agreement”),
Assignee has agreed to sell its membership interests in Assignor to Prospect
Global Resources, Inc., a Delaware corporation (“Borrower”).

 

B.                                    Part of the purchase price payable to
Assignee pursuant to the Purchase Agreement is evidenced by that certain
Promissory Note, dated as of            , 2012, made by Borrower in favor of
Assignee in the original principal amount of One Hundred Twenty-Five Million
Dollars ($125,000,000.00) (as the same may be amended, renewed, increased,
reduced or otherwise modified from time to time, the “Note”).

 

C.                                    Assignor has a unity of economic interest
with Borrower and will benefit from the Purchase Agreement, and it is in
Assignor’s interest that Borrower issues the Note to Assignee.

 

D.                                    Assignor is also a party to the Potash
Sharing Agreement dated July 27, 2011 (the “Royalty Agreement”) by and among
American General Life Insurance Company, a Texas corporation, Assignor and the
“Spurlock Group” and the “Hortenstine Group” as defined in the Royalty Agreement
(collectively, the “Other Parties”) pursuant to which Assignor has agreed to pay
the Other Parties “Royalties” on “Gross Sales” of “Authorized Minerals” (as
defined respectively in the Royalty Agreement).  [Note: Parties to add HNZ
Royalty Agreement when executed via same form of Collateral Assignment and to
Deed of Trust.]

 

E.                                     Assignor has guaranteed the payment of
the Note pursuant to the terms of the Guaranty in favor of Assignee of even date
herewith (the “Guaranty”).

 

F.                                      All obligations of Assignor arising
under the Guaranty, including but not limited to those set forth in this
Assignment, are referred to collectively as the “Obligations”.

 

1

--------------------------------------------------------------------------------


 

G.                                    Assignor intends to collaterally assign to
Assignor all of Assignor’s right title and interest in to the Royalty Agreement
upon the terms and conditions set forth below.

 

NOW, THEREFORE, in consideration of the Note, and in order to secure the payment
and performance of the Obligations, Assignor and Assignee hereby agree as
follows:

 

1.                                      Assignment.  Assignor hereby
collaterally assigns, transfers and sets over to Assignee, its successors and
assigns, all of the rights, title and interest of Assignor, as Lessee, in, to
and under the Royalty Agreement, whether now or hereafter existing upon the
terms and conditions as set forth in this Assignment; provided, however,
notwithstanding anything in this Assignment to the contrary, such assignment,
transfer and set over of the Royalty Agreement shall become effective only upon
and after the occurrence of an Event of Default, and upon Assignee’s election to
exercise Assignor’s rights and obligations with respect to the Royalty Agreement
as provided in Section 6, below.

 

2.                                      Security.  This Assignment is made and
given as collateral security for, and shall remain in full force and effect
until the payment in full of all principal, interest, premium, reasonable
attorneys’ fees and expenses of collection, if any, associated with the Note. 
So long as there is no uncured Event of Default, Assignor shall have the sole
right to exercise all rights of Assignor as Lessee under the Royalty Agreement. 
So long as there is no uncured Event of Default, this Assignment is not intended
to limit the Assignor’s ability to engage in reasonable and customary day-to-day
operations of the potash mining business as contemplated by the Royalty
Agreement.

 

3.                                      Warranties and Representations. 
Assignor warrants and represents that:

 

(a)                                 Assignor has full right and authority to
make this Assignment, and has not heretofore made any assignment, pledge,
alienation or other transfer of any of it rights under the Royalty Agreement.

 

(b)                                 To Assignor’s knowledge, (i) the Royalty
Agreement is in full force and effect, (ii) no default by Assignor or any of the
Other Parties has occurred with respect to the Royalty Agreement, and
(iii) there is no condition that, but for the giving of notice or passage of
time or both, would constitute a default of Assignor or any of the Other
Parties.

 

(c)                                  Assignor shall continue to comply with all
of its obligations pursuant to the terms of each of the Royalty Agreement.

 

4.                                      No Assignment or Modification of Royalty
Agreement.  Assignor shall not have the authority to, and covenants and agrees
not to, assign, pledge, encumber or otherwise transfer its interest in the
Royalty Agreement, and Assignor shall not materially modify the terms of any of
the Royalty Agreement, or grant any waiver or concession to any of the Other
Parties under the Royalty Agreement, without the prior written consent of
Assignee, which consent shall not be unreasonably delayed, withheld or
conditioned by Assignee.

 

2

--------------------------------------------------------------------------------


 

5.                                      Event of Default.  The failure of
Assignee to pay or perform any of the Obligations within the applicable grace,
notice and cure period, if any, shall constitute an “Event of Default.”

 

6.                                      Rights and Remedies Upon Default.  If an
Event of Default shall have occurred and be continuing, then Assignee shall have
all the rights of a secured party under the UCC (including, without limitation,
the right to enforce, waive, amend, modify, terminate, sell, dispose or cause to
be assigned to Assignee all or any part of the Royalty Agreement in any manner
permitted under the UCC), shall have all rights now or hereafter existing under
all other applicable laws or in equity, and, subject to any requirements of
applicable law then in effect, shall have all the rights set forth in this
Assignment.

 

7.                                      Waivers.  To the fullest extent
permitted by law, Assignor unconditionally and irrevocably waives all rights and
benefits under and the provisions of A.R.S. §§ 12-1566, 44-142, 12-1641, et seq.
and Rule 17(f) of the Arizona Rules of Civil Procedure and any similar statutes
or rules of procedure; all suretyship rights and defenses as may be recognized
by law in the State of Arizona, including but not limited to those arising under
the Uniform Commercial Code as adopted by the State of Arizona; any right to any
collateral now or hereafter held by Assignee for the Obligations; any right to
assert against Assignee any defense, setoff, counterclaim or claim which
Borrower or any guarantor may have against Assignee; and any right of
subrogation (prior to repayment in full of the Note), reimbursement,
indemnification or contribution (contractual, statutory or otherwise) under any
federal, state or local law now or hereafter in effect (including but not
limited to any laws relating to bankruptcy, insolvency, liquidation,
receivership, reorganization, arrangement or any similar law effecting the
rights of creditors) which Borrower or any guarantor may now or hereafter have
against Assignee.

 

8.                                      Further Assurances - Recording and
Filing  At any time, and from time to time, upon request of Assignee, Assignor
will make, execute, acknowledge and deliver, or will cause to be made, executed,
acknowledged and delivered, to Assignee or its designee, and when requested by
Assignee, cause to be filed, recorded, refiled, or rerecorded, as the case may
be, at such times and in such offices and places as Assignee may deem
appropriate, any and all such, security agreements, financing statements,
continuation statements, instruments of further assurances, certificates, and
other documents as may, in the sole opinion of Lender, be necessary or desirable
in order to effectuate, complete, perfect, continue, or preserve the liens and
security interests created by this Assignment as a first and prior lien on the
Royalty Agreement and all proceeds thereof.  Assignor shall reimburse Assignee
for all costs and expenses incurred in connection with the matters referred to
in this Section 8.  If Assignor fails to timely perform any of its duties in
this Section 8, Assignee may do so for and in the name of Assignor and at
Assignor’s expense.  Notwithstanding the foregoing, Assignee’s rights pursuant
to this Section 8 may be exercised only during an Event of Default.

 

9.                                      Power of Attorney.  Assignor hereby
appoints Assignee as Assignor’s attorney-in-fact for the purposes of making,
executing, delivering, filing, recording, and doing all other things as may be
necessary or desirable, in Assignee’s sole opinion, to accomplish the matters
referred to in Section 8 and for the purpose of exercising any rights or
remedies when there is an

 

3

--------------------------------------------------------------------------------


 

uncured Event of Default.  This power of attorney is a power coupled with an
interest, shall be irrevocable, and shall survive the dissolution, termination,
reorganization or other incapacity of Assignor.

 

10.          Cumulative Remedies.  The rights, powers and remedies of Assignee
hereunder shall be cumulative and not exclusive of any other right, power or
remedy that Assignee may have at law or in equity.

 

11.          Notification of Assignee.  Assignor shall promptly notify Assignee
of any act or event made known to Assignor which would allow Assignee to
exercise any rights under the Royalty Agreement or any of the Other Parties to
enforce any remedies under the Royalty Agreement, and shall do so in sufficient
time for Assignee to exercise the rights assigned hereunder.

 

12.          Notices.  All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by nationally recognized
overnight courier (receipt requested); (c) on the date sent by facsimile or
email of a PDF document (with confirmation of transmission) if sent during
normal business hours of the recipient, and on the next business day if sent
after normal business hours of the recipient or (d) on the third day after the
date mailed, by certified or registered mail, return receipt requested, postage
prepaid.  Such communications must be sent to the respective party at the
following addresses (or at such other address for the party as shall be
specified in a notice given in accordance with this Section):

 

If to Assignee:

The Karlsson Group, Inc.

 

18 Ozone Avenue

 

Venice, CA 90291

 

Facsimile: 310-933-0262

 

E-mail: sevenciel@ca.rr.com

 

Attention: Michael Stone

 

 

with a copy, which shall not constitute notice, to:

Law Offices of Richard C. Weisberg

 

33 Derwen Road

 

Bala Cynwyd, PA 19004

 

Facsimile: 215-689-1504

 

E-mail: Weisberg@weisberg-law.com

 

Attention: Mr. Richard Weisberg

 

4

--------------------------------------------------------------------------------


 

If to Assignor:

Prospect Global Resources, Inc.

 

1621 18th Street, Suite 260

 

Denver, CO  80202

 

Facsimile:  720-294-0402

 

E-mail:  PAvery@prospectGRI.com

 

Attention:  Mr. Pat Avery

 

 

with a copy, which shall not constitute notice, to:

Eisner, Kahan & Gorry, P.C.

 

9601 Wilshire Boulevard, Suite 700

 

Beverly Hills, CA 90210

 

Facsimile:  310-855-3201

 

E-mail: meisner@eisnerlaw.com

 

Attention:  Mr. Michael Eisner

 

13.          Reassignment.  Upon payment in full of the Loan, Assignee covenants
that it will cooperate with Assignor in order to cause the Royalty Agreement to
be released to Assignor.

 

(Signatures on next page)

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have hereunto caused this Assignment to be
executed on the day and year first above written.

 

 

 

ASSIGNOR:

 

 

 

American West Potash LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

State of California

 

)

 

 

 

 

) ss.

 

 

 

 

County of

)

 

 

 

 

 

On                                          before me,
                                                                          , a
notary public, personally appeared
                                                 , who proved to me on the basis
of satisfactory evidence to be the person(s) whose name(s) is/are subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their authorized capacity(ies), and that by his/her/their
signature(s) on the instrument the person(s), or the entity upon behalf of which
the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

 

 

 

 

Signature

 

 

(Seal)

 

--------------------------------------------------------------------------------


 

 

The Karlsson Group, Inc., an Arizona corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

State of California

 

)

 

 

 

 

) ss.

 

 

 

 

County of

)

 

 

 

 

 

On                                          before me,
                                                                     , a notary
public, personally appeared                                                  ,
who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

 

 

 

 

Signature

 

 

(Seal)

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF COVENANT NOT TO COMPETE

 

THIS COVENANT NOT TO COMPETE (this “Agreement”) is made and entered into as of
the         day of              , 2012, by and among American West Potash, LLC,
a Delaware limited liability company (the “Company”), Prospect Global
Resources, Inc., a Delaware corporation (“Prospect”), and
[                         ], an individual (the “Undersigned”), with reference
to the following facts:

 

WHEREAS, concurrently herewith, pursuant to that certain Membership Interest
Purchase Agreement (the “Purchase Agreement”), dated as of May 30, 2012,
Prospect, has purchased all of the limited liability company membership
interests in the Company (the “Membership Interests”) owned by The Karlsson
Group, Inc., an Arizona corporation (“Karlsson”).

 

WHEREAS, the execution and delivery of this Agreement by the Undersigned is a
material inducement to Prospect and the Company entering into the Purchase
Agreement.

 

WHEREAS, the Undersigned is a shareholder of Karlsson and will personally and
directly benefit from and as a result of the purchase of the Membership
Interests by Prospect.

 

NOW, THEREFORE, in consideration of the foregoing premises, the purchase by
Prospect of the Membership Interests, and the promises and covenants hereinafter
set forth, the parties hereby agree as follows. Capitalized terms used herein
but not defined shall have the meanings ascribed to them in the Purchase
Agreement.

 

1.     Non-Competition.

 

(a)                                 For a period of three (3) years commencing
on the date hereof (the “Restricted Period”), the Undersigned shall not, and
shall not permit any of its Affiliates or Representatives to, directly or
indirectly, (i) engage in or assist others in engaging in mineral exploration
(the “Restricted Activity”) within the Holbrook Basin (the “Territory”);
(ii) have an interest in any Person that engages directly or indirectly in the
Restricted Activity in the Territory in any capacity, including as a partner,
shareholder, member, employee, principal, agent, trustee or consultant; or
(iii) intentionally interfere in any material respect with the business
relationships (whether formed prior to or after the date of this Agreement) of
the Company and any third party. Notwithstanding the foregoing, the Undersigned
may own, directly or indirectly, solely as an investment, securities of any
Person traded on any national securities exchange if the Undersigned is not a
controlling Person of, or a member of a group which controls, such Person and
does not, directly or

 

1

--------------------------------------------------------------------------------


 

indirectly, own five percent (5%) or more of any class of securities of such
Person; provided, however, that this restriction shall not apply to any
securities, including but not limited to convertible voting securities, of
Prospect Global Resources, Inc., a Nevada corporation, issued in connection with
the transactions contemplated by the Purchase Agreement.

 

(b)                                 The Undersigned acknowledges that a Breach
or threatened Breach of this Section 1 would give rise to irreparable harm to
Prospect and the Company, for which monetary damages would not be an adequate
remedy, and hereby agree that in the event of a Breach or a threatened Breach by
the Undersigned of any such obligations, Prospect and the Company shall, in
addition to any and all other rights and remedies that may be available to it in
respect of such Breach, be entitled to equitable relief (without any requirement
to post bond).

 

(c)                                  Notwithstanding the foregoing, the
Undersigned shall be permitted to continue to engage in the petrified wood
mining business.

 

2.              Non-Disparagement.  Each of the parties agrees that it will not,
and will cause all of its Affiliates not to, directly or indirectly, make any
disparaging and untrue statement of the other party or its officers, directors
or Affiliates.

 

3.              Release.

 

(a)                                 The Undersigned, on behalf of the
Undersigned and each of the Undersigned’s heirs, Representatives, successors,
and assigns, hereby releases and forever discharges Prospect and each of its
officers, directors, managers, employees, agents, stockholders, controlling
persons, Representatives, Affiliates, successors, assigns, and the Company
(individually, a “Buyer Releasee” and collectively, “Buyer Releasees”) from any
and all Actions, orders, Losses, Liabilities, and, except as expressly
contemplated by the Purchase Agreement, Contracts whatsoever, whether known or
unknown, suspected or unsuspected, both at Law and in equity, which the
Undersigned or any of its heirs, Representatives, successors or assigns now has,
have ever had or may hereafter have against the respective Buyer Releasees
arising contemporaneously with or prior to the Closing Date or on account of or
arising out of any matter, cause, or event occurring contemporaneously with or
prior to the Closing Date including any rights to indemnification or
reimbursement from the Company, whether pursuant to their respective
Organizational Documents, Contract or otherwise and whether or not relating to
Actions pending on, or asserted after, the Closing Date; provided, however, that
nothing contained herein will operate to release any payment obligations of
Prospect arising under the Purchase Agreement.

 

(b)                                 Prospect hereby releases and forever
discharges the Undersigned and each of its officers, directors, managers,
employees, agents, stockholders, controlling persons, Representatives, parents,
Affiliates, successors, assigns (individually, a “Seller Releasee” and
collectively, “Seller Releasees”) from any and all Actions,

 

2

--------------------------------------------------------------------------------


 

orders, Losses, Liabilities, and, except as expressly contemplated by the
Purchase Agreement, Contracts whatsoever, whether known or unknown, suspected or
unsuspected, both at Law and in equity, which Prospect or any of its
Representatives, successors or assigns now has, have ever had or may hereafter
have against the respective Seller Releasees arising contemporaneously with or
prior to the Closing Date or on account of or arising out of any matter, cause,
or event occurring contemporaneously with or prior to the Closing Date including
any rights to indemnification or reimbursement from the Company, whether
pursuant to their respective Organizational Documents, Contract or otherwise and
whether or not relating to Actions pending on, or asserted after, the Closing
Date; provided, however, that nothing contained herein will operate to release
any obligations of the Undersigned arising under the Purchase Agreement or the
Option Agreement.

 

(c)                                  The Parties expressly waive any and all
rights and benefits conferred upon them by the provisions of Section 1542 of the
California Civil Code, or any other applicable or similar statute, code or case,
with respect to the foregoing released claims, which provides as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE
DEBTOR.”

 

(d)                                 The Parties expressly acknowledge the
foregoing waiver of the provisions of Section 1542 of the California Civil Code,
or any other applicable or similar statute, code or case.

 

(e)                                  The Undersigned hereby irrevocably
covenants to refrain from, directly or indirectly, asserting any cause of
Action, or commencing, instituting or causing to be commenced, any Action, of
any kind against any Buyer Releasee, based upon any matter purported to be
released hereby.  Prospect hereby irrevocably covenants to refrain from,
directly or indirectly, asserting any cause of Action, or commencing,
instituting or causing to be commenced, any Action, of any kind against any
Seller Releasee, based upon any matter purported to be released hereby.

 

4.              Acknowledgments. The Undersigned acknowledges that the
restrictions contained in this Agreement are reasonable and necessary to protect
the legitimate interests of Prospect and the Company and constitute a material
inducement to Prospect and the Company to enter into the Purchase Agreement and
consummate the transactions contemplated by the Purchase Agreement. In the event
that any covenant contained in this Agreement should ever be adjudicated by any
court to exceed the time, geographic, product or service, or other limitations
permitted by applicable Law in any jurisdiction, then such court is expressly
empowered to reform such covenant, and such covenant shall be deemed reformed,
in such

 

3

--------------------------------------------------------------------------------


 

jurisdiction to authorize the maximum time, geographic, product or service, or
other limitations permitted by applicable Law. The covenants contained in this
Agreement and each provision hereof are severable and distinct covenants and
provisions. The invalidity or unenforceability of any such covenant or provision
as written shall not invalidate or render unenforceable the remaining covenants
or provisions hereof, and any such invalidity or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such covenant or
provision in any other jurisdiction.

 

5.              Miscellaneous.

 

(a)                                 Notices. All notices, requests, consents,
claims, demands, waivers and other communications hereunder shall be in writing
and shall be deemed to have been given (a) when delivered by hand (with written
confirmation of receipt); (b) when received by the addressee if sent by a
nationally recognized overnight courier (receipt requested); (c) on the date
sent by facsimile or e-mail of a PDF document (with confirmation of
transmission) if sent during normal business hours of the recipient, and on the
next Business Day if sent after normal business hours of the recipient or (d) on
the third day after the date mailed, by certified or registered mail, return
receipt requested, postage prepaid. Such communications must be sent to the
respective parties at the following addresses (or at such other address for a
party as shall be specified in a notice given in accordance with this
Section 5(a)):

 

If to the Undersigned:

 

[                             ]

[                             ]

[                             ]

Facsimile: [                           ]

E-mail: [                                 

Attention: [                             

 

 

 

 

]

]

 

 

 

with a copy, which shall not constitute notice, to:

 

Law Offices of Richard C. Weisberg

33 Derwen Road

Bala Cynwyd, PA 19004

Facsimile 215-689-1504

Email: weisberg@weisberg-law.com

Attention: Mr. Richard Weisberg

 

4

--------------------------------------------------------------------------------


 

If to the Company or Prospect:

 

Prospect Global Resources, Inc.

1621 18th Street, Suite 260

Denver, CO 80202

Facsimile: 720-294-0402

E-Mail: PAvery@prospectGRI.com

Attention: Mr. Pat Avery

 

 

 

with a copy, which shall not constitute notice, to:

 

Eisner, Kahan & Gorry, a professional corporation

9601 Wilshire Boulevard, Suite 700

Beverly Hills, CA 90210

Facsimile: 310-855-3201

E-mail: meisner@eisnerlaw.com

Attention: Mr. Michael Eisner

 

(a)                                 The headings in this Agreement are for
reference only and shall not affect the interpretation of this Agreement. The
parties have been advised by counsel in connection with this Agreement.  This
Agreement shall be construed and interpreted in accordance with the plain
meaning of its language, and not for or against either party, and as a whole,
giving effect to all of the terms, conditions and provisions hereof.

 

(b)                                 If any term or provision of this Agreement
is invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction.

 

(c)                                  This Agreement, the Purchase Agreement, and
the other agreements specifically referenced herein and therein, constitute the
sole and entire agreement of the parties to this Agreement with respect to the
subject matter contained herein and therein, and supersede all prior and
contemporaneous understandings and agreements, both written and oral, with
respect to such subject matter.

 

(d)                                 This Agreement shall be binding upon and
shall inure to the benefit of the parties and their respective successors and
permitted assigns. This Agreement and/or any rights of Prospect and the Company
pursuant to this Agreement may be assigned or transferred by either Prospect or
the Company without the prior consent of the Undersigned.

 

(e)                                  This Agreement may only be amended,
modified or supplemented by an agreement in writing signed by each party hereto.
No waiver by any party of any of the provisions hereof shall be effective unless
explicitly set forth in writing and signed by the party so waiving. No waiver by
any party shall operate or be construed as a waiver in respect of any failure,
Breach or default not expressly identified by such written waiver, whether of a
similar or different character, and

 

5

--------------------------------------------------------------------------------


 

whether occurring before or after that waiver. No failure to exercise, or delay
in exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

 

(f)                                   This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Arizona without
giving effect to any choice or conflict of law provision or rule (whether of the
State of Arizona or any other jurisdiction) that would cause the application of
Laws of any jurisdiction other than those of the State of Arizona. The parties
consent to the sole and exclusive jurisdiction and venue in the Federal or State
courts in the Superior Court for the State of Arizona, County of Maricopa, and
agree that any and all disputes based on or arising out of this Agreement shall
only be submitted to and determined by said courts.

 

(g)                                  This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall be deemed to be one and the same agreement. A signed copy of this
Agreement delivered by facsimile, e-mail or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original signed copy of this Agreement.

 

(h)                                 This Agreement shall terminate upon an
uncured Event of Default (as defined in that certain Senior First Priority
Secured Promissory Note, dated as of the date hereof, issued by Prospect in
favor of Karlsson.

 

[SIGNATURE PAGE FOLLOWS]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above.

 

 

 

American West Potash, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

Prospect Global Resources, Inc.,

 

a Delaware corporation

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

[                                         ]

 

--------------------------------------------------------------------------------


 

RECORDING REQUESTED BY AND

WHEN RECORDED MAIL TO:

 

POLSINELLI SHUGHART PC

Attn:  Ryan A. Berry

CityScape

One E. Washington St., Ste. 1200

Phoenix, AZ 85004

 

 

[SPACE ABOVE LINE FOR RECORDER’S USE ONLY]

 

EXHIBIT F

 

FORM OF DEED OF TRUST, SECURITY AGREEMENT,
ASSIGNMENT OF PRODUCTION AND PROCEEDS, FIXTURE FILING
AND FINANCING STATEMENT

 

FROM

 

AMERICA WEST POTASH, LLC, AS TRUSTOR
(                                  Organizational I.D. No. 
                                 )

 

TO FIRST AMERICAN TITLE INSURANCE COMPANY, AS TRUSTEE

 

FOR THE BENEFIT OF

 

THE KARLSSON GROUP, INC., AS LENDER

 

Dated as of                        , 2012

 

 

THIS INSTRUMENT IS TO BE RECORDED IN THE REAL PROPERTY RECORDS OF THE COUNTY
RECORDER IN EACH COUNTY WHERE THE LANDS ARE LOCATED AND SUCH FILING SHALL SERVE,
AMONG OTHER PURPOSES, AS A FIXTURE FILING AND AS A FINANCING STATEMENT COVERING
AS-EXTRACTED COLLATERAL.

 

--------------------------------------------------------------------------------


 

DEED OF TRUST,
ASSIGNMENT OF PRODUCTION AND PROCEEDS,
SECURITY AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT

 

This Deed of Trust, Assignment of Production and Proceeds, Security Agreement,
Fixture Filing and Financing Statement (this “Deed of Trust”) is made this
          day of                 , 2012, by American West Potash, LLC, a
Delaware limited liability company (“Trustor”), whose address is c/o Prospect
Global Resources, Inc., 1621 18th Street, Suite 260, Denver, CO 80202, Attn.
Mr. Pat Avery, as Trustor, in favor of First American Title Insurance Company, a
California corporation (“Trustee”), whose address is P.O. Box 2922, Phoenix, AZ
85062, as trustee, for the benefit of THE KARLSSON GROUP, INC., an Arizona
corporation and its successors and assigns (“Lender”), whose address is 18 Ozone
Avenue, Venice, CA 90291 with reference to the following facts and intentions:

RECITALS:

 

A.            Pursuant to an Membership Interest Purchase Agreement dated as of
May 30, 2012 (the “Purchase Agreement”), Lender has extended credit to Prospect
Global Resources, Inc. a Delaware corporation (“Borrower”), in the original
principal amount of One Hundred Twenty-Five Million Dollars $125,000,000.00) (as
the same may be amended, renewed, increased or otherwise modified from time to
time, the “Loan”), which Loan is evidenced by that certain Promissory Note
(together with all modifications, extensions and renewals, the “Note”) of even
date herewith made by Borrower and payable to the order of Lender.  Capitalized
terms used but not defined herein shall have the meanings ascribed thereto in
the Purchase Agreement or Note, as applicable.

 

B.            Trustor has a unity of economic interest with Borrower and will
benefit for the extension of credit from Lender to Borrower, and it is in
Trustor’s interest that Lender make the Loan to Borrower.

 

C.            Trustor has guaranteed the payment of the Note and the performance
of all of Borrower’s other obligations under the Purchase Agreement pursuant to
the terms of the Guaranty in favor of Lender of even date herewith (the
“Guaranty”).

 

D.            The Purchase Agreement, Note, Guaranty, this Deed of Trust, the
Security Agreement, the Collateral Assignments, the separate Environmental
Indemnity Agreement of even date herewith by Borrower and Trustor and all other
documents executed in connection with the Loan, as the same may be amended,
modified or renewed from time to time, are referred to collectively as the “Loan
Documents”).

 

1

--------------------------------------------------------------------------------


 

AGREEMENT:

 

ARTICLE 1

 

DEFINITIONS; GRANTING CLAUSES; SECURED INDEBTEDNESS

 

1.1          Secured Indebtedness and Obligations.  This Deed of Trust is made
to secure the payment of the Note in accordance with its terms and all other
sums which may become due from Borrower to Lender pursuant to the Loan Documents
including but not limited to any and all principal, interest, late charges,
service charges, liquidated damages, expenses, advances due or incurred by
Lender in connection with the Loan and all other obligations, liabilities and
indebtedness of Borrower to the Lender (collectively, the “Indebtedness”), and
to secure the payment and performance of all the covenants and agreements in the
Loan Documents to be performed by Borrower or Trustor (collectively with the
Indebtedness, the “Obligations”).

 

1.2          Granting Clause.  For good and valuable consideration, the receipt
and sufficiency of which are acknowledged by Trustor hereby GRANTS, TRANSFERS,
BARGAINS, CONVEYS, MORTGAGES and ASSIGNS to Trustee, in trust for the benefit of
Lender, with power of sale and right of entry and possession, all of Trustor’s
right, title and interest (of whatever kind or character, whether now owned or
hereafter acquired by operation of law or otherwise) in the following
(collectively, the “Trust Property”):

 

1.2.1       (a)           The entire fee simple estate in and to lands in Apache
County, Arizona that are described in Part I of Exhibit A attached hereto and
incorporated herein by reference and all interests therein (but excluding any
interest in such lands that is specifically excluded in Exhibit A)
(collectively, “Fee Lands”), together with all property, interests and rights of
whatever kind of character therein and thereto;

 

(b)           The entire estate in and to or created by the leases described in
Part II of Exhibit A (the “Mineral Leases”) covering or relating to all or any
portion of the lands described either in Part II of Exhibit A or in the Mineral
Leases (collectively, “Leasehold Lands”); the term Leasehold Lands as used
herein includes, without limitation, the lands specifically described in Part II
of Exhibit A and the lands described in the Mineral Leases;

 

(c)           The entire estate in and to or created by the State of Arizona
mineral exploration permits described in Part III of Exhibit A (the “Mineral
Permits”) covering or relating all or any portion of the lands described either
in Part III of Exhibit A or in the Mineral Permits (collectively, “Permitted
Lands”); the term “Lands” as used herein means collectively the Fee Lands, the
Leasehold Lands and the Permitted Lands, together with any and all other right,
title and interest of Trustor of whatever kind or character in, to and under or
that covers, affects or otherwise relates to the Leasehold Lands, Permitted
Lands, Mineral Leases or Mineral Permits;

 

(d)           Any and all potash and rock salt naturally occurring within potash
deposits and other minerals, whether or not similar to the foregoing minerals,
and whether or not

 

2

--------------------------------------------------------------------------------


 

found or produced in association therewith, including all existing and future
ores, minerals, mineral elements and compounds, veins, lodes and mineral
deposits; whether solid, liquid or gaseous; whether organic or inorganic,
metallic or nonmetallic, oil and gas, hydrocarbonaceous or
non-hydrocarbonaceous; including, without limitation, methane and geothermal
steam, geothermal heat and geothermal resources, and all ores and concentrates
bearing the same (but excluding, with respect to particular portions of the
Lands, those minerals specifically excluded from such portions as specified on
Exhibit A) located in, on, under or produced from the Lands or pursuant to the
Mineral Leases (the “Minerals”);

 

(e)           Any and all agreements, assignments, options, licenses,
concessions, profits a prendre, work agreements, joint venture agreements,
partnerships (including, without limitation, mining partnerships), exploration
agreements, operating agreements, surface use agreements and surface use and
damage agreements, subsidence agreements, easements, net profits agreements,
royalty agreements, nominee agreements, options, and all other conveyances,
transfers, agreements or arrangements (whether mineral or otherwise, whether
previously or hereafter made, and whether now or hereafter existing or created)
relating to all or any part of the Lands or to any other lands any production
from which, or profits or proceeds from such production is attributed to any
interest in the Lands or to any interest described in Exhibit A including,
without limitation, the agreements described in Part IV of Exhibit A, together
with all rentals, royalties and other rights of Trustor thereunder
(collectively, the “Related Agreements”);

 

1.2.2       All right, title and interest of Trustor, including any
after-acquired title or reversion, now or at any time hereafter existing, in and
to all highways, roads, ways, streets, avenues, alleys and other public, private
or state-owned thoroughfares, or rights-of-way located upon or bordering on or
adjacent to the Lands or any part thereof;

 

1.2.3       All oral and written subleases, licenses and other agreements for
the use or occupancy of the whole or any part of the Lands or the rights under
the Mineral Leases or Mineral Permits, including, but not limited to, all
amendments and supplements thereto, and renewals and extensions thereof, at any
time made, and all future subleases, licenses and other agreements for the use
or occupancy of all or part of the Lands (collectively, the “Subleases”), and
all rents, earnings, income, issues, profits, royalties, revenues, insurance
proceeds (including but not limited to any policy of insurance covering loss of
rents for any cause), whether pursuant to the Subleases or otherwise, and any
and all payments in lieu of rent, damages, security deposits, rebates or refunds
of impact fees, connection fees, utility costs, taxes, assessments or charges
and other monetary benefits now or hereafter derived or accrued from or
belonging to the Lands or any part thereof and such other property or right
subject to this Deed of Trust (collectively, the “Rents”);

 

1.2.4       Any and all title instruments, title opinions, land status reports,
title abstracts, title materials and information, files, records, writings, data
bases, information, systems, maps, plats, surveys, geological and geophysical
(including, without limitation, electrical, electromagnetic, gravity, and
seismic), geochemical, geotechnical and radiometric data and information,
drilling data, test data, mineral samples (including, without limitation, drill
cores), mineral assay reports, interpretative and analytical reports of any kind
or nature (including, without limitation, reserve or deposit studies or
evaluations), information concerning

 

3

--------------------------------------------------------------------------------


 

exploration and development of deposits of Minerals (including information
concerning mine operation, shutdown, and closure and concerning reclamation of
lands and other resources affected by mining), environmental data and related
information and reports and studies, computer hardware and software and all
documentation therefor or relating thereto (including, without limitation, all
licenses relating to or covering such computer hardware, software or
documentation), trade secrets, business names, trade marks, service marks and
the goodwill of the business relating thereto, patented and unpatented
inventions, copyrights, lease records (including rental and royalty payment
records), permits and records and information concerning compliance with the
permits, mine development programs and budgets, financial statements and audits,
reclamation plans and related data and reports, information, data and reports
relating to or associated with all aspects of all or any portion of the Lands
and all of Trustor’s rights and interests therein, whether owned, licensed or
otherwise, any and all contracts and agreements between or among Trustor and any
contractor, architect or engineer in connection with the design, construction or
operation of any of the Lands, including, without limitation, any contract or
agreement executed by Trustor and any landscape architect, civil engineer,
electrical engineer, soils engineer, mining engineer, mechanical engineer or
other engineer, together with all plans and specifications prepared by any
design architect for the construction of any improvements comprising any part of
the Lands, and all geological, geophysical, geochemical and geotechnical data,
samples and records and other information or data related to any lands in the
Holbrook Basin, Arizona, whether in the form of a writing, photograph, microfilm
or electronic media, including, but not limited to, any computer-readable memory
and any computer hardware of software necessary to process such memory (the
“Records, Samples and Data”);

 

1.2.5       All money, cash, chattel paper, checks, notes, bills of exchange,
documents of title, money orders, negotiable instruments, commercial paper, and
other securities, letters of credit, supporting obligations, instruments,
documents, deposit accounts, deposits and credits from time to time whether or
not in the possession of or under the control of the Trustor; all monies or
other funds or sums at any time on deposit with Lender pursuant to the terms
hereof; income, issues, profits, royalties, revenues, and all other monetary
benefits now or hereafter derived or accrued from or belonging to the Lands or
any part thereof; all contract rights, general intangibles, actions and rights
of action, all renewals, extensions and restatements of, modifications, changes,
amendments and supplements to, and substitutions for the estates, property,
interests and rights described or referred to above, and all additions and
accessions thereto; all of the rights, privileges, benefits, hereditaments and
appurtenances in any way belonging, incidental or appertaining to the estates,
property, interests and rights described or referred to above; all of the
proceeds and products of the estates, property, interests and rights described
or referred to above, and all supporting obligations ancillary to or arising in
any way in connection therewith, with respect to all or any part of said
estates, property, interests or rights and, to the extent they may constitute
proceeds, instruments, accounts, securities, general intangibles, contract
rights and inventory (collectively with the Rents, the “Proceeds of
Production”).  Trustor agrees not to commingle any of the Proceeds of
Production, following the receipt of any such demand from Lender or the
occurrence of an Event of Default, with any of its other funds or property and
agrees to hold the same upon an express trust for Lender until remitted to
Lender.

 

1.2.6       All of Trustor’s right, title and interest (of whatever kind or
character, whether now owned or hereafter acquired by operation of law or
otherwise) in and to all

 

4

--------------------------------------------------------------------------------


 

improvements, including, but not limited to, all structures, railroad spur
tracks and sidings, roadways, plants, works and all materials intended for
construction, and repairs of such improvements now or hereafter erected thereon,
all of which materials shall be deemed to be subject to this Deed of Trust
immediately upon the delivery thereof to the Lands, and all fixtures now or
hereafter owned by Trustor, and attached to or contained in and used in
connection with the Lands, whether or not the same are or shall be attached to
any building or buildings in any manner and, without any further act, all
extensions, additions, betterments, substitutions and replacements to the
foregoing (collectively, the “Improvements”) together with all plans and
specifications for the Improvements;

 

1.2.7       All fixtures, furniture, furnishings, appliances, equipment,
machinery, inventory, goods, supplies and other personal property of every kind
and description that are used or purchased for the production, treatment,
storage, gathering, transportation, handling, processing, manufacturing, sale or
marketing of the Minerals in which Trustor now has or at any time hereafter
acquires an interest, whether now or at any time hereafter installed or located
in, on or about or used in connection with the Improvements, Lands or any part
thereof, or used in or necessary to the complete and proper planning,
development, use, occupancy or operation thereof, including underground storage
tanks, other storage tanks, computers which operate fueling systems; and
electrification equipment and power lines, whether owned individually or jointly
with others; it being understood that all of the fixtures, furnishings,
appliances, equipment, machinery and other personal property hereinabove
described shall be subject to the lien of this Deed of Trust as if covered and
conveyed hereby by specific and apt descriptions;

 

1.2.8       All insurance policies of any kind maintained in effect by Trustor
(including title, liability and casualty insurance, etc.), now existing or
hereafter acquired, including but not limited to, any proceeds payable to
Trustor pursuant to such policies, and all rights to deposits’ and unearned
insurance premiums; and all awards and other compensation, whether heretofore,
now or hereafter made, to the Trustor, its respective successors and assigns,
for any taking by eminent domain, either permanent or temporary, of all or any
part of the Lands or any part thereof and all the properties and rights
described above including any awards for any changes of grade of streets, which
said proceeds, awards and compensation are hereby assigned to Lender; and

 

1.2.9       All other rights, privileges, benefits, hereditaments and
appurtenances in any way belonging, incidental or appertaining to the estates,
property, interests and rights described or referred to above; all renewals,
extensions and restatements of, modifications, changes, amendments and
supplements to, and substitutions for the estates, property, interests and
rights described or referred to above, and all additions and accessions thereto;
and all of the proceeds and products of the estates, property, interests and
rights described or referred to above, and all supporting obligations ancillary
to or arising in any way in connection therewith, with respect to all or any
part of said estates, property, interests or rights and, to the extent they may
constitute proceeds, instruments, accounts, securities, general intangibles,
contract rights and inventory.

 

It is understood that all of the forgoing are intended to be one unit and are
hereby understood, agreed and declared to form a part and parcel of the Trust
Property and to be appropriated to the use of the Trust Property, and shall for
the purpose of this Deed of Trust, so far as permitted by

 

5

--------------------------------------------------------------------------------


 

law, be deemed to be Lands and covered by the lien of this Deed of Trust, and as
to the balance of the properties and rights as aforesaid, this Deed of Trust is
also deemed to be a Security Agreement for the purpose of creating a security
interest in said properties and rights, which security interest Trustor hereby
grants Lender as security for the payment and performance of the Obligations.

 

1.3          Future Advances.  This Deed of Trust also secures all future
advances made by Lender to Borrower whether or not the advances are made
pursuant to a commitment and all future amounts Lender in its discretion may
loan to Trustor, together with all interest thereon.

 

ARTICLE 2



REPRESENTATIONS, WARRANTIES AND COVENANTS

 

2.1          Representations and Warranties.  Trustor warrants and represents to
Lender as follows:

 

2.1.1       Title and Authority.

 

(a)           Exhibit A describes, as of the date hereof, all of the land,
mineral estates, surface estates and real property leasehold estates in which
Trustor owns an interest.  Trustor is the lawful owner of good and marketable
title to the Trust Property.  Trustor has the full right, power, and authority,
acting alone, to execute and deliver this Deed of Trust to Lender.  Part V of
Exhibit A describes all easements, rights-of-way, royalty interests and
miscellaneous real property interests owned by Trustor related to the Trust
Property.  The Trust Property is free and clear of all liens and encumbrances
other than Permitted Liens (defined below).  Subject to the exception in the
preceding sentence, Trustor warrants and will forever defend the title to the
Trust Property against the lawful claims of all persons.

 

Trustor may be the nominal party in such proceeding, but Lender shall be
entitled to participate in the proceeding and to be represented in the
proceeding by counsel of Lender’s own choice.  Trustor will deliver, or cause to
be delivered, to Lender such instruments as Lender may request from time to time
to permit such participation.

 

(b)           To Trustor’s knowledge, each of the Mineral Leases (i) is a valid,
subsisting lease and is in full force and effect, (ii) is superior and paramount
to all other leases, if any, of the mineral estate in the Lands covered thereby,
(iii) has been maintained in force by continuous production or otherwise, and
(iv) is prior to any deed of trust, mortgage or other lien or encumbrance upon
the fee interest in such Lands; (v) is assignable without the prior written
consent of the lessor or any other third party, (vi) no material default has
occurred under any such Mineral Lease, nor is there any existing condition
which, but for the passage of time or the giving of notice or both, would result
in a material default under the terms of such Mineral Lease, and (vii) except
for Permitted Liens, the Mineral Leases allow Trustor to explore for, mine,
remove and sell all Minerals in and under the Lands described in the Mineral
Leases; and Debtor owns all of the interest of the lessee under each Mineral
Lease. Each Mineral Lease or a certified copy or memorandum thereof has been
recorded in the real property records of the county or counties in which the
Lands covered thereby are located.

 

6

--------------------------------------------------------------------------------


 

(c)           To Trustor’s knowledge, (i) each of the Mineral Permits is in full
force and effect, and (ii) no material default has occurred under any such
Mineral Permits, nor is there any existing condition which, but for the passage
of time or the giving of notice or both, would result in a material default
under the terms of such Mineral Permit.

 

(d)           To Trustor’s knowledge, (i) each Related Agreement described in
Part IV of Exhibit A is in full force and effect and no material default
thereunder has occurred and is continuing, (ii) each Related Agreement is
assignable without the prior written consent of the other party thereto or any
other third party, and (iii) there are no operating agreements, equipment
leases, production sales, purchase, exchange or processing agreements,
transportation or gathering agreements, farmout or farmin agreements, disposal
agreements, area of mutual interest agreements and other contracts and
agreements that cover, affect or otherwise relate to the Lands or the Mineral
Leases that have not been disclosed to Lender.

 

(e)           To Trustor’s knowledge, except for the royalty obligations
described in Exhibit A, no royalties, overriding royalties or payments out of
production exist as a burden on the Lands.

 

(f)            To Trustor’s knowledge, except for Permitted Liens, Trustee and
Lender, as the case may be, will obtain, as security for the Obligations a
legally valid and binding first perfected lien on, and security interest in, the
Trust Property.

 

“Permitted Liens” means: (i) Liens (as defined in the Pledge Agreement) existing
as of the date of the Purchase Agreement, including, without limitation, the
items set forth on Schedule 1 hereto, and any purported to be created by the
Potash Sharing Agreement (defined below); (ii) Liens imposed by law for taxes
that are not yet due; (iii) carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business; (iv) easements, zoning restrictions, rights-of-way
and similar encumbrances on real property imposed by law or arising in the
ordinary course of business; (v) Liens in favor of vendors of goods on the goods
purchased arising as a matter of law securing the payment of the purchase price
therefor; (vi) equipment financing Liens of an operating and not a capital
nature on the property financed; and (vii) UCC-1 information filings for
purported Liens created by operating leases on the property leased.

 

2.1.2       Operations.  The Trust Property has been maintained, operated and
developed in a good and workmanlike manner and in conformity in all material
respects with all applicable laws, rules, regulations and orders of all federal,
state, tribal and local governmental bodies, authorities and agencies and in
conformity in all material respects with all leases, Subleases or other
contracts and agreements comprising a part of the Trust Property.  Trustor has
all permits necessary to maintain operate and develop the Lands, Mineral Leases
and Mineral Permits as presently maintained and operated.

 

2.1.3       Sale of Production.

 

(a)           To Trustor’s knowledge, none of the Trust Property is subject to
any contractual or other arrangement (i) whereby payment for production of the
Minerals is or

 

7

--------------------------------------------------------------------------------


 

can be deferred for a substantial period after the month in which such
production is delivered or (ii) whereby payments are made to Trustor other than
by checks, drafts, wire transfer advises or other similar writings, instruments
or communications for the immediate payment of money.

 

(b)           To Trustor’s knowledge, except as otherwise specifically disclosed
to Lender in writing, (i) none of the Trust Property is subject to any
contractual or other arrangement for the sale, processing or transportation of
production (or otherwise related to the marketing of production) which cannot be
cancelled on 120 days’ (or less) notice, and (ii) all contractual or other
arrangements for the sale, processing or transportation of production (or
otherwise related to the marketing of production) are bona fide arm’s length
transactions made on the commercially reasonable terms with third parties not
affiliated with Trustor.

 

2.1.4       Condition of Personal Property.  To Trustor’s knowledge, the
inventory, equipment, fixtures and other tangible personal property and fixtures
forming a part of the Trust Property are in good repair and condition and are
adequate for the normal operation of the Trust Property in accordance with
prudent industry standards, and the Trust Property includes all equipment
necessary or advisable for the proper and efficient operation of the Lands, the
Mineral Leases and production of the Minerals.

 

2.1.5       Consents and Preferential Rights to Purchase.  There are no
preferential rights to purchase all or any portion of the Trust Property and
there are no rights of third parties to consent to the transfer of all or any
portion of the Trust Property.

 

2.1.6       Federal, State and Tribal Interests Leases.  Trustor is duly
qualified to own, hold and operate leases, easements, rights-of-way, mineral
agreements and other agreements covering, affecting or otherwise relating to
federal, state and tribal lands (including, without limitation, those issued by
the Arizona State Land Department, Bureau of Land Management, Bureau of Indian
Affairs or allottees of tribal lands).

 

2.1.7       Structure and Organizational Identification Number.  Trustor’s exact
legal name, identity, company structure and state of organization are correctly
reflected in the preamble to this Deed of Trust; Trustor’s organizational
identification number is correctly set forth on the first page of this Deed of
Trust, and Trustor is organized only in the State of Delaware.

 

2.1.8       Sophisticated Trustor.  The proceeds of the Obligations secured by
this Deed of Trust will not be used for personal, family, or household
purposes.  Trustor by reason of its own business and financial experience or
that of its professional advisers, has the capacity to protect its own interests
in connection with the Obligations secured by this Deed of Trust.

 

For the purposes of this Section 2.1, the words to “Trustor’s knowledge” or
words of similar import shall mean the current actual knowledge of Pat Avery,
Wayne Rich and Jonathan Bloomfield, and with a reasonable duty of investigation.

 

2.2                               Covenants.  Trustor covenants and agrees as
follows:

 

8

--------------------------------------------------------------------------------


 

2.2.1                     Payment and Performance.  Except as otherwise provided
in this Deed of Trust, Trustor shall pay to Lender all amounts secured by this
Deed of Trust as they become due and shall strictly perform all of Trustor’s
obligations under the Note, this Deed of Trust, and all other Loan Documents.

 

2.2.2                     Payment of Taxes.  Trustor shall cause to be paid when
due (and in all events prior to delinquency) all Lands taxes and assessments,
payroll taxes, sales and use taxes, personal property taxes, special taxes,
assessments, water charges and sewer service charges levied against or on
account of the Trust Property or this Deed of Trust (collectively, “Taxes”), and
shall pay when due all claims for work done on or for services rendered or
material furnished to the Trust Property.  Trustor shall maintain the Trust
Property free of any liens having priority over or equal to the interest of
Lender under this Deed of Trust, except for any liens specifically agreed to in
writing by Lender.  Trustor shall upon demand furnish to Lender satisfactory
evidence of payment of the Taxes and shall authorize the appropriate
governmental official to deliver to Lender at any time a written statement of
the Taxes against the Trust Property.  Trustor shall have the right before any
delinquency occurs to contest or object to the amount or validity of any Taxes
by appropriate proceedings, but this shall not be deemed or construed in any way
as relieving, modifying, or extending Trustor’s covenant to pay any such Taxes
at the time and in the manner provided in this section, unless Trustor has given
prior written notice to Lender of Trustor’s intent to so contest or object to
any Taxes, and unless, in Lender’s reasonable discretion, (i) Trustor shall
demonstrate to Lender’s satisfaction that the proceedings to be initiated by
Trustor shall conclusively operate to prevent the sale of the Trust Property or
any part thereof or interest therein to satisfy such Taxes prior to final
determination of such proceedings, (ii) Trustor shall furnish a good and
sufficient bond or surety as requested by and satisfactory to Lender, or
(iii) Trustor shall demonstrate to Lender’s satisfaction that Trustor has
provided a good and sufficient undertaking as may be required or permitted by
law to accomplish a stay of any such sale.

 

2.2.3                     Effect of New Taxation or Changes in Law Regarding
Taxation.  If, by the laws of the United States of America, or of any state,
tribal or other governmental authority having jurisdiction over Trustor or the
Trust Property, any tax, assessment or governmental charge of any character
whatever is due or becomes due on account of this Deed of Trust or the
Indebtedness secured hereby, except for income or franchise taxes of Lender,
Trustor covenants and agrees to pay any such tax, assessment or governmental
charge of any character whatever in the manner required by any such law when the
same shall become due.  Trustor further covenants to hold harmless and agrees to
indemnify the Lender, its successors or assigns, for, from and against any
liability incurred by reason of the imposition of any such tax, assessment or
government charge on account of this Deed of Trust or the Indebtedness secured
hereby.  If any tax to which this Section 2.2.3 applies is enacted subsequent to
the date of this Deed of Trust, this event shall have the same effect as an
Event of Default, and Lender may exercise any or all of its available remedies
for an Event of Default as provided below unless Trustor either pays or causes
the tax to be paid before it becomes delinquent or contests the tax as provided
below in Section 2.8 and deposits with Lender cash or a sufficient corporate
surety bond or other security satisfactory to Lender; provided, however, that if
in the opinion of counsel for the Lender: (a) it might be unlawful to require
Trustor to make such payment; or (b) the making of such payment might result in
the imposition of interest beyond the maximum amount permitted by law, then the
Lender may elect, by notice in writing given to the Trustor, to declare all of
the Indebtedness

 

9

--------------------------------------------------------------------------------


 

secured hereby to be and become due and payable thirty (30) days from the giving
of such notice.

 

2.3                               Maintenance of Trust Property.  Trustor will
not do or permit to be done to, in, upon or about any portion of the Trust
Property, anything that may in any manner impair the value thereof, or weaken,
diminish or impair the security of this Deed of Trust.  In furtherance of the
foregoing, Trustor’s possession and use of the Trust Property shall be governed
by the following:

 

2.3.1                     Without the prior written consent of Lender, Trustor
shall not (i) amend, modify or otherwise revise any Mineral Lease or Mineral
Permit or any other license or other agreement pertaining to the use or
occupancy of the Lands; (ii) release, surrender, abandon or forfeit the Trust
Property or any part thereof; (iii) sell, convey, assign, lease, sublease,
alienate, mortgage or grant security interests in or otherwise dispose of or
encumber the Trust Property or any part thereof, except for the liens and
security interests created by this Deed of Trust and liens for taxes,
assessments and governmental charges not delinquent; or (iv) consent to, permit
or authorize any such act by another party with respect to the Lands, the Trust
Property or any part thereof.

 

2.3.2                     Trustor shall promptly pay, when due and payable, all
rentals, royalties and all other sums and charges payable with respect to the
Trust Property and all expenses incurred in or arising from the operation of the
Trust Property.

 

2.3.3                     Trustor shall maintain in full force and effect the
Mineral Leases and Mineral Permits and make payments required by and perform and
comply with all material terms, provisions, covenants, conditions and agreements
imposed upon or assumed by Trustor under any of the Mineral Leases or Mineral
Permits, including amendments and supplements thereto.

 

2.3.4                     Trustor shall promptly notify Lender in writing of the
receipt by Trustor of any notice from Lessor under either the Mineral Leases or
the Mineral Permits claiming any default by Trustor in the performance or
observance of any of the terms, covenants or conditions on the part of Trustor
to be performed or observed, and promptly cause a copy of each such notice
received by Trustor to be delivered to Lender.

 

2.3.5                     Trustor shall furnish to Lender, 30 days prior to the
due date, proof of payment of all renewal fees and proof of amount expended for
exploration work under the Mineral Permits.

 

2.3.6                     Trustor shall execute and deliver, upon request of
Lender, such instruments as Lender may deem useful or required to permit Lender
to cure any default under each of the Mineral Leases and the Mineral Permits or
permit Lender to take such other action as Lender considers desirable to cure
any such default and preserve the interest of Lender in the Trust Property.

 

2.3.7                     Trustor shall, at Trustor’s own expense, (i) keep in
full force and effect all licenses, permits, rights-of-way, easements and
privileges necessary or appropriate for the proper use and operation of the
Trust Property, by the proper payment of all rentals, royalties and other

 

10

--------------------------------------------------------------------------------


 

sums due thereunder and the proper performance of all obligations and other acts
required thereunder; (ii) cause the Trust Property to be properly maintained,
developed and continuously operated for the production of Minerals and protected
against erosion or damage in a good and workmanlike manner as a prudent operator
would in accordance with good field practice and applicable federal, state,
tribal and local laws, rules, regulations and orders; (iii) pay or cause to be
paid when due all expenses incurred in connection with such maintenance,
development, operation and protection of the Trust Property; (iv) keep all
goods, including equipment, inventory and fixtures included in the Trust
Property in good and effective repair, working order and operating condition and
make all repairs, renewals, replacements, substitutions, additions and
improvements thereto and thereof as are necessary and proper; (v) permit Lender,
and its respective agents, employees, contractors, designees and consultants, to
enter upon the Trust Property during normal business hours and with reasonable
advance notice for the purpose of investigating and inspecting the condition and
operation of the Trust Property, and do all things necessary or proper to enable
Lender to exercise this right whenever Lender so desires; and (vi) do all other
things necessary to keep unimpaired Lender’s interests in the Trust Property.

 

2.4                               Nuisance, Waste.  Trustor shall not cause,
conduct or permit any nuisance nor commit, permit, or suffer any stripping of or
waste on or to the Trust Property or any portion of the Trust Property.  Without
limiting the generality of the foregoing, Trustor will not remove, or grant to
any other party the right to remove, any timber, Minerals, oil, gas, coal, clay,
scoria, soil, gravel or rock products without Lender’s prior written consent.

 

2.5                               Removal of Improvements.  Trustor shall not
demolish or remove any Improvements from the Lands without Lender’s prior
written consent.  As a condition to the removal of any Improvements, Lender may
require Trustor to make arrangements satisfactory to Lender to replace such
Improvements with Improvements of at least equal value.

 

2.6                               Restoration.  Trustor shall promptly repair,
restore or rebuild any Improvements now or hereafter on the Lands which may
become damaged or be destroyed by any cause whatsoever (excluding minor
inconsequential damage costing less than Fifty Thousand Dollars ($50,000.00) to
repair which does not materially impair the value or utility of the
Improvements), so that upon completion of the repair, restoration and rebuilding
of said Improvements there will not be any liens of any nature arising out of
said repair, restoration and rebuilding, and the Trust Property will have a
commercial value at least as great as the commercial value of the Trust Property
prior to such damage or destruction.

 

2.7                               Lender’s Right to Enter.  Trustor shall permit
Lender to enter the Lands and Improvements at any time upon reasonable advance
notice (except in the event of an emergency in which case no notice shall be
required), during normal business hours (except in the event of an emergency in
which case Lender may enter at any time), and in a manner that does not
unreasonably interrupt Trustor’s use and enjoyment of the same for the purpose
of inspecting Trustor’s compliance with the terms and provisions of this Deed of
Trust.

 

2.8                               Compliance with Governmental Requirements. 
Trustor warrants that the Trust Property and Trustor’s use of the Trust Property
comply with all applicable laws, ordinances, and regulations, now or hereafter
in effect, of all governmental authorities, including without limitation,
building and zoning ordinances, and Environmental Laws (collectively, “Legal

 

11

--------------------------------------------------------------------------------


 

Requirements”).  Trustor shall promptly comply with all Legal Requirements
applicable to the Trust Property or Trustor.  Trustor may contest in good faith
any Legal Requirement and withhold compliance during any proceeding, including
appropriate appeals, so long as Trustor has notified Lender in writing prior to
doing so and so long as, in Lender’s sole opinion, Lender’s interest in the
Trust Property are not jeopardized.  Lender may require Trustor to post adequate
security or a surety bond, reasonably satisfactory to Lender, to protect
Lender’s interest.

 

2.9                               No Encumbrances.  Trustor shall not directly
or indirectly, without Lender’s prior written consent, create, incur, permit to
exist or assume any mortgage, deed of trust, pledge or other lien or claim for
lien or encumbrance upon the Trust Property or any part thereto other than the
Permitted Liens.  In the event of the creation, incurrence or existence of any
such lien, claim for lien or encumbrance, Trustor shall cause the same to be
satisfied or removed, or shall bond over the same to Lender’s satisfaction
within ninety (90) days of the creation, incurrence or attachment thereof to the
Trust Property.

 

2.10                        Loss or Damage.  Trustor shall promptly notify
Lender in writing of: (a) any loss or damage to any part of the Trust Property
that exceeds Fifty Thousand Dollars ($50,000.00) in any single instance; (b) any
material change, whether contemplated, pending or final, in the assessment of
any part of Trust Property by taxing authorities or in the zoning
classification; (c) the actual or threatened commencement of any proceedings
under condemnation or eminent domain affecting any part of the Trust Property,
including those proceedings relating to severance and consequential damage and
change in grade of streets, copies of any and all papers served in connection
with any such proceedings to be delivered to Lender upon such service; and
(d) any other action, whether contemplated (when known to Trustor), pending or
final, by any public authority or otherwise, that could affect the value of any
part of the Trust Property.

 

2.11                        Changes.  Trustor shall not suffer or permit any
change in the general nature of the occupancy of the Trust Property, without the
prior written consent of Lender.

 

2.12                        Entry by Lender; Adverse Possession.  Trustor shall
permit Lender to enter the Trust Property at any time upon reasonable advance
notice (except in the event of an emergency in which case no notice shall be
required), during normal business hours (except in the event of an emergency in
which case Lender may enter at any time), and in a manner that does not
unreasonably interrupt Trustor’s use and enjoyment of the Trust Property for the
purpose of inspecting Trustor’s compliance with the terms and provisions of this
Deed of Trust.  Trustor shall not make or permit any use of the Trust Property
that could with the passage of time result in the creation of any right of user,
or any claim of adverse possession or easement on, to or against any part of the
Trust Property in favor of any person or the public.

 

2.13                        Subleases.  Trustor shall not enter into any
sublease, license, or assignment of its rights under the Mineral Leases or
Mineral Permits (or any binding letter of intent or binding term sheet with
respect thereto) without obtaining the prior written consent of Lender,
including, but not limited to, Lender’s approval of the proposed tenant, the
proposed guarantor, if any, rental rate, term, the form of the proposed
agreement, and the financial statements of the proposed tenant and the proposed
guarantor, if required by Lender.

 

12

--------------------------------------------------------------------------------


 

2.14                        Environmental Matters.  Trustor shall pay and
perform all of its obligations arising under the Environmental Indemnity
Agreement.

 

2.15                        Insurance.  Trustor shall procure and maintain
policies of the insurance with standard extended coverage endorsements on a
replacement basis for the full insurable value covering all structures and
fixtures erected or installed upon the Property and all equipment operated or
located upon the Property in an amount sufficient to avoid application of any
coinsurance clause, and with a standard Mortgagee clause in favor of Lender, and
a standard Lender Loss Payee clause in favor of Lender.  Trustor shall also
procure and maintain comprehensive general liability insurance in such coverage
amounts as Lender may request, but in any event in an amount of at least Two
Million Dollars ($2,000,000.00) per occurrence, with Lender being named as
additional insured in such liability insurance policies.  Additionally, Trustor
shall maintain such other insurance, including but not limited to hazard and
business interruption insurance as Lender may require.  Policies shall be
written by such insurance companies and in such form as may be reasonably
acceptable to Lender.  Trustor shall deliver to Lender certificates of coverage
from each insurer that provide that coverage will not be cancelled or diminished
without a minimum of thirty (30) days’ prior written notice to Lender, that
there will be no cancellation due to non-payment of premiums without a minimum
of ten (10) days’ prior written notice to Lender, and not containing any
disclaimer of the insurer’s liability for failure to give such notice.  Each
insurance policy also shall include an endorsement providing that coverage in
favor of Lender will not be impaired in any way by any act, omission or default
of Trustor or any other person.  Upon request of Lender (however, not more than
once a year) Trustor shall furnish to Lender a report on each existing policy of
insurance showing:  (a) the name of the insurer; (b) the risks insured; (c) the
amount of the policy; (d) the property insured, the then current replacement
value of such property, and the manner of determining that value; and (e) the
expiration date of the policy.  Trustor shall, upon request of Lender, have an
independent appraiser satisfactory to Lender determine the cash value
replacement cost of the Trust Property.

 

Unless Trustor provides Lender with evidence of the insurance coverage required
hereunder at least thirty (30) days before the expiration of any existing policy
or policies, with evidence of premium paid, Lender may purchase insurance at
Trustor’s expense to protect Lender’s interests in the Trust Property.  The
insurance may, but need not, protect Trustor’s interests. The coverage that
Lender purchases may not pay any claim that Trustor makes or any claim that is
made against Trustor in connection with the collateral. Trustor may later cancel
any insurance purchased by Lender, but only after providing Lender with evidence
that Trustor has obtained insurance as required by their agreement. If Lender
purchases insurance, Trustor shall be responsible for the costs of that
insurance, including interest and any other charges Lender may impose in
connection with the placement of the insurance, until the effective date of the
cancellation or expiration of the insurance. The costs of the insurance may be
added to Trustor’s total outstanding balance or obligation. The costs of the
insurance purchased by Lender may be more than the cost of the insurance Trustor
may be able to obtain.

 

2.16                        Application of Proceeds of Insurance.  Trustor shall
promptly notify Lender of any loss or damage to the Trust Property.  Lender may
make proof of loss if Trustor fails to do so within fifteen (15) days of the
casualty.  Whether or not Lender’s security is impaired, Lender

 

13

--------------------------------------------------------------------------------


 

may, at Lender’s election, receive and retain the proceeds of any insurance and
apply the proceeds to the reduction of the Indebtedness, payment of any lien
affecting the Trust Property, or the restoration and repair of the Trust
Property.  If Lender elects to apply the proceeds to restoration and repair,
Trustor shall repair or replace the damaged or destroyed Improvements in a
manner satisfactory to Lender.  Lender shall, upon satisfactory proof of such
expenditure, pay or reimburse Trustor from the proceeds for the reasonable cost
of repair or restoration if Trustor is not in default under this Deed of Trust. 
Any proceeds which have not been disbursed within one hundred eighty (180) days
after their receipt and which Lender has not committed to the repair or
restoration of the Trust Property shall be used first to pay any amount owing to
Lender under this Deed of Trust, then to pay accrued interest, and the
remainder, if any, shall be applied to the principal balance of the
Indebtedness.  If Lender holds any proceeds after payment in full of the
Indebtedness, such proceeds shall be paid to Trustor as Trustor’s interests may
appear.

 

2.17                        Condemnation.  If any proceeding in condemnation is
commenced, Trustor shall promptly notify Lender in writing, and Trustor shall
promptly take such steps as may be necessary to defend the action and obtain the
award.  Trustor may be nominal party in such proceeding, but Lender shall be
entitled to participate in the proceeding and to be represented in the
proceeding by counsel of its own choice.  Trustor will deliver or cause to be
delivered to Lender such instruments and documentation as may be required by
Lender from time to time to permit such participation.  If all or any part of
the Trust Property is condemned by eminent domain proceedings or by any
proceeding or purchase in lieu of condemnation, or if all or any part of the
Trust Property is sold in lieu of condemnation, Lender may at its election
require that all or any portion of the net proceeds of the award or sale be
applied to the Indebtedness or the repair or restoration of the Trust Property. 
If Lender requires that all or any portion of the net proceeds of the award or
sale be applied to the repair or restoration of the Trust Property, and if the
net proceeds of the award or sale are insufficient to cover the cost of
rebuilding or restoration, Trustor shall pay such cost in excess of the net
proceeds of the award before being entitled to any reimbursement out of such net
proceeds.  Any surplus which may remain out of such net proceeds after payment
of such cost of rebuilding or restoration shall, at the option of Lender, be
applied on account of the Indebtedness or be paid to any other party entitled
thereto.  In any event, so long as any portion of the Indebtedness remains
unpaid, Trustor shall commence rebuilding or restoration of any remaining
portion of the Trust Property promptly after the taking and shall diligently
pursue the same to completion.  The net proceeds of the award or sale shall mean
the award or sale after payment of all reasonable costs, expenses, and
attorneys’ fees incurred by Lender in connection with the applicable
condemnation or sale in lieu of condemnation.

 

2.18                        Imposition of Fees and Charges by Governmental
Authorities.  Upon request by Lender, Trustor shall execute such documents in
addition to this Deed of Trust and take such other actions as requested by
Lender to perfect and continue Lender’s Deed of Trust interest in the Real
Property and lien on any other Trust Property.  Trustor shall reimburse Lender
for all expenses incurred in recording, perfecting or continuing this Deed of
Trust, including without limitation all taxes, fees, documentary stamps, and
other charges for recording or registering this Deed of Trust.

 

2.19                        Hold Harmless.  Trustor shall indemnify and hold
Lender harmless for, from and against all loss, liability, damages, costs and
expenses, including reasonable attorney’s fees,

 

14

--------------------------------------------------------------------------------


 

incurred by reason of any action, suit, proceeding, hearing, motion or
application before any Court or administrative body in and to which Lender may
be or become a party by reason hereof, including but not limited to
condemnation, bankruptcy, probate and administrative proceedings, as well as any
other of the foregoing wherein proof of claim is by law required to be filed or
in which it becomes necessary to defend or uphold the terms of and the lien
created by this Deed of Trust, unless caused by the malicious act or omission or
gross negligence of Lender, and all money paid or expended by Lender in that
regard, together with interest thereon from date of such payment at the rate set
forth in the Note shall be so much additional Indebtedness secured hereby and
shall be immediately and without notice due and payable to Lender.

 

2.20                        Lender’s Performance and Expenditures.  If any
action or proceeding is commenced that would materially affect Lender’s interest
in the Trust Property or if Trustor fails to comply with any provision of this
Deed of Trust or any Loan Documents, including but not limited to Trustor’s
failure to discharge or pay when due any amounts Trustor is required to
discharge or pay under this Deed of Trust or any Loan Documents, Lender on
Trustor’s behalf may (but shall not be obligated to) take any action that Lender
deems appropriate, including but not limited to discharging or paying all taxes,
liens, security interests, encumbrances and other claims, at any time levied or
placed on the Trust Property and paying all costs for insuring, maintaining and
preserving the Trust Property.  Lender shall give Trustor at least ten
(10) days’ prior written notice of its intent to do so;  provided, however, that
if failure to pay such obligation within ten (10) days shall result in an
impairment of any of the Trust Property or the Lender’s secured interest and
lien therein, no such notice shall be required. All such expenditures incurred
or paid by Lender for such purposes will then bear interest at the rate charged
under the Note from the date incurred or paid by Lender to the date of repayment
by Trustor.  All such expenses will become a part of the Indebtedness and, at
Lender’s option, will: (a) be payable on demand; (b) be added to the balance of
the Note and be apportioned among and be payable with any installment payments
to become due during either: (i) the term of any applicable insurance policy; or
(ii) the remaining term of the Note; or (c) be treated as a balloon payment
which will be due and payable upon the maturity of the Note.  This Deed of Trust
also secures payments of such amounts.  Such rights shall be in addition to all
other rights and remedies to which Lender may be entitled upon the occurrence of
an Event of Default.

 

2.21                        Lender’s Reliance in Making Payments.  Lender, in
making any payment herein and as hereby authorized: (a) relating to Taxes, may
do so according to any bill, statement or estimate procured from the appropriate
public office without inquiry into the validity or accuracy thereof; and
(b) relating to any prior lien or title or claim thereof, may do so without
inquiry as to the validity or amount of any such prior lien or title or claim
which may be asserted; and (c) may do so whenever, in its sole judgment, such
payment or payments shall seem necessary or desirable to protect the security
created by this Deed of Trust; provided, however, that in connection with any
such payment as aforesaid, Lender, at its option, may and is hereby authorized
to obtain a continuation report of title prepared by a title insurance company,
the expense of which shall be repayable by the Trustor upon demand and shall be
secured hereby.

 

2.22                        Acknowledgment by Trustor.  Trustor, within fifteen
(15) days after Lender’s request, shall furnish a written statement, duly
acknowledged, of the amount due upon this Deed of Trust and whether any alleged
offsets or defenses exist against the Indebtedness secured by this Deed of
Trust.

 

15

--------------------------------------------------------------------------------


 

2.23                        Books and Records To Be Kept by Trustor.  Trustor
will keep accurate books and records in accordance with generally accepted
accounting principles consistently applied in which full, true and correct
entries shall be promptly made as to all operations on or relative to the Trust
Property, and will permit all such books or records to be inspected by Lender
and/or its duly authorized representatives at all times during reasonable
business hours and if, and as often as, reasonably requested by Lender, Trustor
will make reports of operations in such form as Lender prescribes, setting out
full data as to the Rents and any other revenues of the Trust Property.

 

2.23.1              Recording and Filing.

 

(a)                                 Trustor shall (i) promptly and at Trustor’s
own expense, record or file (or cooperate with Lender in its recording or
filing) in such offices, at such times and as often as may be necessary, this
Deed of Trust and every other instrument in addition or supplemental hereto,
including applicable financing statements, as may be necessary to create,
perfect, maintain and preserve the first priority of the liens and security
interests intended to be created hereby and the rights and remedies of Lender
hereunder, (ii) promptly furnish to Lender evidence satisfactory to Lender of
all such recordings and filings; and (iii) otherwise do all things necessary or
expedient to be done effectively to create, perfect, maintain and preserve the
liens and security interests intended to be created hereby as first liens.

 

(b)                                 Trustor hereby authorizes Lender, at any
time and from time to time, to file any initial financing statements, amendments
thereto and continuation statements with or without signature of Trustor as
authorized by applicable law, as applicable to the Trust Property.  Trustor
hereby authorizes Lender to file financing statements with the applicable
financing office describing the collateral therein as “All assets of Trustor.”
For purposes of such filings, Trustor agrees to furnish any information
requested by Lender promptly upon request by Lender.  Trustor also ratifies its
authorization for Lender to have filed any like initial financing statements,
amendments thereto or continuation statements if filed prior to the date of this
Deed of Trust.  Trustor hereby irrevocably constitutes and appoints Lender and
any officer or agent of Lender, with full power of substitution, as its true and
lawful attorneys-in-fact with full irrevocable power and authority in the place
and stead of Trustor or in Trustor’s own name to execute in Trustor’s name any
such documents and to otherwise carry out the purposes of this Subsection, to
the extent that Trustor’s authorization above is not sufficient.  To the extent
permitted by law, Trustor hereby ratifies all acts said attorneys-in-fact shall
lawfully do, have done in the past or cause to be done in the future by virtue
hereof.

 

2.24                        Notification of Breach.  Trustor shall promptly
notify Lender in writing, not later than five (5) Business Days after any
manager of Trustor has knowledge thereof (i) if any representation or warranty
of Trustor contained in this Deed of Trust is discovered to be or becomes
untrue, or (ii) Trustor fails to perform or comply with any covenant or
agreement contained in this Deed of Trust or it is reasonably anticipated that
Trustor will be unable to perform or comply with any covenant or agreement
contained in this Deed of Trust.  Trustor shall cause all the representations
and warranties of Trustor contained in this Deed of Trust to be true and correct
in all material respects from time to time and all times.

 

16

--------------------------------------------------------------------------------


 

2.25                        Defense of Title.  If the title or interest of
Trustor or Lender to the Trust Property or any part thereof, or the lien or
encumbrance created by this Deed of Trust, or the rights or powers of Lender
hereunder, shall be attacked, either directly or indirectly, or if any legal
proceedings are commenced against Trustor or the Trust Property, Trustor shall
promptly give written notice thereof to Lender and at Trustor’s own expense
shall take all reasonable steps diligently to defend against any such attack or
proceedings, employing attorneys acceptable to Lender.  Lender may take such
independent action in connection therewith as it may in its discretion deem
advisable, and all costs and expenses, including without limitation, reasonable
attorneys’ fees and legal expenses, incurred by or on behalf of Lender in
connection therewith shall be a demand obligation owing by Trustor to Lender and
shall bear interest at the Default Rate from the date incurred until paid, and
shall constitute a part of the Obligations and be indebtedness secured and
evidenced by this Deed of Trust.

 

2.26                        Change in Structure.  Trustor shall not cause or
permit any change to be made in its name, address, organizational identity
number, or state of organization, unless Trustor shall have notified Lender of
such change at least thirty days prior to the effective date of such change, and
shall have first taken all action required by Lender for the purpose of further
perfecting or protecting the security interest in favor of Lender in the Trust
Property.  In any notice furnished pursuant to this Subsection, Trustor shall
expressly state that the notice is required by this Deed of Trust and contains
facts that may require additional filings of financing statements or other
notices for the purposes of continuing perfection of Lender’s security interest
in the Trust Property.

 

2.27                        Further Assurances.  Trustor shall execute,
acknowledge and deliver, or cause to be executed, acknowledged or delivered, to
Lender such other and further instruments and do such other acts as in the
reasonable opinion of Lender may be necessary or desirable to effect the intent
of this Deed of Trust, promptly upon request of Lender and at Trustor’s expense.

 

ARTICLE 3



ASSIGNMENT OF PRODUCTION AND PROCEEDS OF PRODUCTION

 

3.1                               Assignment.  Pursuant to Section 1.2, the
Granting Clause, of this Deed of Trust, Lender is absolutely assigned and
entitled to receive all of the severed and extracted Minerals produced from or
allocated or attributed to all of the Trust Property (the “Production”),
together with all of the Proceeds of Production.  Trustor acknowledges and
agrees that said assignment is intended to be an absolute and unconditional
assignment and not merely a pledge of or creation of a security interest or an
assignment as additional security.  Trustor shall execute, acknowledge and
deliver or cause to be executed, acknowledged and delivered, transfer orders or
letters-in-lieu thereof directing all purchasers of all or any part of the
Production to make payments directly to Lender and all parties to any Subleases
to pay all Rents to Lender.  All parties purchasing, receiving or having in
their possession any of the Production or Proceeds of Production are hereby
authorized and directed by Trustor to treat and regard Lender as the party
entitled in Trustor’s place and stead to receive the Production and all Proceeds
of Production; and said parties shall be fully protected in so treating and
regarding Lender and shall be under no obligation to see to the application by
Lender of any amounts received by it.  Except when there is any uncured Event of
Default (defined below) Trustor may deal with the Production in the

 

17

--------------------------------------------------------------------------------


 

ordinary course of business and Lender grants Trustor a revocable license to
receive all Proceeds of Production until such time as Lender shall have made
written demand therefor.  Such election by Lender shall not in any way waive the
right of Lender to demand and receive the Production and all Proceeds of
Production and shall not in any way diminish the absolute and unconditional
right of Lender to receive the Production and all Proceeds of Production and
other cash proceeds, if any, not theretofore expended by or distributed to
Trustor.  Any Production in the custody of Trustor shall constitute trust
property for the benefit of Lender and all Proceeds of Production received by
Trustor shall, when received, constitute trust funds in Trustor’s hands and
shall be held by Trustor for the benefit of Lender.  Trustor hereby agrees that
upon the occurrence of any Event of Default or which upon the giving (or
receiving) of notice or lapse of time, or both, would constitute such an Event
of Default, all cash, proceeds, instruments and other property, of whatever kind
or character, received by Trustor on account of the Trust Property, whether
received by Trustor in the exercise of its collection rights hereunder or
otherwise, shall, in accordance with instructions then given by Lender, be
remitted to Lender or deposited to an account designated by Lender, in the form
received (properly assigned or endorsed to the order of Lender or for collection
and in accordance with Lender’s instructions) not later than the first banking
business day following the day of receipt, to be applied as provided in
Section 3.2 hereof and, until so applied, may be held by Lender in a separate
account on which Trustor may not draw.  Trustor agrees not to commingle any such
property, following the receipt of any such demand from Lender or the occurrence
of an Event of Default, with any of its other funds or property and agrees to
hold the same upon an express trust for Lender until remitted to Lender.

 

3.2                               Application of Proceeds.  Lender shall apply
all of the proceeds received pursuant to Section 3.1 hereof as provided in the
Loan Documents, unless otherwise agreed to by Lender and Trustor.

 

3.3                               No Liability in Lender.  Lender is hereby
absolved from all liability for failure to enforce collection of any Proceeds of
Production and from all other responsibility in connection therewith, except the
responsibility to account to Trustor for proceeds actually received.

 

3.4                               Indemnity.  Trustor shall indemnify Lender
against all claims, actions, liabilities, judgments, costs, reasonable
attorneys’ fees or other charges of every kind or nature (“Claims”) made against
or incurred by Lender as a consequence of the assertion, either before or after
the payment in full of the Obligations, that Lender received Production or
Proceeds of Production pursuant to this Article 3 which were claimed by third
persons.  Lender shall have the right to employ attorneys and to defend against
any Claims, and unless furnished with reasonable indemnity, Lender shall have
the right to pay or compromise and adjust all Claims.  Trustor shall indemnify
and pay to Lender all such amounts as may be paid with respect thereto or as may
be successfully adjudicated against Lender, and such amounts shall be a demand
obligation owing by Trustor to Lender and shall bear interest at the Default
Rate from the date incurred until paid, and shall constitute a part of the
Obligations and be Indebtedness secured and evidenced by this Deed of Trust. 
The liabilities of Trustor as set forth in this Section 3.5 shall survive the
payment or satisfaction of the Obligations and the release, reconveyance,
foreclosure or other termination of this Deed of Trust.

 

3.5                               Rights of Lender.  Subject to the provisions
of the Loan Documents, Lender shall have the immediate and continuing right to
demand, collect, receive and receipt for all Proceeds

 

18

--------------------------------------------------------------------------------


 

of Production and other payments assigned hereunder, and Lender is hereby
appointed agent and attorney-in-fact of Trustor for the purpose of executing any
release, receipt, division order, transfer order, relinquishment or other
instrument that Lender deems necessary in order for Lender to collect and
receive such payments.  In addition, Trustor agrees that, upon the request of
Lender, it will promptly execute and deliver to Lender such transfer orders,
payment orders, division orders and other instruments as Lender may deem
necessary, convenient or appropriate in connection with the payment and delivery
directly to Lender of all Proceeds of Production and other payments assigned
hereunder.  Trustor hereby authorizes and directs that, upon the request of
Lender, all purchasers, transporters and other parties now or hereafter
purchasing any of the Minerals or any other interest of Trustor (whether now
owned or hereafter acquired by operation of law or otherwise), in, to or
relating to the Lands or to any of the estates, property, rights or other
interests included in the Trust Property, or any part thereof, or now or
hereafter having in their possession or control any production from or allocated
to the Trust Property or any other interest of Trustor (whether now owned or
hereafter acquired by operation of law or otherwise), in, to or relating to the
Trust Property, or any part thereof, or the proceeds therefrom, or now or
hereafter otherwise owing monies to Trustor under contracts and agreements
herein assigned, shall, until Lender directs otherwise, pay and deliver such
proceeds, production or amounts directly to Lender at Lender’s address set forth
in the introduction to this Deed of Trust, or in such other manner as Lender may
direct such parties in writing, and this authorization shall continue until the
assignment of Production and Proceeds of Production and other payments contained
herein is released and reassigned.  Trustor agrees that all division orders,
transfer orders, receipts and other instruments that Lender may from time to
time execute and deliver for the purpose of collecting and receipting for such
Proceeds of Production or other payments may be relied upon in all respects, and
that the same shall be binding upon Trustor and its successors and assigns.  No
payor making payments to Lender at its request under the assignment of Proceeds
of Production and other payments contained herein shall have any responsibility
to see to the application of any of such funds, and any party paying or
delivering Proceeds of Production or other amounts to Lender under such
assignments shall be released thereby from any and all liability to Trustor to
the full extent and amount of all payments, Proceeds of Production and other
payments so delivered.  Trustor agrees to indemnify and hold harmless any and
all parties making payments to Lender, at the request of the Lender under the
assignment of Production and Proceeds of Production contained herein, against
any and all liabilities, actions, claims, judgments, costs, charges and
attorneys’ fees and legal expenses resulting from the delivery of such payments
to Lender.  Should Lender bring suit against any third party for collection of
any amounts or sums included within the assignment of Production and Proceeds of
Production contained herein (and Lender shall have the right to bring any such
suit), it may sue either in its own name or in the name of Trustor, or both.

 

3.6                               Designation of New Purchaser(s).  Should any
purchaser taking any Production from the Trust Property or any other interest of
Trustor (whether now owned or hereafter acquired by operation of law or
otherwise), in, to or relating to the Trust Property, or any part thereof, fail
to make any payment promptly to Lender, in accordance with this assignment, then
Lender, to the fullest extent permissible under applicable law, shall have the
right to designate another purchaser with whom a new transaction may be made,
without any liability on the part of Lender in making such designation; and
failure of Trustor to consent to and promptly effect such change of purchaser
shall constitute an Event of Default under Article 5 below.

 

19

--------------------------------------------------------------------------------


 

3.7                               No Delegation or Assumption.  Nothing in this
Deed of Trust shall be deemed or construed to create a delegation to or
assumption by Lender, of the duties and obligations of Trustor under any
agreement or contract relating to the Trust Property or any portion thereof, and
all of the parties to any such contract shall continue to look to Trustor for
performance of all covenants and other obligations and the satisfaction of all
representations, warranties, covenants, indemnities and other agreements of
Trustor thereunder, notwithstanding the assignment of production and proceeds
contained herein or the exercise by Lender, prior to foreclosure, of any of its
rights hereunder or under applicable law.

 

3.8                               Cumulative.  This assignment of Production and
Proceeds of Production shall not be construed to limit in any way the other
rights and remedies of Lender hereunder, including without limitation, its right
to accelerate the indebtedness evidenced by the Obligations upon an Event of
Default and the other rights and remedies herein conferred, conferred in the
other documents and instruments evidencing, securing or relating to the
Obligations, or conferred by operation of law.

 

ARTICLE 4



CHANGE IN OWNERSHIP OR OTHER TRANSFERS

 

Lender may, at Lender’s option, declare immediately due and payable all sums
secured by this Deed of Trust upon the sale, assignment or transfer, without
Lender’s prior written consent (which may be withheld or conditioned in Lender’s
sole and absolute discretion), of all or any part of the Lands or any interest
in the Lands.  A “sale, assignment or transfer” means the conveyance of the
Lands or any right, title or interest in the Lands; whether legal, beneficial or
equitable; whether voluntary or involuntary; whether by outright sale, deed,
installment sale contract, land contract, contract for deed, lease-option
contract, or by sale, assignment, or transfer of any beneficial interest in or
to any land trust holding title to the Lands, or by any other method of
conveyance of an interest in the Lands.

 

ARTICLE 5



DEFAULT

 

5.1                               Events of Default.  The occurrence of any one
of the following shall be an event of default under this Deed of Trust (“Event
of Default”):

 

5.1.1                     Default Under Note or Other Loan Documents.  An Event
of Default occurs under the Note or any of the other Loan Documents (subject to
any applicable notice, grace or cure period provided for therein);

 

5.1.2                     Mineral Leases.  The applicable Lessor declares a
breach or default by Trustor as lessee under the Mineral Leases;

 

5.1.3                     Mineral Permits.  Any Mineral Permit has been
terminated or revoked;

 

20

--------------------------------------------------------------------------------


 

5.1.4                     Nonperformance of Covenants.  Any covenant, agreement
or condition of this Deed of Trust (other than covenants otherwise addressed in
another clause of this Section 5.1) is not fully and timely performed, observed
or kept, and such failure is not cured within thirty (30) calendar days after
notice (unless a shorter cure period or no cure period is specified);

 

5.1.5                     Transfer of the Trust Property.  Any sale, assignment
or transfer occurs with respect to all or any part of the Trust Property or
Lessee’s Interest, except as allowed in Article 4; and

 

5.1.6                     Other Events.  Any other Default or Event of Default
occurs under any other agreement for which this Deed of Trust serves as
security;

 

and an Event of Default under this Deed of Trust shall constitute an Event of
Default under all of the other Loan Documents.  Nothing herein or in any other
Loan Document shall operate or be construed to add on or make cumulative any
cure or grace periods specified in any of the Loan Documents.

 

ARTICLE 6



REMEDIES

 

Acceleration of Indebtedness Upon Default.  Upon the occurrence of an Event of
Default, the whole Indebtedness secured hereby shall, at the option of Lender,
and without notice, become immediately due and payable with reasonable
attorneys’ fees, and thereupon, or at any time during the existence of any such
default, Lender may proceed to foreclose this Deed of Trust as provided by law,
anything hereinbefore or in any of the Loan Documents to the contrary
notwithstanding and/or exercise any other right or remedy available to it under
this Deed of Trust or the Note or any other document securing or evidencing the
Indebtedness.

 

6.1                               Appointment of Receiver.  Upon the occurrence
of an Event of Default, Lender shall have the right and shall be entitled to
have a receiver appointed to take possession of all or any part of the Trust
Property, to which Trustor hereby irrevocably consents, (any required hearing or
notice of such appointment or proceeding being hereby expressly waived,
including, without limitation any rights provided in A.R.S. §33-702(B) and
§12-1242).  Lender shall be entitled to such appointment either before or after
sale, without notice, without a hearing without regard to the solvency or
insolvency of the Trustor at the time of application for such receiver, without
the requirement of posting of any bond or security and without regard to the
then value of the Trust Property or whether the same shall be then occupied as a
homestead or not.  Lender hereunder or any holder of the Note may be appointed
as such receiver, and Trustor hereby irrevocably waives any right it might have
to notice of the appointment of a receiver, to a hearing or to the requirement
of a bond or other security.  Trustor also hereby approves and waives the right
to object to any receiver appointed by Lender.  Such receiver shall have
(i) power to collect the Rents during the pendency of such foreclosure suit and,
in case of a sale and a deficiency, during the full statutory period of
redemption, whether there be redemption or not, as well as during any further
times when Trustor, except for the intervention of such receiver, would be
entitled to collect such Rents; and (ii) all other powers which may be necessary
or are usual in such cases for the protection, possession, control, management
and operation of the Trust

 

21

--------------------------------------------------------------------------------


 

Property during the whole of said period.  The court from time to time may
authorize the receiver to apply the net income in his hands in payment in whole
or in part of:  (a) the Indebtedness secured hereby, or by any decree
foreclosing this Deed of Trust, or any tax, special assessment or other lien
which may be or become superior to the lien hereof or of such decree, provided
such application is made prior to foreclosure sale; and (b) after any such
foreclosure sale, to the balance due of any amounts secured hereby or by such
decree after application of any proceeds obtained by such foreclosure sale.

 

6.2                               Other Remedies.  Upon the occurrence of an
Event of Default, Lender, at Lender’s option, may exercise any one or more of
the following rights and remedies in addition to any other rights or remedies
set forth in this Deed of Trust or otherwise provided by law:

 

6.3.1                     UCC Remedies.  With respect to all or any part of the
personal property located upon or used in connection with the Trust Property
(collectively, the “Personal Property”), Lender shall have all the rights and
remedies of a secured party under the Uniform Commercial Code.

 

6.3.2                     Enforcement of Assignment of Rents.  Lender shall have
the right, without notice to Trustor, to exercise any of the remedies provided
above in Article 3 and apply the net proceeds, over and above Lender’s costs,
against the Indebtedness.  In furtherance of this right, Lender may require any
tenant or other user of the Trust Property to make payments of all Rents and
other amounts payable pursuant to its sublease directly to Lender.  If the Rents
are collected by Lender, then Trustor irrevocably designates Lender as Trustor’s
attorney-in-fact to endorse instruments received in payment thereof in the name
of Trustor and to negotiate the same and collection the proceeds.  Payments by
tenants or other users to Lender in response to Lender’s demand shall satisfy
the obligations for which the payments are made, whether or not any proper
grounds for the demand existed.  Lender may exercise its rights under this
subparagraph either in person, by agent, or through a receiver.  In addition,
Lender may take any of the actions described in Article 3 of this Deed of Trust
with or without taking possession of any portion of the Trust Property or taking
any action with respect to such possession.

 

6.3.3                     Judicial Action.  At Lender’s election, Lender may
bring an action in any court of competent jurisdiction to foreclose this
instrument as a mortgage or to obtain specific performance of any of the
covenants or agreements of this Deed of Trust.

 

6.3.4                     Trustee’s Sale.

 

(a)                                 Lender may exercise its power of sale as
provided by applicable Arizona statues, including but not limited to A.R.S.
§§ 33-807 and 33-808.  Without limiting the foregoing, Lender may cause to be
delivered and recorded any written notice of breach and non-performance and of
election to cause all or any part of the Trust Property to be sold that is
required by law; and after such time as may then be required, Trustee, without
demand on Trustor, shall sell such Trust Property at the time and place fixed by
Trustee in such notice of sale, either as a whole or in separate parcels and in
such order as Lender may direct (Trustor waiving any right to direct the order
of sale), at public auction to the highest bidder for cash in lawful money of
the United States (or cash equivalents acceptable to Trustee to the extent
permitted by applicable law), payable at the time of sale.  Trustee may postpone
the sale of all or

 

22

--------------------------------------------------------------------------------


 

any part of the Trust Property by public announcement at the time fixed by the
preceding postponement.  Trustee shall deliver to the purchaser at such sale its
deed conveying the property so sold, but without any covenant or warranty,
express or implied, and the recitals in such deed of any matters or facts shall
be conclusive proof of the truthfulness thereof.  Any person, including Trustee
or Lender, may purchase at such sale, and any bid by Lender may be, in whole or
in part, in the form of cancellation of all or any part of the secured
Indebtedness.

 

(b)                                 The sale by Trustee of less than the whole
of the Trust Property shall not exhaust the power of sale herein granted, and
Trustee is specifically empowered to make successive sales under such power
until the whole of the Trust Property shall be sold.  In the event any sale
hereunder is not completed or is defective in the opinion of Lender, such sale
shall not exhaust the power of sale hereunder and Lender shall have the right to
cause a subsequent sale or sales to be made hereunder.  If the proceeds of any
sale of less than the whole of the Trust Property shall be less than the
aggregate of the secured Indebtedness and the expense of executing this trust as
provided herein, this Deed of Trust and the lien hereof shall remain in full
force and effect as to the unsold portion of the Trust Property just as though
no sale had been made; provided, however, that Trustor shall never have any
right to require the sale of less than the whole of the Trust Property but
Lender shall have the right, at its, sole election, to request Trustee to sell
less than the whole of the Trust Property.

 

(c)                                  Trustee may, after any request or direction
by Lender, sell not only the Real Property but also all other interests which
are a part of the Trust Property, or any part thereof, as a unit and as a part
of a single sale, or may sell any part of the Trust Property separately from the
remainder of the Lessee’s Interest or other Trust Property.  It shall not be
necessary for Trustee to have taken possession of any part of the Trust Property
or to have it present or to exhibit it at any sale.

 

(d)                                 After each sale, Trustee shall receive the
proceeds of said sale and apply the same as provided below in Section 6.3.5. 
Payment of the purchase price to Trustee shall satisfy the obligation of
purchaser at such sale therefor, and such purchaser shall not be responsible for
the application thereof.

 

(e)                                  Trustee or its successor or substitute may
appoint or delegate any one or more persons as agent to perform any act or acts
necessary or incident to any sale held by Trustee, including the posting of
notices and the conduct of sale, but in the name and on behalf of Trustee, its
successor or substitute.  If Trustee or its successor or substitute shall have
given notice of sale hereunder, any successor or substitute Trustee thereafter
appointed may complete the sale and the conveyance of the property pursuant
thereto as if such notice had been given by the successor or substitute Trustee
conducting the sale.

 

6.3.5                     Proceeds of Foreclosure Sale.  The proceeds of any
sale held by Trustee or Lender or any receiver or public officer in foreclosure
of the liens and security interests evidenced hereby shall be applied in
accordance with the requirements of applicable laws and to the extent consistent
therewith, FIRST, to the payment of all necessary costs and expenses incident to
such foreclosure sale, including all attorneys’ fees and legal expenses
(including the market value of services provided by in-house counsel),
advertising costs, auctioneer’s fees, costs of title rundowns, lien searches,
trustee’s sale guaranties, foreclosure sale guaranties,

 

23

--------------------------------------------------------------------------------


 

litigation guaranties and/or other title policies and endorsements, inspection
fees, appraisal costs, fees for professional services, environmental assessment
and remediation fees, all court costs and charges of every character, and the
maximum fee legally permitted, or a reasonable fee when the law provides no
maximum limit, to Trustee if foreclosed by power of sale and to the payment of
the other secured Indebtedness, including specifically without limitation the
principal, accrued interest and attorneys’ fees due and unpaid on the Notes and
the amounts due and unpaid and owed to Lender under this Deed of Trust, the
order and manner of application to the items in this clause FIRST to be in
Lender’s sole discretion; and SECOND, Lender may interplead the remainder in any
court of competent jurisdiction, and the amount of any attorneys’ fees, court
costs and expenses incurred in such action shall be a part of the Indebtedness
and shall be reimbursable (without limitation) from such remainder.

 

6.3.6                     Deficiency Judgment.  If permitted by applicable law,
Lender may obtain a judgment for any deficiency remaining in the Indebtedness
due to Lender.

 

6.3.7                     Tenancy at Sufferance.  If Trustor remains in
possession of the Trust Property after it is sold as provided above or Lender
otherwise becomes entitled to possession of the Trust Property upon default of
Trustor, Trustor shall become a tenant at sufferance of Lender or the purchaser
of the Trust Property and shall, at Lender’s option, either: (i) pay a
reasonable rental for the use of the Trust Property; or (ii) vacate the Trust
Property immediately upon the demand of Lender.

 

6.3.8                     Maintenance of Trust Property During Foreclosure. 
Upon and after the occurrence of an Event of Default, Trustor hereby authorizes
and empowers Lender, its successors and assigns:  (a) to pay all Taxes, that may
have been or that thereafter during the period of redemption from the sale under
such foreclosure may be levied or assessed upon any portion of the Trust
Property; (b) to keep the Trust Property insured and to pay the premiums
therefor as required hereunder during the period of redemption (if any) from the
sale under such foreclosure; (c) to keep the Trust Property in thorough repair
as required hereunder during the period of redemption, if any, of the sale from
such foreclosure; and (d) to enter the Improvements and Real Property and allow
its representatives to enter the Improvements and upon the Land and perform an
environmental and/or property condition assessment (including inspections and
sampling) to assess the condition of the Trust Property and at Lender’s sole
option, correct any conditions that Lender, in the exercise of its reasonable
discretion deems necessary to comply with Environmental Laws and to keep the
Trust Property in thorough repair; to enter upon the Land and Improvements or
any part thereof, and to take possession of the Trust Property and all books and
records relating thereto, and to exercise without interference from Trustor any
and all rights which Trustor has with respect to the management, possession,
operation, protection or preservation of the Trust Property.  Lender shall not
be deemed to have taken possession of the Trust Property or any part thereof
except upon the exercise of its right to do so, and then only to the extent
evidenced by its demand and overt act specifically for such purpose.  All costs,
expenses and liabilities of every character incurred by Lender in managing,
operating, maintaining, protecting or preserving the Trust Property shall
constitute a demand obligation of Trustor (which obligation Trustor hereby
promises to pay) to Lender pursuant to this Deed of Trust.  In connection with
any action taken by Lender pursuant to this Section 6.3.8, Lender shall not be
liable for any loss sustained by Trustor resulting from any failure to lease the
Trust Property or any part thereof, or from any act or omission of Lender in
managing the Trust

 

24

--------------------------------------------------------------------------------


 

Property unless such loss is caused by the willful misconduct and bad faith of
Lender, nor shall Lender be obligated to perform or discharge any obligation,
duty or liability of Trustor arising under any lease or other agreement relating
to the Trust Property or arising under any Permitted Encumbrance or otherwise
arising.  Trustor assigns to Lender the right from time to time in the name of
the owner of the Trust Property to file and prosecute an appeal or other protest
of the valuation of the Trust Property or the taxes imposed upon the Trust
Property.  Trustor hereby assents to, ratifies and confirms any and all actions
of Lender with respect to the Trust Property taken under this Section 6.3.8.

 

6.3.9                     Discretion as to Security.  In exercising its rights
and remedies, Lender shall be free to sell all or any part of the Trust Property
together or separately, in one sale or by separate sales, and to execute and
deliver to the purchasers of the Trust Property bills of sale and deeds of
conveyance pursuant to law.  Lender may resort to any security given by this
Deed of Trust or to any other security now existing or hereafter given to secure
the payment of the secured Indebtedness, in whole or in part, and in such
portions and in such order as may seem best to Lender in its sole and
uncontrolled discretion, and any such action shall not in anywise be considered
as a waiver of any of the rights, benefits, liens or security interests
evidenced by this Deed of Trust.

 

6.3.10              Other Rights.  Lender may resort for the payment of the
Obligations to any other security held by Lender in such order and manner as
Lender, in its discretion, may elect.  Lender may take action to recover the
Obligations, or any portion thereof, or to enforce any covenant hereof without
prejudice to the right of Lender thereafter to foreclose this Deed of Trust. 
The rights of Lender under this Deed of Trust shall be separate, distinct and
cumulative and none shall be given effect to the exclusion of the others.  No
act of Lender shall be construed as an election to proceed under any one
provision herein to the exclusion of any other provision.  Lender shall not be
limited exclusively to the rights and remedies herein stated but shall be
entitled to every right and remedy now or hereafter afforded at law or in
equity.

 

6.3.11              Trustor’s Waivers.  To the full extent Trustor may do so,
Trustor agrees that Trustor will not at any time insist upon, plead, claim or
take the benefit or advantage of any law now or hereafter in force providing for
any appraisement, valuation, stay, extension or redemption, homestead,
moratorium, reinstatement, marshalling or forbearance, and Trustor, for Trustor,
Trustor’s heirs, devisees, representatives, successors and assigns, and for any
and all persons ever claiming any interest in the Trust Property, to the extent
permitted by applicable law, hereby waives and releases all rights of
redemption, valuation, appraisement, stay of execution and all rights to a
marshalling of assets of Trustor, including the Trust Property, or to a sale in
inverse order of alienation in the event of foreclosure of the liens and/or
security interests hereby created.  Trustor shall not have or assert any right
under any statute or rule of law pertaining to the marshalling of assets, sale
in inverse order of alienation, the exemption of homestead, the administration
of estates of decedents, or other matters whatsoever to defeat, reduce or affect
the right, of Lender under the terms of this Deed of Trust to a sale of the
Trust Property for the collection of the secured Indebtedness without any prior
or different resort for collection, or the right of Lender under the terms of
this Deed of Trust to the payment of the secured Indebtedness out of the
proceeds of sale of the Trust Property in preference to every other claimant
whatsoever.  Without limiting the foregoing, to the maximum extent permitted by
law, Trustor unconditionally and irrevocably waives any rights or benefits
arising under

 

25

--------------------------------------------------------------------------------


 

A.R.S. §§ 12-1566, 12-1641 through and including 12-1644, 33-814, 33-725, 33-727
and 44-142 and Ariz. R. Civ. P. 17(f) or such statutes, rules or similar
provisions as may be enacted or adopted hereafter.

 

6.4                               Reconveyances.

 

6.4.1                     Reconveyance From Deed of Trust.  If all of the
secured Indebtedness is paid as it becomes due and payable, and all of the
covenants, warranties, undertakings and agreements made in this Deed of Trust
are kept and performed, and all obligations, if any, of Lender for further
advances have been terminated, then, and in that event only, all rights under
this Deed of Trust shall terminate (except to the extent expressly provided
herein with respect to indemnifications, representations and warranties and
other rights which are to continue following the reconveyance hereof) and the
Trust Property shall become wholly clear of the liens, security interests,
conveyances and assignments evidenced hereby, and the Trust Property shall be
reconveyed by Lender in due form at Trustor’s cost.  The grantee in such
reconveyance may be described as “the person or persons legally entitled
thereto.”  Without limitation, all provisions herein for indemnity of Lender
shall survive discharge of the secured Indebtedness and any foreclosure,
reconveyance or termination of this Deed of Trust.

 

6.4.2                     Partial Reconveyance; No Reconveyance in Default. 
Lender may, regardless of consideration, cause the reconveyance of any part of
the Trust Property from the lien of this Deed of Trust without in any manner
affecting or impairing the lien or priority of this Deed of Trust as to the
remainder of the Trust Property.  No partial reconveyance shall be sought,
requested or required if any Event of Default has occurred which has not been
cured.

 

6.4.3                     Reconveyance Fee.  Trustor agrees to pay fees in the
maximum amounts legally permitted, or reasonable fees when the law provides no
maximum limit, for Trustee’s rendering of services in connection with each
partial or complete reconveyance of the Trust Property from the lien of this
Deed of Trust.

 

ARTICLE 7



SECURITY AGREEMENT, FINANCING STATEMENT AND FIXTURE FILING

 

This Deed of Trust is, pursuant to the Uniform Commercial Code in effect in the
State of Arizona, a security agreement and financing statement with respect to
that portion of the Trust Property constituting personal property and a fixture
filing with respect to all fixtures included within the Trust Property.  To the
extent required by A.R.S. § 47-9502.B and C, it is hereby recited that because a
portion of the Trust Estate may constitute fixtures, this Deed of Trust is to be
recorded in the office where a mortgage would be recorded, which is the office
of the County Recorder of Apache County, Arizona.  Trustor hereby authorizes
Lender to execute and file continuation statements without the signature of
Trustor if Lender shall determine that such are necessary or advisable in order
to perfect Lender’s security interest in such fixtures and personal property and
hereby authorizes Lender to execute financing statements to further evidence and
secure Lender’s interest in such fixtures and personal property and shall pay to
Lender on demand any expenses incurred by Lender in connection with the
preparation, execution and

 

26

--------------------------------------------------------------------------------


 

filing of such statements and any continuation statements that may be filed by
Lender.  Upon the occurrence of any Event of Default, Lender may, at its option,
sell or otherwise dispose of such fixtures and personal property by public or
private proceedings, separate from or together with the sale of the Trust
Property, in accordance with the provisions of the Arizona Uniform Commercial
Code, and Lender may with respect to such fixtures and personal property,
exercise any other rights or remedies of a secured party under the Arizona
Uniform Commercial Code.  Lender shall give Trustor reasonable notice of the
time and place of any public sale of the Personal Property or of the time after
which any private sale or other intended disposition of the Personal Property is
to be made.  Unless such fixtures and personal property are perishable or
threaten to decline speedily in value or are of a type customarily sold on a
recognized market, reasonable notice shall mean notice given at least ten
(10) days before the time of the sale or other disposition.  Upon occurrence of
any Event of Default, Lender reserves the option, pursuant to the appropriate
provisions of the Arizona Uniform Commercial Code to proceed with respect to
such fixtures and personal property as part of the Trust Property in accordance
with its rights and remedies with respect to the Trust Property, in which event
the default provisions of the Arizona Uniform Commercial Code shall not apply. 
At Lender’s election, any sale of the Personal Property may be made in
conjunction with, or independent of, any sale of other Trust Property.

 

ARTICLE 8



MISCELLANEOUS

 

8.1                               Limitation on Interest.  Trustor agrees that
the effective rate of interest under the Note is equal to the rate provided for
in the Note together with all other payments of, or in the nature of, interest
to be made to Lender under the Loan Documents.  If under any circumstances
whatsoever, interest hereunder would otherwise be payable at a rate in excess of
that permitted under applicable law, then, the interest payable shall be reduced
to the maximum amount permitted under applicable law, and if under any
circumstance the Lender shall ever receive anything of value deemed interest by
applicable law which would exceed interest at the highest lawful rate, an amount
equal to any excessive interest shall be applied to the reduction of the
principal amount owing under the Loan Documents and any other Obligations and
not to the payment of interest, or if such excessive interest exceeds the unpaid
balance of principal under the Loan Documents or any other Obligations, such
excess shall be refunded.  In the event and only in the event that the
applicable law as to the enforcement of this Deed of Trust or any other Loan
Documents is held to be the law of the State of Arizona, all loan origination,
standby, commitment and other fees, including attorneys’ fees and any
commissions or fees paid or to be paid to brokers, prepayment premiums,
additional interest, charges, points, goods, things in action or any other sums
or things of value, including any compensating balance requirements or other
contractual obligations (collectively referred to as the “Additional Sums”) paid
or payable by Borrower, whether pursuant to the Loan Documents or otherwise with
respect to the indebtedness secured

 

27

--------------------------------------------------------------------------------


 

hereby, or with respect to this Deed of Trust or any other Loan Documents, that
under the laws of the State of Arizona may be deemed to be interest with respect
to the indebtedness secured hereby shall, for the purpose of any laws of the
State of Arizona that may limit the maximum amount of interest to be charged
with respect to the indebtedness secured hereby, be payable by Borrower as, and
shall be deemed to be, additional interest for such purposes only, and Trustor
agrees that the contracted for rate of interest shall be the sum of the interest
rate set forth in the Loan Documents or any applicable default rate, as
applicable, plus the interest rate resulting from the Additional Sums being
considered interest

 

8.2                               Attorneys’ Fees.  If Lender institutes any
suit or action to enforce any of the terms of this Deed of Trust, Lender shall
be entitled to recover such sum as the court may adjudge reasonable as
attorneys’ fees at trial and upon any appeal.  Whether or not any court action
is involved, all reasonable expenses Lender incurs that in Lender’s opinion are
necessary at any time for the protection of its interest or the enforcement of
its rights shall become a part of the Indebtedness payable on demand and shall
bear interest at the applicable interest rate on the Note from the date of the
expenditure until repaid.  Expenses covered by this paragraph include, without
limitation, however subject to any limits under applicable law, Lender’s
attorneys’ fees and Lender’s legal expenses whether or not there is a lawsuit,
including attorneys’ fees and expenses for bankruptcy proceedings (including
efforts to modify or vacate any automatic stay or injunction), appeals, and any
anticipated post-judgment collection services, the cost of searching records,
obtaining title reports (including foreclosure reports), surveyors’ reports, and
appraisal fees, title insurance, and fees for the Trustee, to the extent
permitted by applicable law.  Trustor also will pay any court costs, in addition
to all other sums provided by law.

 

8.3.                            Powers of Attorney.  Every power of attorney
given in this Deed of Trust is a power coupled with an interest.  In no event
shall Lender or the Trustee be obligated to exercise any of the rights and
powers for which Trustor has granted Lender and/or the Trustee a power of
attorney.  For purposes of A.R.S. § 14-5501.E, Trustor acknowledges that each
power of attorney given in this Deed of Trust forms a part of this Deed of
Trust, that it is security for money and the performance of valuable acts, and
that each of Lender and/or the Trustee may exercise the power of attorney for
its own benefit and need not exercise it for Trustor’s best interest.  Every
power of attorney shall be irrevocable and unaffected by the disability of the
Trustor so long as any part of the Obligations remain unpaid or unperformed. 
Trustor hereby separately initials this provision pursuant to A.R.S.
§14-5506.B.  Such power of attorney and proxy is coupled with an interest, shall
survive the dissolution, termination, reorganization or other incapacity of
Trustor and shall be irrevocable

 

8.4                               No Waiver.  Lender shall not be deemed to have
waived any rights under this Deed of Trust unless such waiver is given in
writing and signed by Lender.  No delay or omission on the part of Lender in
exercising any right shall operate as a waiver of such right or any other
right.  A waiver by Lender of a provision of this Deed of Trust shall not
prejudice or constitute a waiver of Lender’s right otherwise to demand strict
compliance with that provision or any other provision of this Deed of Trust.  No
prior waiver by Lender, nor any course of dealing between Lender and Trustor,
shall constitute a waiver of any of Lender’s rights or of any of Trustor’s
obligations as to any future transactions.  Whenever the consent of Lender is
required under this Deed of Trust, the granting of such consent by Lender in any
instance shall not constitute continuing consent to subsequent instances where
such consent is required and in all cases such consent may be granted or
withheld in the sole discretion of Lender.  The failure of Lender to exercise
its option for acceleration of maturity and/or foreclosure following an Event of
Default or to exercise any other option granted to Lender hereunder in any one
or more instances, or the acceptance by Lender of partial payments hereunder
shall not constitute a

 

28

--------------------------------------------------------------------------------


 

waiver of any such default, nor extend or affect the grace period, if any, but
such option shall remain continuously in force.  Acceleration of maturity once
claimed hereunder by Lender may, at the option of Lender, be rescinded by
written acknowledgment to that effect by Lender, but the tender and acceptance
of partial payments alone shall not in any way affect or rescind such
acceleration of maturity, nor extend or affect the grace period, if any.

 

8.5          Cumulative Rights and Remedies.  Election by Lender to pursue any
remedy shall not exclude pursuit of any other remedy, and an election to make
expenditures or to take action to perform an obligation of Trustor under this
Deed of Trust, after Trustor’s failure to perform, shall not affect Lender’s
right to declare a default and exercise its remedies.  Nothing under this Deed
of Trust or otherwise shall be construed so as to limit or restrict the rights
and remedies available to Lender following an Event of Default or in any way to
limit or restrict the rights and ability of Lender to proceed directly against
Trustor and/or against any other co-maker, guarantor, surety or endorser and/or
to proceed against any other collateral directly or indirectly securing the
Indebtedness.

 

8.6          Survival of Representations and Warranties.  All representations,
warranties, and agreements made by Trustor in this Deed of Trust shall survive
the execution and delivery of this Deed of Trust, shall be continuing in nature,
and shall remain in full force and effect until such time as the Indebtedness
shall be paid in full.

 

8.7          No Effect on Liability.  In the event Lender: (a) releases any part
of the security described herein or any person liable for any of the
Indebtedness; (b) grants one or more renewals, modifications or extensions of
the Note for any period or periods of time; (c) takes other or additional
security for the payment thereof; or (d) waives or fails to exercise any right
granted herein or in the Note, said act or omission shall not release the
Trustor, subsequent purchasers of the Trust Property or any part thereof, or
makers, guarantors or sureties of this Deed of Trust or of the Note, under any
covenant of this Deed of Trust or of the Note or Loan Documents, nor preclude
Lender from exercising any rights, powers or privileges herein granted or
intended to be granted in the event of any default then made or any subsequent
default.

 

8.8          No Merger.  There shall be no merger of the interest or estate
created by this Deed of Trust with any other interest or estate in the Trust
Property at any time held by or for the benefit of Lender in any capacity,
without the written consent of Lender.

 

8.9          Notices.  All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given (i) when delivered by hand (with written confirmation of
receipt); (ii) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (iii) on the date sent by facsimile or
e-mail of a PDF document (with confirmation of transmission) if sent during
normal business hours of the recipient, and on the next business day if sent
after normal business hours of the recipient; or (iv) on the third day after the
date mailed, by certified or registered mail, return receipt requested, postage
prepaid.  Such communications must be sent to the respective parties at the
following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this Section 8.9:

 

29

--------------------------------------------------------------------------------


 

Trustor:

America West Potash, LLC

 

c/o Prospect Global Resources, Inc.

 

1621 18th Street

 

Suite 260

 

Denver, CO 80202

 

Attn.: Mr. Pat Avery

 

 

With a copy to:

Eisner, Kahan & Gorry, P.C.

 

9601 Wilshire Boulevard, Suite 700

 

Beverly Hills, CA 90210

 

Facsimile: 310-855-3201

 

E-mail: meisner@eisnerlaw.com

 

Attention: Mr. Michael Eisner

 

 

Lender:

The Karlsson Group, Inc.

 

18 Ozone Avenue

 

Venice, CA 90291

 

Attn. Mr. Anders Karlsson

 

 

With a copy to:

Law Offices of Richard C. Weisberg

 

33 Derwen Road

 

Bala Cynwyd, PA 19004

 

Facsimile: 215-689-1504

 

E-mail: weisberg@weisberg-law.com

 

Attention: Mr. Richard Weisberg

 

8.10        Governing Law.  This Deed of Trust will be governed by federal law
applicable to Lender and, to the extent not preempted by federal law, the laws
of the State of Arizona without regard to its conflicts of law provisions.  This
Deed of Trust has been accepted by Lender in the State of Arizona.

 

8.11        Covenants Run With the Land.  All the covenants hereof shall run
with the land.

 

8.12        Time Is of the Essence.  Time is of the essence in the performance
of this Deed of Trust specifically including, but not limited to, all of
Trustor’s obligations to pay the Indebtedness and other monetary sums hereunder
and pursuant to the Note.

 

8.13        Successors and Assigns.  Subject to any limitations stated in this
Deed of Trust on transfer of Trustor’s interest, this Deed of Trust shall be
binding upon and inure to the benefit of the parties, their successors, assigns,
heirs, administrators and executors.  If ownership of the Trust Property becomes
vested in a person other than Trustor, Lender, without notice to Trustor, may
deal with Trustor’s successors with reference to this Deed of Trust and the
Indebtedness by way of forbearance or extension without releasing Trustor from
the obligations of this Deed of Trust or liability for the Indebtedness.

 

30

--------------------------------------------------------------------------------


 

8.14        Captions.  The captions of various Articles and Sections of this
Deed of Trust are for convenience only and are not to be construed as defining
or limiting, in any way, the scope or intent of the provisions thereof.

 

8.15        Amendments.  This Deed of Trust, together with any Loan Documents,
constitutes the entire understanding and agreement of the parties as to the
matters set forth herein.  No alteration or amendment shall be effective unless
given in writing and signed by the party or parties sought to be charged or
bound thereby.

 

8.16        Further Assurances — Recording and Filing.  At any time, and from
time to time, upon request of Lender, Trustor will make, executed and deliver,
or will cause to be made, executed or delivered, to Lender or to Lender’s
designee, and when requested by Lender, cause to be filed, recorded, refiled, or
rerecorded, as the case may be, at such times and in such offices and places as
Lender may deem appropriate, any and all such deeds of trust, security deeds,
security agreements, financing statements, continuation statements, instruments
of further assurances, certificates, and other documents as may, in the sole
opinion of Lender, be necessary or desirable in order to effectuate, complete,
perfect, continue, or preserve: (a) Trustor’s obligations under the Note, this
Deed of Trust, and the Loan Documents; and (b) the liens and security interests
created by this Deed of Trust as first and prior liens on the Trust Property,
whether now owned or hereafter acquired by Trustor.  Unless prohibited by law or
Lender agrees to the contrary in writing, Trustor shall reimburse Lender for all
costs and expenses incurred in connection with the matters referred to in this
Section.  If Trustor fails to do any of the things referred to in this Section,
Lender may do so for and in the name of Trustor and at Trustor’s expense.  For
such purposes, Trustor hereby irrevocably appoints Lender as Trustor’s
attorney-in-fact for the purposes of making, executing, delivering, filing,
recording, and doing all other things as may be necessary or desirable, in
Lender’s sole opinion, to accomplish the matters referred to in this Section.

 

8.17        Lender’s Lien for Service Charges and Expenses.  At all times,
regardless of whether any Loan proceeds have been disbursed, this Deed of Trust
secures (in addition to any Loan proceeds disbursed from time to time) the
payment of any and all Loan commissions, service charges, liquidated damages,
expenses, and advances due to or incurred by the Lender in connection with the
Loan to be secured hereby.

 

8.18        Severability.  If a court of competent jurisdiction finds any
provision of this Deed of Trust to be illegal, invalid, or unenforceable as to
any circumstance, that finding shall not make the offending provision illegal,
invalid or unenforceable as to any other circumstance.  If feasible, the
offending provision shall be considered modified so that it becomes legal, valid
and enforceable.  If the offending provision cannot be so modified, it shall be
considered deleted from this Deed of Trust.  Unless otherwise required by law,
the illegality, invalidity, or unenforceability of any provision of this Deed of
Trust shall not affect the legality, validity or enforceability of any other
provision of this Deed of Trust.

 

8.19        Business Purposes.  Trustor covenants and agrees that the
Indebtedness secured by this Deed of Trust, and the proceeds of such
Indebtedness, are for business purposes only.

 

31

--------------------------------------------------------------------------------


 

8.20        Trustor’s Receipt.  Trustor hereby acknowledges receipt of a true
and correct copy of this instrument.

 

[SIGNATURES NEXT PAGE FOLLOWING]

 

32

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Trustor has executed this instrument as of the date first
written on page 1 hereof.

 

 

TRUSTOR

 

 

 

America West Potash, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

33

--------------------------------------------------------------------------------


 

STATE OF CALIFORNIA

)

 

)

SS

COUNTY OF

)

 

On                                           before me,
                                         , personally appeared
                                      personally known to me (or proved to me on
the basis of satisfactory evidence) to the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS  my hand and official seal.

 

 

Signature

 

 

(Seal)

 

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

Part I

 

Part II

 

Part III

 

Part IV

 

Part V

 

Schedule 1

 

[The parties will cooperate diligently to finalize this Exhibit A (including
each of its Parts) and Schedule 1 within 30 days after the effective date of the
Purchase Agreement, with the intent that it will include all of the Fee Lands,
Leasehold Lands, Mineral Permits and other interests in Minerals, Related
Agreements or real estate (including all easements, rights-of-way, royalty
interests and miscellaneous real property interests) in which the Trustor has an
interest as of the Closing.  In addition, the parties will cooperate diligently
to provide access to legal counsel to address certain outstanding title issues.]

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF UNCONDITIONAL GUARANTY

 

This UNCONDITIONAL GUARANTY dated as of              , 2012 (the “Guaranty”), is
executed by American West Potash, LLC, a Delaware limited liability company
(“Guarantor”), to and for the benefit of The Karlsson Group, Inc., an Arizona
corporation (together with any of its affiliate or subsidiary corporations, or
their successors or assigns, being collectively referred to herein as the
“Holder”).

 

RECITALS

 

WHEREAS, Guarantor is a wholly-owned subsidiary of Prospect Global
Resources, Inc., a Delaware corporation (“Maker”);

 

WHEREAS, Maker and Holder entered into that certain Membership Interest Purchase
Agreement dated as of May 30, 2012 (the “Purchase Agreement”), whereby Maker
agreed to purchase, and Holder agreed to sell, all of Holder’s limited liability
company membership interests in Guarantor;

 

WHEREAS, part of the purchase price payable by Maker pursuant to the Purchase
Agreement is evidenced by that certain Promissory Note, dated as of
             , 2012, made by Maker in favor of Holder, in the original principal
amount of One Hundred Twenty-Five Million Dollars ($125,000,000) (the “Note”);
and

 

WHEREAS, in consideration of Holder entering into the Note, Holder requires that
Guarantor guarantee the due performance by Maker of all of Maker’s obligations
to Holder under the Note.

 

NOW, THEREFORE, in consideration of the foregoing promises and for other good
and valuable consideration, Guarantor hereby agrees as follows.

 

AGREEMENT

 

NOW, THEREFORE, FOR VALUE RECEIVED, it is agreed that the preceding provisions
and preambles are an integral part hereof and that this Guaranty shall be
construed in light thereof, and in consideration of the terms of the Purchase
Agreement, Guarantor hereby unconditionally and absolutely guarantees to the
Holder, irrespective of the validity, regularity or enforceability of the Note,
the payment in full to the Holder, promptly on demand of the Holder, of the
Guaranteed Debt.  The term “Guaranteed Debt” shall mean (i) the Obligations, as
such capitalized term is defined in the Note, and (ii) all costs associated with
the enforcement and perfection of Holder’s security interests pursuant to that
certain (x) Security Agreement, dated as

 

1

--------------------------------------------------------------------------------


 

of the date hereof, by and among Holder, Guarantor and Prospect Global
Resources, Inc., a Delaware corporation (“Prospect”), and (y) Pledge Agreement,
dated as of the date hereof, by and between Holder and Prospect.

 

1. Expenses. Guarantor agrees to pay all reasonable costs, including outside
attorneys’ and paralegals’ fees and expenses of every kind, paid or incurred by
the Holder in endeavoring to collect the Guaranteed Debt or any part thereof, or
in enforcing its rights in connection with any collateral securing the
Guaranteed Debt, or in enforcing this Guaranty, or in defending against any
defense, counterclaim, setoff or cross-claim based on any act of commission or
omission by the Holder with respect to the Guaranteed Debt, any collateral
securing the Guaranteed Debt, or in connection with any Repayment Claim (defined
below).

 

2. Bankruptcy. In case of any bankruptcy, reorganization, debt arrangement or
other proceeding under any insolvency law relating to the Maker, any
dissolution, liquidation or receivership proceeding is instituted by or against
the Maker, or any default by Guarantor of any of the covenants, terms and
conditions set forth herein, all of the Guaranteed Debt shall, without notice to
anyone, immediately become due or accrued and all amounts due hereunder shall be
payable by Guarantor.  Guarantor hereby expressly and irrevocably:  (a) waives,
to the fullest extent possible, on behalf of itself and its successors and
assigns (including any surety) and any other person, any and all rights at law
or in equity to subrogation, reimbursement, exoneration, contribution,
indemnification, set off or to any other rights that could accrue to a surety
against a principal, a guarantor against a maker or obligor, an accommodation
party against the party accommodated, a holder or transferee against a maker, or
to the holder of a claim against any person, and which Guarantor may have or
hereafter acquire against any person in connection with or as a result of
Guarantor’s execution, delivery and/or performance of this Guaranty, or any
other documents to which Guarantor is a party or otherwise; (b) waives any
“claim” (as such term is defined in the United States Bankruptcy Code) of any
kind against the Maker, and further agrees that it shall not have or assert any
such rights against any person (including any surety), either directly or as an
attempted set off to any action commenced against Guarantor by the Holder or any
other person; and (c) acknowledges and agrees (i) that foregoing waivers are
intended to benefit the Holder and shall not limit or otherwise effect
Guarantor’s liability hereunder or the enforceability of this Guaranty, and
(ii) that the Maker and its successors and assigns are intended third party
beneficiaries of the foregoing waivers.

 

3. Payment Order. All payments received by the Holder on account of the
Guaranteed Debt, from whatever source derived, shall be taken and applied by the
Holder toward the payment of the Guaranteed Debt and in such order of
application as the Holder may, in its sole discretion, from time to time elect. 
The Holder shall have the exclusive right to determine how, when and what
application of payments and credits, if any, whether derived from the Maker or
any other source, shall be made on the Guaranteed Debt and such determination
shall be conclusive upon Guarantor.

 

2

--------------------------------------------------------------------------------


 

4. Guaranty Unconditional. This Guaranty shall in all respects be absolute and
unconditional, and shall remain in full force and effect with respect to
Guarantor until:  (i) written notice from the Holder to Guarantor as provided
for herein; or (ii) until all Guaranteed Debt created or existing before receipt
of either such notice shall have been fully paid in cash.  In the event of the
dissolution of Guarantor, this Guaranty shall continue as to all of the
Guaranteed Debt theretofore incurred by the Maker even though the Guaranteed
Debt is renewed or the time of maturity of the Maker’s obligations is extended
without the consent of the successors or assigns of Guarantor. No failure,
neglect or omission to enforce or exercise any right against any other guarantor
shall release or discharge Guarantor hereunder.

 

4. No Discharge. Guarantor’s liability under this Guaranty shall in no way be
modified, affected, impaired, reduced, released or discharged by any of the
following (any or all of which may be done or omitted by the Holder in its sole
discretion, without notice to anyone):  (a) any acceptance by the Holder of any
new or renewal note or notes of the Maker, or of any security or collateral for,
or other guarantors or obligors upon, any of the Guaranteed Debt; (b) any change
in the time, place or manner of payment of, amount, or in any other term of, the
Guaranteed Debt or any other obligation of Maker under the Note, or any
rescission, waiver, amendment or other modification of the Note; (c) any taking,
exchange, substitution, release, impairment or non-perfection of any collateral
securing the Guaranteed Debt, or any taking, release, impairment, amendment,
waiver or other modification of any guaranty, for the Guaranteed Debt; and
(d) any change in the Maker’s name or the merger of the Maker into another
corporation.  Guarantor hereby consents to all acts of commission or omission of
the Holder set forth above and agrees that the standards by which good faith,
diligence, reasonableness and care shall be measured, determined and governed
solely by the terms and provisions hereof.

 

5. Waivers. In order to hold Guarantor liable hereunder, there shall be no
obligation on the part of the Holder, at any time, to resort to payment from the
Maker or to anyone else, or to any collateral, security, property, liens or
other rights and remedies whatsoever, all of which are hereby expressly waived
by Guarantor.

 

Guarantor hereby expressly waives diligence in collection or protection,
presentment, demand or protest or in giving notice to anyone of the protest,
dishonor, default, or nonpayment or of the creation or existence of any of the
Guaranteed Debt or of any security or collateral therefor or of the acceptance
of this Guaranty or indulgences hereunder.

 

Guarantor waives any and all defenses, claims and discharges of the Maker, or
any other obligor, pertaining to the Guaranteed Debt, in each case, only to the
extent permitted under applicable law.  Without limiting the generality of the
foregoing, but only to the extent permitted under applicable law, Guarantor will
not assert, plead or enforce against the Holder any defense of waiver, release,
discharge in bankruptcy, statute of limitations, res judicata, statute of
frauds, anti-deficiency statute, fraud, incapacity, minority, usury, illegality
or unenforceability which may be available to the Maker or any other person
liable in respect of any of the Guaranteed

 

3

--------------------------------------------------------------------------------


 

Debt, or any setoff available against the Holder to the Maker or any such other
person, whether or not on account of a related transaction.  Guarantor expressly
agrees that, subject to applicable law, it shall be and remain liable for any
deficiency remaining after foreclosure of any security interest securing the
Guaranteed Debt, whether or not the liability of the Maker or any other obligor
for such deficiency is discharged pursuant to statute or judicial decision. For
the avoidance of doubt, Guarantor waives any relief available under valuation
and appraisement laws and any and all rights or defenses based on suretyship or
impairment of collateral including, but not limited to, any rights or defenses
arising by reason of: (i) any “one action” or “anti-deficiency” law or any other
law which may prevent Holder from bringing any action, including a claim for
deficiency, against Guarantor, before or after Holder’s commencement or
completion of any foreclosure action, either judicially or if permitted by
applicable law by exercise of a power of sale including, but not limited to, any
right to a fair market value hearing, any right to offset the amount owed by any
amount other than the amount paid at the trustee’s sale, any right to a statute
of limitations shorter than six (6) years, and the provisions of A.R.S. §§
12-1566, 33-814, 33-725, and 33-727; (ii) any election of remedies by Holder
which destroys or otherwise adversely affects Guarantor’s subrogation rights or
rights to proceed against Holder for reimbursement, including without
limitation, any loss of rights Guarantor may suffer by reason of any law
limiting, qualifying, or discharging any indebtedness; (iii) any disability or
other defense of Maker, of any other guarantor, or of any other person, or by
reason of the cessation of Maker’s liability from any cause whatsoever, other
than payment in full in legal tender, of the Guaranteed Debt; (iv) any right to
claim discharge of the Guaranteed Debt on the basis of unjustified impairment of
any collateral for the Guaranteed Debt; (v) any statute of limitations, if at
any time any action or suit brought by Holder against Guarantor is commenced,
there is outstanding Guaranteed Debt which is not barred by any applicable
statute of limitations; or (vi) any defenses given to guarantors at law or in
equity other than actual payment and performance of the Guaranteed Debt. If
payment is made by Maker, whether voluntarily or otherwise, or by any third
party, on the Guaranteed Debt and thereafter Holder is forced to remit the
amount of that payment to Maker’s trustee in bankruptcy or to any similar person
under any federal or state bankruptcy law or law for the relief of debtors, the
Guaranteed Debt shall be considered unpaid for the purpose of the enforcement of
this Guaranty or any other obligor for such deficiency is discharged pursuant to
statute or judicial decision.

 

TO THE FULLEST EXTENT PERMITTED BY LAW, GUARANTOR UNCONDITIONALLY AND
IRREVOCABLY WAIVES ALL RIGHTS AND BENEFITS UNDER A.R.S. § 44-142, § 12-1641, ET
SEQ. AND RULE 17(F) OF THE ARIZONA RULES OF CIVIL PROCEDURE AND ANY SIMILAR
STATUTES OR RULES OF PROCEDURE. GUARANTOR WAIVES EVERY DEFENSE, CAUSE OF ACTION,
COUNTERCLAIM OR SETOFF, WHICH GUARANTOR MAY NOW HAVE OR HEREAFTER MAY HAVE TO
ANY ACTION BY THE HOLDER IN ENFORCING THIS GUARANTY.  AS FURTHER SECURITY, ANY
AND ALL DEBTS AND LIABILITIES NOW OR HEREAFTER ARISING AND OWING TO GUARANTOR BY
THE MAKER, OR TO ANY OTHER PARTY LIABLE TO THE HOLDER FOR THE GUARANTEED DEBT,
ARE HEREBY SUBORDINATED TO THE HOLDER’S CLAIMS AND ARE HEREBY ASSIGNED TO THE
HOLDER.

 

4

--------------------------------------------------------------------------------


 

GUARANTOR HEREBY AGREES THAT GUARANTOR MAY BE JOINED AS A PARTY DEFENDANT IN ANY
LEGAL PROCEEDING (INCLUDING, BUT NOT LIMITED TO, A FORECLOSURE PROCEEDING)
INSTITUTED BY THE HOLDER AGAINST THE MAKER.  EACH MAKER, GUARANTOR AND THE
HOLDER, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL,
EACH KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE IRREVOCABLY THE RIGHT TO
TRIAL BY JURY WITH RESPECT TO ANY SUCH LEGAL PROCEEDING IN WHICH GUARANTOR AND
THE HOLDER ARE ADVERSE PARTIES.  THIS PROVISION IS A MATERIAL INDUCEMENT TO THE
HOLDER GRANTING ANY FINANCIAL ACCOMMODATION TO THE MAKER AND ACCEPTING THIS
GUARANTY.

 

6. Repayment Claim; Setoff; Assignment. Should a claim (a “Repayment Claim”) be
made upon the Holder at any time for repayment of any amount received by the
Holder in payment of the Guaranteed Debt, or any part thereof, whether received
from either Maker or the Guarantor pursuant hereto, or received by the Holder as
the proceeds of collateral, by reason of: (i) any judgment, decree or order of
any court or administrative body having jurisdiction over the Holder or any of
its property; or (ii) any settlement or compromise of any such Repayment Claim
effected by the Holder, in its sole discretion, with the claimant (including the
Maker), the Guarantors shall remain liable to the Holder for the amount so
repaid to the same extent as if such amount had never originally been received
by the Holder, notwithstanding any termination hereof or the cancellation of any
note or other instrument evidencing any of the Guaranteed Debt. If an Event of
Default (as defined in the Note) shall have occurred and be continuing, the
Holder may, without demand or notice of any kind to anyone, apply or set off any
balances, credits, deposits, accounts, moneys or other indebtedness at any time
credited by or due from the Holder to the Guarantor against the amounts due
hereunder and in such order of application as the Holder may from time to time
elect.  Any notification of intended disposition of any property required by law
shall be deemed reasonably and properly given if given in the manner provided by
the applicable statute.

 

7. Assignments and Discharge. Unless and until all of the Guaranteed Debt has
been paid in full, and to the extent permissible under applicable law, no
release or discharge of any other person, whether primarily or secondarily
liable for and obligated with respect to the Guaranteed Debt, or the institution
of bankruptcy, receivership, insolvency, reorganization, dissolution or
liquidation proceedings by or against Maker or any other person primarily or
secondarily liable for and obligated with respect to the Guaranteed Debt, or the
entry of any restraining or other order in any such proceedings, shall release
or discharge Guarantor, or any other guarantor of the Guaranteed Debt, or any
other person, firm or corporation liable to the Holder for the Guaranteed Debt.

 

All references herein to the Maker and Guarantor, respectively, shall be deemed
to include any successors or assigns, whether immediate or remote, to Maker or
Guarantor, as the case may be.

 

5

--------------------------------------------------------------------------------


 

8. Miscellaneous.

 

This Guaranty shall be governed by, and construed in accordance with, the
internal laws of the State of Arizona, without giving effect to any choice or
conflict of law provision or rule (whether of the State of Arizona or any other
jurisdiction) that would cause the application of laws of any jurisdiction other
than those of the State of Arizona.

 

Guarantor consents to the sole and exclusive jurisdiction and venue in the
Federal or State courts in the County of Maricopa, Arizona, and agree that all
disputes based on or arising out of this Guaranty shall only be submitted to and
determined by said courts, which shall have sole and exclusive jurisdiction.

 

Wherever possible each provision of this Guaranty shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Guaranty shall be prohibited by or invalid under such law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Guaranty.

 

It is agreed that Guarantor’s liability is independent of any other guaranties
at any time in effect with respect to all or any part of the Guaranteed Debt,
and that Guarantor’s liability hereunder may be enforced regardless of the
existence of any such other guaranties.

 

No delay on the part of the Holder in the exercise of any right or remedy shall
operate as a waiver thereof, and no single or partial exercise by the Holder of
any right or remedy shall preclude other or further exercise thereof, or the
exercise of any other right or remedy.  No modification, termination, discharge
or waiver of any of the provisions hereof shall be binding upon the Holder,
except as expressly set forth in a writing duly signed and delivered on behalf
of the Holder.

 

9. Notice. All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given (a) when delivered by hand (with written confirmation of receipt);
(b) when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by facsimile or e-mail of a
PDF document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next business day if sent after normal
business hours of the recipient or (d) on the third day after the date mailed,
by certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective parties at the following addresses
(or at such other address for a party as shall be specified in a notice given in
accordance with this section):

 

If to Holder:

 

The Karlsson Group, Inc.
18 Ozone Avenue
Venice, CA 90291

 

6

--------------------------------------------------------------------------------


 

 

 

Facsimile: 310-933-0262
E-mail: sevenciel@ca.rr.com
Attention: Michael Stone

 

 

 

with a copy, which shall not constitute notice, to:

 

Law Offices of Richard C. Weisberg
33 Derwen Road
Bala Cynwyd, PA 19004
Facsimile 215-689-1504
Email: weisberg@weisberg-law.com
Attention: Mr. Richard Weisberg

 

 

 

If to Guarantor:

 

c/o Prospect Global Resources, Inc.
1621 18th Street, Suite 260
Denver, CO 80202
Facsimile: 720-294-0402
E-Mail: PAvery@prospectGRI.com
Attention: Mr. Pat Avery

 

 

 

with a copy, which shall not constitute notice, to:

 

Eisner, Kahan & Gorry, P.C.
9601 Wilshire Boulevard, Suite 700
Beverly Hills, CA 90210
Facsimile: 310-855-3201
E-mail: meisner@eisnerlaw.com
Attention: Mr. Michael Eisner

 

10. Warranties.  The execution, delivery and performance of this Guaranty by
Guarantor are within the powers of Guarantor, have been duly authorized by all
necessary action on the part of Guarantor and do not and will not (i) require
any consent or approval of the members or shareholders of Guarantor which has
not been obtained, (ii) violate any provision of the governing documents of
Guarantor or of any law, rule, regulation, order, writ, judgment, injunction,
decree, determination or award presently in effect having applicability to
Guarantor; (iii) require the consent or approval of, or filing or registration
with, any governmental body, agency or authority, or (iv) result in a breach of
or constitute a default under, or result in the imposition of any lien, charge
or encumbrance upon any property of Guarantor pursuant to, any indenture or
other agreement or instrument under which Guarantor is a party or by which it or
any of its properties may be bound or affected.  The person or persons executing
and delivering this Guaranty for and on behalf of Guarantor, is/are duly
authorized to so act.  For so long as the Note remains outstanding, Guarantor
will continue to be a 100% owned subsidiary of Maker, and Holder, in extending
financial accommodations to Maker, is expressly acting and relying upon the
aforesaid representations and warranties.

 

This Guaranty:  (i) is valid, binding and enforceable in accordance with its
provisions, except as such enforceability may be limited by (a) bankruptcy,
insolvency, reorganization,

 

7

--------------------------------------------------------------------------------


 

moratorium or similar laws of general applicability affecting the enforcement of
creditors’ rights and (b) the application of general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law), and no conditions exist to the legal effectiveness of this
Guaranty as to Guarantor; (ii) contains the entire agreement between Guarantor
and the Holder; (iii) is the final expression of their intentions; and
(iv) supersedes all negotiations, representations, warranties, commitments,
offers, contracts (of any kind or nature, whether oral or written) prior to or
contemporaneous with the execution hereof.  No prior or contemporaneous
representations, warranties, understandings, offers or agreements of any kind or
nature, whether oral or written, have been made by the Holder or relied upon by
Guarantor in connection with the execution hereof.  This Guaranty shall inure to
the benefit of the Holder and its successors and assigns.

 

[signature page immediately follows]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Guarantor has executed and delivered this Unconditional
Guaranty as of the date set forth above.

 

 

 

AMERICAN WEST POTASH, LLC

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF PLEDGE AGREEMENT

 

THIS PLEDGE AGREEMENT, dated as of           , 2012 (this “Agreement”), is made
by Prospect Global Resources, Inc., a Delaware corporation (“Pledgor”), in favor
of The Karlsson Group, Inc., an Arizona corporation (“Secured Party”). Pledgor
and Secured Party are sometimes referred to in this Agreement, collectively, as
the “Parties,” and individually, as a “Party.”

 

RECITALS

 

WHEREAS, Pledgor and Secured Party entered into that certain Membership Interest
Purchase Agreement, dated as of May 30, 2012 (the “Purchase Agreement”), whereby
Pledgor agreed to purchase, and Secured Party agreed to sell, all of Secured
Party’s limited liability company membership interests, representing fifty
percent (50%) of the total limited liability company membership interests, in
American West Potash, LLC, a Delaware limited liability company (the “Company”);

 

WHEREAS, part of the purchase price payable by Pledgor pursuant to the Purchase
Agreement was in the form of a promissory note in the original principal amount
of One Hundred Twenty-Five Million Dollars ($125,000,000), a copy of which is
attached as Exhibit A to this Agreement (the “Note”); and

 

WHEREAS, Pledgor and Secured Party agreed that Pledgor’s obligations under the
Note shall be secured by one hundred percent (100%) of the limited liability
company membership interests (the “Pledged Equity Interest”) in the Company,
among other things, on the terms described herein.

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

AGREEMENT

 

SECTION 1.        Definitions and Interpretation.  When used in this Agreement,
the following terms shall have the following respective meanings:

 

“Collateral” shall have the meaning assigned to such term in Section 2 below.

 

“Event of Default” shall have the meaning assigned thereto in the Note.

 

1

--------------------------------------------------------------------------------


 

“Lien” means any mortgage, pledge, deed of trust, hypothecation, assignment,
deposit, arrangement, encumbrance, lien, or preference, priority or other
security agreement of any kind or nature whatsoever.

 

“Permitted Liens” means: (i) Liens existing as of the date of the Purchase
Agreement, including, without limitation, if any, purported to be created by the
Potash Sharing Agreement (defined below); (ii) Liens imposed by law for taxes
that are not yet due; (iii) carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business; (iv) easements, zoning restrictions, rights-of-way
and similar encumbrances on real property imposed by law or arising in the
ordinary course of business; (v) Liens in favor of vendors of goods arising as a
matter of law securing the payment of the purchase price therefor so long as
there is no default in payment; (vi) equipment financing Liens of an operating
and not a capital nature; and (vii) UCC-1 information filings for purported
Liens created by operating leases.

 

“Person” means any individual, corporation, general or limited partnership,
limited liability company, joint venture, estate, trust, association,
organization, labor union, or other entity.

 

“Potash Sharing Agreement” means that certain Potash Sharing Agreement dated as
of July 27, 2011, among the Company, American General Life Insurance Company, a
Texas corporation, Pap and Pop Family Ltd., a Texas limited partnership, 3MKJ
LP, a Texas limited partnership, and the other parties thereto.

 

“Proceeds” means “proceeds,” as such term is defined in Section 9-102(a)(64) of
the UCC (or any other then applicable provision of the UCC).

 

“Secured Obligations” means the Obligations as such capitalized term is defined
in the Note.

 

“UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of Arizona; provided, however, in the event that, by
reason of mandatory provisions of law, any or all of the creation or attachment,
perfection or priority of Secured Party’s security interest in any collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of Arizona, the term “UCC” shall mean the Uniform Commercial Code
as in effect in such other jurisdiction for purposes of the provisions hereof
relating to such creation or attachment, perfection of priority and for purposes
of definitions related to such provisions.

 

2

--------------------------------------------------------------------------------


 

SECTION 2.        Grant of Security Interest.  As security for the prompt and
complete payment in full when due (whether at stated maturity, acceleration or
otherwise) of all the Secured Obligations, Pledgor hereby pledges, assigns,
delivers, and transfers to Secured Party, and hereby grants to Secured Party, a
first priority perfected security interest in all of Pledgor’s right, title and
interest in and to the following property of Pledgor (all of which being
hereinafter collectively called the “Collateral”):

 

(a)           The Pledged Equity Interest;

 

(b)           all distributions and rights with respect to the Pledged Equity
Interest (whether by dividend, repayment, distribution or exchange); and

 

(c)           all Proceeds of any and all of the foregoing Collateral.

 

SECTION 3.        Delivery of Collateral.  The Pledgor warrants that the Pledged
Equity Interest is not certificated.  If the Pledged Equity Interest ever
becomes certificated, then all certificates or instruments, if any, representing
or evidencing the Pledged Equity Interest shall be promptly delivered to and
held by or on behalf of Secured Party pursuant hereto, shall be in suitable form
for transfer by delivery, and shall be accompanied by all necessary instruments
of transfer or assignment, duly executed in blank. Pledgor shall file a UCC-1
describing the Pledged Equity Interest immediately upon request therefore by
Secured Party.

 

SECTION 4.        Distributions on Pledged Equity Interest.  If any distribution
is paid on the Pledged Equity Interest at a time when no Event of Default has
occurred or would not be caused by such payment, then such distribution may be
paid directly to Pledgor.  If any distribution is paid on the Pledged Equity
Interest at a time when an Event of Default has occurred and is continuing, then
such distribution shall be paid directly to Secured Party and shall be applied
towards repayment of the Secured Obligations; provided, however, that to the
extent that such distributions exceed the amount owed under the Secured
Obligations, such excess will be distributed directly to Pledgor.

 

SECTION 5.        Representations and Warranties.  Pledgor hereby represents and
warrants to Secured Party that:

 

(a)           Pledgor is the legal and beneficial owner of, and has good and
marketable title to (and has full right and authority to pledge and assign) the
Pledged Equity Interest and the other items of the Collateral, free and clear of
any and all Liens, except for Permitted Liens.

 

(b)           The security interest in the Collateral granted to Secured Party
hereunder constitutes a valid and enforceable security interest in the
Collateral to the extent that a security interest can be created under Article 9
of the UCC, except as the enforcement thereof may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of rights of
creditors generally and except to the extent that enforcement of rights and
remedies set forth therein may be limited by equitable principles (regardless of
whether enforcement is considered in a court of law or a proceeding in equity).

 

3

--------------------------------------------------------------------------------


 

SECTION 6.        Covenants.  Pledgor covenants and agrees with Secured Party
that from and after the date of this Agreement and until the Secured Obligations
have been completely and finally paid in full:

 

6.1          Further Assurances.  At any time and from time to time, upon the
reasonable written request of Secured Party, Pledgor will promptly and duly
execute and deliver any and all such further instruments, endorsements, powers
of attorney and other documents, make such filings, give such notices and take
such further action as Secured Party may reasonably deem necessary to obtain the
full benefits of this Agreement and of the rights, remedies and powers granted
herein.

 

6.2          Powers, Control, etc.

 

(a)           To the extent the Pledged Equity Interest ever becomes a
certificated security, Pledgor agrees to deliver to Secured Party all
certificates evidencing the Pledged Equity Interest, which will be accompanied
by duly executed undated blank powers, or other equivalent instruments of
transfer.

 

(b)           Pledgor shall (i) confirm for Secured Party that Pledgor has
marked the company register for the Pledged Equity Interest or other applicable
records to reflect the security interest of Secured Party, (ii) notify Secured
Party that Pledgor if it has received notice of any Lien upon the Pledged Equity
Interest, (iii) not agree to accept instructions from any Person in respect of
the Pledged Equity Interest and will not accept or execute any instructions to
transfer ownership of the Pledged Equity Interest except from Secured Party, and
(iv) upon the occurrence and continuation of an Event of Default, Pledgor will
comply with instructions with respect to the Pledged Equity Interest originated
by Secured Party.

 

6.3          Continuous Pledge.  Pledgor will, at all times, keep pledged to
Secured Party pursuant hereto all Collateral, all distributions with respect
thereto, and other securities, instruments, proceeds, and rights from time to
time received by or distributable to Pledgor in respect of the Pledged Equity
Interest.

 

6.4          Voting Rights; Distributions, etc.  Pledgor agrees that if an Event
of Default shall have occurred and be continuing, then:

 

(a)           Pledgor shall, promptly upon receipt thereof by Pledgor, deliver
(properly indorsed where required hereby or requested by Secured Party) to
Secured Party all distributions, other cash payments, and proceeds of the
Pledged Equity Interest, for application against the Secured Obligations; and

 

(b)           at the times as Secured Party has notified Pledgor in writing of
Secured Party’s intention to exercise its voting power under this clause:

 

(i)            Secured Party may exercise (to the exclusion of Pledgor) the
voting power and all other incidental rights of ownership with respect to the
Pledged Equity

 

4

--------------------------------------------------------------------------------


 

Interest and Pledgor hereby grants Secured Party an irrevocable proxy,
exercisable under the circumstances, to vote the Pledged Equity Interest; and

 

(ii)                                Pledgor shall promptly deliver to Secured
Party the additional proxies and other documents as may be necessary to allow
Secured Party to exercise the voting power.

 

Secured Party agrees that until the time as an Event of Default has occurred and
is continuing and Secured Party shall have given the notice referred to in
Section 6.4(b) above, Pledgor shall have the exclusive voting power with respect
to the Pledged Equity Interest; provided, however, that no vote shall be cast,
or consent, waiver, or ratification given, or action taken or any action not
taken by Pledgor that would be inconsistent with or violate any provision of
this Agreement.

 

SECTION 7.                         Power of Attorney. Pledgor hereby irrevocably
constitutes and appoints Secured Party, with full power of substitution, as its
true and lawful attorney in fact with full irrevocable power and authority in
the place and stead of Pledgor and in the name of Pledgor or in its own name,
from time to time in Secured Party’s reasonable discretion, during the
continuance of an Event of Default which has not been waived in writing by
Secured Party, for the purpose of carrying out the terms of this Agreement, to
take any and all reasonable appropriate action and to execute any and all
documents and instruments which are necessary to accomplish the purposes of this
Agreement.

 

SECTION 8.                         Rights and Remedies Upon Default.

 

(a)                                 If an Event of Default shall have occurred
and be continuing, then Secured Party shall have all the rights of a secured
party under the UCC (including, without limitation, the right to dispose of the
Collateral in any manner permitted under the UCC), shall have all rights now or
hereafter existing under all other applicable laws or in equity, and, subject to
any requirements of applicable law then in effect, shall have all the rights set
forth in this Agreement.  With respect to the enforced collection of the Secured
Obligations or the foreclosure of any security interest in the Collateral then
securing the Secured Obligations, Secured Party agrees to give Pledgor notice,
if any, as required under the UCC.

 

(b)                                 The obligations of Pledgor under this
Agreement shall be absolute and unconditional and shall remain in full force and
effect without regard to, and shall not be released, suspended, discharged,
terminated or otherwise affected by, any circumstances or occurrence except as
specifically provided in this Agreement.  The rights, powers and remedies of
Secured Party under this Agreement shall be cumulative and not exclusive of any
other right, power or remedy which Secured Party may have against Pledgor.

 

SECTION 9.                         Miscellaneous.

 

9.1                               Expenses. Except as otherwise expressly
provided herein, all costs and expenses, including, without limitation, fees and
disbursements of counsel, financial advisors and accountants, incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the Party incurring such costs and expenses.

 

5

--------------------------------------------------------------------------------


 

9.2                               Notices. All notices, requests, consents,
claims, demands, waivers and other communications hereunder shall be in writing
and shall be deemed to have been given (i) when delivered by hand (with written
confirmation of receipt); (ii) when received by the addressee if sent by a
nationally recognized overnight courier (receipt requested); (iii) on the date
sent by facsimile or e-mail of a PDF document (with confirmation of
transmission) if sent during normal business hours of the recipient, and on the
next business day if sent after normal business hours of the recipient; or (iv)
on the third day after the date mailed, by certified or registered mail, return
receipt requested, postage prepaid. Such communications must be sent to the
respective Parties at the following addresses (or at such other address for a
Party as shall be specified in a notice given in accordance with this Section
9.2):

 

If to Secured Party:

 

The Karlsson Group, Inc.
18 Ozone Avenue
Venice, CA 90291
Facsimile: 310-993-0262
E-mail: sevenciel@ca.rr.com
Attention: Michael Stone

 

 

 

with a copy, which shall not constitute notice, to:

 

Law Offices of Richard C. Weisberg
33 Derwen Road
Bala Cynwyd, PA 19004
Facsimile 215-689-1504
Email: weisberg@weisberg-law.com
Attention: Mr. Richard Weisberg

 

 

 

If to Pledgor:

 

Prospect Global Resources, Inc.
1621 18th Street, Suite 260
Denver, CO 80202
Facsimile: 720-294-0402
E-Mail: PAvery@prospectGRI.com
Attention: Mr. Pat Avery

 

 

 

with a copy, which shall not constitute notice, to:

 

Brownstein Hyatt Farber Schreck, LLP
410 Seventeenth Street, Suite 2200
Denver, CO 80202
Facsimile: 303-223-1111
E-Mail: jknetsch@bhfs.com
Attention: Jeffrey M. Knetsch

 

9.3                               Construction; Representation by Counsel. The
Parties acknowledge and agree that they have been represented and advised by
counsel in connection with the negotiation and preparation of this Agreement,
and this Agreement shall be deemed to have been drafted

 

6

--------------------------------------------------------------------------------


 

jointly by the Parties, notwithstanding that one Party or the other may have
performed the actual drafting hereof.  This Agreement shall be construed and
interpreted in accordance with the plain meaning of its language, and not for or
against any Party, and as a whole, giving effect to all the terms, conditions
and provisions hereof.  Whenever the context may require, any provisions used in
this Agreement shall include the corresponding masculine, feminine, or neuter
forms.

 

9.4                               Headings. The headings in this Agreement are
for reference only and shall not affect the interpretation of this Agreement.

 

9.5                               Severability.  If any provision of this
Agreement is held invalid or unenforceable, such decision shall not affect the
validity or enforceability of any other provision of this Agreement, all of
which other provisions shall remain in full force and effect.

 

9.6                               Entire Agreement. This Agreement contains the
entire agreement between the Parties with respect to the transactions
contemplated hereby, and supersedes all negotiations, agreements,
representations, warranties, commitments, whether in writing or oral, prior to
the effective date of this Agreement.

 

9.7                               Successors and Assigns. This Agreement shall
be binding upon and shall inure to the benefit of the Parties and their
respective successors and permitted assigns. Neither Party may assign its rights
or obligations hereunder without the prior written consent of the other Party,
which consent shall not be unreasonably withheld or delayed.

 

9.8                               No Third-Party Beneficiaries. This Agreement
is for the sole benefit of the Parties and their respective successors and
permitted assigns and nothing herein, express or implied, is intended to or
shall confer upon any other Person or entity any legal or equitable right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement.

 

9.9                               Amendment and Modification; Waiver. This
Agreement may only be amended, modified or supplemented by an agreement in
writing signed by each Party hereto. No waiver by any Party of any of the
provisions hereof shall be effective unless explicitly set forth in writing and
signed by the Party so waiving. No waiver by any Party shall operate or be
construed as a waiver in respect of any failure, breach or default not expressly
identified by such written waiver, whether of a similar or different character,
and whether occurring before or after that waiver. No failure to exercise, or
delay in exercising, any right, remedy, power or privilege arising from this
Agreement shall operate or be construed as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.

 

9.10                        Governing Law; Submission to Jurisdiction; Fees.

 

(a)                                 This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Arizona without
giving effect to any choice or conflict of law provision or rule (whether of the
State of Arizona or any other jurisdiction) that would cause the application of
laws of any jurisdiction other than those of the State of Arizona.

 

7

--------------------------------------------------------------------------------


 

(b)                                 The Parties consent to the sole and
exclusive jurisdiction and venue in the Federal or State courts in the County of
Maricopa, Arizona, and agree that all disputes based on or arising out of this
Agreement shall only be submitted to and determined by said courts, which shall
have sole and exclusive jurisdiction.

 

(c)                                  If any action is brought to enforce or
interpret any provision of this Agreement, or the rights or obligations of any
Party hereunder, the prevailing or successful Party shall be entitled to recover
all reasonable attorneys’ fees and costs incurred or sustained by such Party in
connection with such action.

 

9.11                        Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall be deemed to be one and the same agreement. A signed copy of this
Agreement delivered by facsimile, e-mail or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original signed copy of this Agreement.

 

9.12                        Termination; Release.  This Agreement shall
automatically terminate upon the full, complete and final payment of the Secured
Obligations and all rights to the Collateral shall revert to Pledgor.  Upon
termination of this Agreement, Secured Party, at the request of Pledgor, will
promptly execute and deliver to Pledgor all certificates and instruments
representing or evidencing the Collateral pledged by Pledgor and then held by
Secured Party, and shall authenticate and file (or permit Pledgor to file) a
UCC-3 termination statement with respect to the Pledged Equity Interest.

 

[SIGNATURE PAGE FOLLOWS]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Pledgor and Secured Party have caused this Agreement to be
executed as of the day and year first above written.

 

 

PLEDGOR:

 

 

 

PROSPECT GLOBAL RESOURCES, INC.

 

a Delaware corporation

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

SECURED PARTY:

 

 

 

THE KARLSSON GROUP, INC.,

 

an Arizona corporation

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF QUITCLAIM BILL OF SALE

 

For the consideration of $10.00, and other valuable considerations, the
undersigned entities and shareholders (collectively, “Seller Parties”), each
hereby quitclaim to AMERICAN WEST POTASH, LLC, a Delaware limited liability
company (“AWP”) all right, title or interest of Seller Parties, if any, in and
to all assets and personal property, if any, owned by Seller Parties, tangible
and intangible, of every kind, nature and description and wherever situated and
used in the operations of AWP and its operation and occupancy of that certain
real property legally described on Exhibit A attached hereto and by this
reference made a part hereof (the “Property”), including without limitation
security deposits, advance rental deposits, minerals, mineral rights, water
rights, contract rights, claims, leases, fixtures, records, reports, all
intangibles, transferable licenses and permits, memberships, applications,
proprietary rights, assignable warranties and representations as are presently
owned by Seller Parties all of the foregoing being collectively referred to as
the “Personal Property.”

 

TO HAVE AND TO HOLD the Personal Property, together with, all and singular, the
rights, privileges and appurtenances thereto belonging to Seller Parties, their
successors and assigns, if any, unto AWP, its successors and assigns, “AS IS”
without any representation or warranty of any kind whatsoever, express or
implied, INCLUDING ANY REPRESENTATION OR WARRANTY AS TO MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE, except as expressly provided in that certain
Membership Interest Purchase Agreement among certain of the Seller Parties,
Prospect Global Resources, Inc., and AWP dated May 30, 2012.

 

This Quitclaim Bill of Sale may, but need not, be supplemented by specific
assignments and conveyances of any item or items of the Personal Property
covered hereby, and Seller Parties covenant and agree that they will, at AWP’s
request, execute and deliver to AWP, its successors and assigns, such
supplemental or specific assignments and conveyances as AWP, its successors and
assigns may deem necessary and advisable to carry out the purposes of this
instrument and to vest in AWP, all right, title and interest of Seller Parties
in and to all items of the Personal Property.  Seller Parties shall not be
required to incur any expenses or fees as a consequence of this Quitclaim Bill
of Sale.

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

Dated this             day of                         , 2012.

 

 

SELLER PARTIES:

 

 

 

[                                              ]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

State of

}

County of

}

 

On                                   before me,
                                                         , a notary public,
personally appeared                                      , who proved to me on
the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of
                                that the foregoing paragraph is true and
correct.

 

WITNESS my hand and official seal.

 

Signature

 

 (Seal)

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

REAL PROPERTY

 

Parcel No. 1:

 

All of Sections 27, 29, 31, 33 and 35, in Township 17 North, Range 25 East of
the Gila and Salt River Base and Meridian, Apache County, Arizona.

 

EXCEPT for any title or rights to petrified wood, artifacts and fossils assigned
in instrument recorded December 28, 2010, in Document No. 2010-007258, Official
Records of Apache County, Arizona.

 

Parcel No. 2:

 

All of Sections 30 and 34 in Township 17 North, Range 25 East of the Gila and
Salt River Base and Meridian, Apache County, Arizona.

 

EXCEPT for any title or rights to petrified wood, artifacts and fossils assigned
in instrument recorded December 28, 2010, in Document No. 2010-007258, Official
Records of Apache County, Arizona.

 

Parcel No. 3:

 

Section 32, Township 17 North, Range 25 East of the Gila and Salt River Base and
Meridian, Apache County, Arizona.

 

EXCEPT the Northwest quarter of the Northwest quarter thereof.

 

EXCEPT for any title or rights to petrified wood, artifacts and fossils assigned
in instrument recorded December 28, 2010, in Document No. 2010-007258, Official
Records of Apache County, Arizona.

 

Parcel No. 4:

 

Section 25, in Township 17, North, Range 25 East of the Gila and Salt River Base
and Meridian, Apache County, Arizona.

 

EXCEPT for any title or rights to petrified wood, artifacts and fossils assigned
in instrument recorded December 28, 2010, in Document No. 2010-007259, Official
Records of Apache County, Arizona.

 

--------------------------------------------------------------------------------


 

When recorded, return to:

 

 

 

 

 

 

EXHIBIT J

 

FORM OF QUITCLAIM DEED

 

 

For the consideration of $10.00, and other valuable considerations,
                                           , whose address is               
                                   , hereby quitclaims and releases to AMERICAN
WEST POTASH, LLC, a Delaware limited liability company, whose address is 1621
18th Street, Suite 260, Denver, Colorado 80202, any right, title or interest
whatsoever in the following real property situated in Apache County, Arizona:

 

See Exhibit A attached hereto and incorporated herein by this reference.

 

Dated this              day of                                        , 2012.

 

 

                                                       ,

 

a                                                     

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

State of

)

 

) ss.

County of

)

 

On                                   before me,
                                                , a notary public, personally
appeared                                             , who proved to me on the
basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of
                          that the foregoing paragraph is true and correct.

 

--------------------------------------------------------------------------------


 

WITNESS my hand and official seal.

 

Signature

 

(Seal)

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

REAL PROPERTY

 

 

Parcel No. 1:

 

All of Sections 27, 29, 31, 33 and 35, in Township 17 North, Range 25 East of
the Gila and Salt River Base and Meridian, Apache County, Arizona.

 

EXCEPT for any title or rights to petrified wood, artifacts and fossils assigned
in instrument recorded December 28, 2010, in Document No. 2010-007258, Official
Records of Apache County, Arizona.

 

Parcel No. 2:

 

All of Sections 30 and 34 in Township 17 North, Range 25 East of the Gila and
Salt River Base and Meridian, Apache County, Arizona.

 

EXCEPT for any title or rights to petrified wood, artifacts and fossils assigned
in instrument recorded December 28, 2010, in Document No. 2010-007258, Official
Records of Apache County, Arizona.

 

Parcel No. 3:

 

Section 32, Township 17 North, Range 25 East of the Gila and Salt River Base and
Meridian, Apache County, Arizona.

 

EXCEPT the Northwest quarter of the Northwest quarter thereof.

 

EXCEPT for any title or rights to petrified wood, artifacts and fossils assigned
in instrument recorded December 28, 2010, in Document No. 2010-007258, Official
Records of Apache County, Arizona.

 

Parcel No. 4:

 

Section 25, in Township 17, North, Range 25 East of the Gila and Salt River Base
and Meridian, Apache County, Arizona.

 

EXCEPT for any title or rights to petrified wood, artifacts and fossils assigned
in instrument recorded December 28, 2010, in Document No. 2010-007259, Official
Records of Apache County, Arizona.

 

--------------------------------------------------------------------------------


 

EXHIBIT K

 

FORM OF REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is made as of this        
day of                 , 2012 by and between Prospect Global Resources Inc., a
Nevada corporation (the “Company”), and The Karlsson Group, Inc., an Arizona
corporation, and any assignees or transferees thereof (the “Investor”).

 

1.                    Certain Definitions. As used in this Agreement, the
following terms shall have the following respective meanings:

 

(a)                        An “Affiliate” of any Person (as defined herein)
means a Person that, directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with, the first mentioned
Person.  A Person shall be deemed to control another Person if such first Person
possesses, directly or indirectly, the power to direct, or cause the direction
of, the management and policies of the second Person, whether through the
ownership of voting securities, by contract or otherwise.

 

(b)                        “Board of Directors” means the Board of Directors of
the Company.

 

(c)                         “Commission” shall mean the United States Securities
and Exchange Commission, or any other federal agency at the time administering
the Securities Act and the Exchange Act.

 

(d)                        “Common Stock” shall mean the common stock of the
Company, par value $0.001 per share, and any other class of securities into
which such securities may hereafter be reclassified or changed.

 

(e)                         “Exchange Act” shall mean the Securities Exchange
Act of 1934, as amended, or any similar successor federal statute, and the
rules and regulations of the Commission thereunder, all as the same shall be in
effect at the time.

 

(f)                          “Holders” shall mean the holders of Registrable
Securities.

 

(g)                         “Majority Interest” means Holders holding not less
than a majority in interest of the Registrable Securities held by all Holders.

 

(h)                        “Person” shall mean an individual, a corporation, an
association, a joint venture, a partnership, a limited liability company, an
estate, a trust, an unincorporated organization, and any other entity or
organization, governmental or otherwise.

 

(i)                            “Registrable Securities” shall mean 5,605,834
shares of Common Stock initially issuable upon exercise of the Warrant and any
additional securities issued pursuant to the terms of the Warrant.

 

1

--------------------------------------------------------------------------------


 

(j)                           “Registration Expenses” shall mean the expenses so
described in Section.

 

(k)                        “Securities Act” shall mean the Securities Act of
1933, as amended, or any similar successor federal statute, and the rules and
regulations of the Commission thereunder, all as the same shall be in effect at
the time.

 

(l)                            “Warrant” shall mean the Warrant dated the date
hereof issued to Investor to purchase 5,605,834 shares of Common Stock.

 

2.                              Demand Registration.  At any time beginning as
of the date hereof, Holders of a majority of the Registrable Securities may
require registration (a “Demand Registration”) under the Securities Act of all
or any part of their Registrable Securities; provided that each such Demand
Registration must be in respect of at least 100,000 shares of Common Stock. 
Holders may exercise this demand registration right under this Section 2 by
giving a written request to the Company specifying the intended method of
disposition of Holders’ Registrable Securities.  Within five (5) business days
of receipt of such request, the Company shall promptly notify all other Holders
of the request.  The Holders shall have thirty (30) days after receipt by such
Holder of such notice from the Company to request that their Registrable
Securities be included in the registration with the shares of the Holders
initially requiring registration pursuant to this Section 2.  Holder will be
entitled to require up to two (2) Demand Registrations on Form S-1 and unlimited
Demand Registration on Form S-3 (or any respective successor forms).  A Demand
Registration under this Section 2 shall not be deemed to have been effected or
requested (a) unless a Registration Statement with respect thereto has become
effective and Holder is legally permitted to sell the Registrable Securities
included therein and the Registration Statement remains effective for at least
one hundred eighty (180) consecutive days (unless the Registrable Securities are
sold within a shorter period, then the Registration Statement shall have
remained effective for such shorter period); (b) if after the Registration
Statement has become effective, a stop-order, injunction or order suspending the
effectiveness of the Registration Statement is issued or any other limitation,
restriction or suspension of the offer or sale of any Registrable Securities has
been imposed and the Registrable Securities covered thereby have not been sold;
or (c) if the conditions to be fulfilled by the Company for completion of the
transactions contemplated by the selling agreement or underwriting agreement
related to the registration are not satisfied by the Company or waived by the
underwriters.

 

(a) If Holders of a majority of the Registrable Securities being registered so
elect, a Demand Registration may be in the form of an underwritten offering.  If
the Demand Registration is an underwritten offering, Holders of a majority of
the Registrable Securities being registered will have the right to select the
investment bankers and managers for the offering, subject to the Company’s
approval, which approval shall not be unreasonably withheld.  In a Demand
Registration that is an underwritten offering, as many securities of the Company
that the Company elects may be included in such registration on the same terms
and conditions as the Registrable Securities to be included in such
registration; however, if the managing underwriters advise the Company in
writing that in their opinion the number of Registrable Securities and other
securities to be included in the registration exceeds the number that can be
sold in such offering at a price satisfactory to Holders, the Company will give
priority for inclusion in such registration:  (a) first, to the Registrable

 

2

--------------------------------------------------------------------------------


 

Securities requested to be included in such registration by Holders and
(b) second, to the securities the Company elects to be included in such
registration.

 

(b) The Company may delay a Demand Registration for up to ninety (90) days if a
majority of the Company’s Board of Directors determines that it would be
significantly detrimental to the Company to proceed with the registration. 
Notwithstanding anything in this Section 2 to the contrary, the Company will not
be obligated to effect a Demand Registration within six months after the
effective date of a previous Demand Registration.

 

3.                                           Piggyback Registration.  If the
Company at any time proposes to register any of its Common Stock under the
Securities Act for sale to the public either for its own account or for the
account of another Person other than Holder, other than on Form S-4 or Form S-8
(each as promulgated under the Securities Act) or their then equivalents
relating to equity securities to be issued solely in connection with any
acquisition of any entity or business or equity securities issuable in
connection with stock option or other employee benefit plans, each such time it
will promptly give written notice to the Holders of its intention to effect such
registration. Upon the written request of any such Holder given within 30 days
after receipt by such Holder of such notice, the Company will, subject to the
limits contained in this Section 3, use its reasonable best efforts to cause all
Registrable Securities of such Holder that such Holder so requests to be
registered under the Securities Act and qualified for sale under any state blue
sky law, all to the extent required to permit such sale or other disposition of
said Registrable Securities; provided, however, that if the Company is advised
in writing in good faith by the managing underwriter of the Company’s securities
being offered in an underwritten public offering pursuant to such registration
statement that the amount to be sold by persons other than the Company
(collectively, “Selling Stockholders”) is greater than the amount which can be
offered without adversely affecting the marketability of the offering, the
Company may reduce the amount offered for the accounts of Selling Stockholders
(including any Holders) to a number reasonably deemed satisfactory by such
managing underwriter; and provided, further, that the securities to be excluded
shall be determined in the following sequence: (i) first, securities held by any
Persons not having any contractual incidental or “piggy back” registration
rights, and (ii) second, Registrable Securities and securities held by any
Persons having contractual incidental or “piggy back” registration rights
pursuant to an agreement which is not this Agreement. If there is a reduction in
the number of shares of Common Stock or Registrable Securities to be registered
pursuant to clauses (i) and (ii) above, such reduction shall be made within each
tranche on a pro rata basis (based upon the aggregate number of shares of
Registrable Securities held by the holders in each such tranche).

 

4.                                           Registration Procedures. If and
whenever the Company is required by the provisions of this Agreement to effect
the registration of any of its securities under the Securities Act, the Company
will, as expeditiously as possible:

 

(a)                            use its reasonable best efforts diligently to
prepare and file with the Commission a registration statement on the appropriate
form under the Securities Act with respect to such securities, which form shall
comply as to form in all material respects with the requirements of the
applicable form and include all financial statements required by the Commission
to be filed therewith, and use its reasonable best efforts to cause such
registration statement to become and remain effective until completion of the
proposed offering (but not for more than 180 days);

 

3

--------------------------------------------------------------------------------


 

(b)                            use its reasonable best efforts to prepare and
file with the Commission such amendments and supplements to such registration
statement and the prospectus used in connection therewith as may be necessary to
keep such registration statement effective until the completion of the offering
(but not for more than 180 days) and to comply with the provisions of the
Securities Act with respect to the sale or other disposition of all securities
covered by such registration statement whenever the seller or sellers of such
securities shall desire to sell or otherwise dispose of the same, but only to
the extent provided in this Agreement;

 

(c)                             furnish to each selling Holder and the
underwriters, if any, such number of copies of such registration statement, any
amendments thereto, any documents incorporated by reference therein, the
prospectus, including a preliminary prospectus, in conformity with the
requirements of the Securities Act, and such other documents as such selling
holder may reasonably request in order to facilitate the public sale or other
disposition of the securities owned by such selling holder;

 

(d)                            use its reasonable best efforts to register or
qualify the securities covered by such registration statement under and to the
extent required by such other securities or state blue sky laws of such
jurisdictions as each selling holder shall reasonably request, and do any and
all other acts and things which may be necessary under such securities or blue
sky laws to enable such selling holder to consummate the public sale or other
disposition in such jurisdictions of the securities owned by such selling
holder, except that the Company shall not for any such purpose be required to
qualify to do business as a foreign corporation in any jurisdiction wherein it
is not so qualified;

 

(e)                             within a reasonable time before each filing of
the registration statement or prospectus or amendments or supplements thereto
with the Commission, furnish to counsel selected by a Majority Interest
(“Holders’ Counsel”) copies of such documents proposed to be filed, which
documents shall be subject to the reasonable approval of such counsel;

 

(f)                              promptly notify each selling holder of
Registrable Securities, Holders’ Counsel and any underwriter and (if requested
by any such Person) confirm such notice in writing, of the happening of any
event which makes any statement made in the registration statement or related
prospectus untrue or which requires the making of any changes in such
registration statement or prospectus so that they will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein in the light of the
circumstances under which they were made not misleading; and, as promptly as
practicable thereafter, prepare and file with the Commission and furnish a
supplement or amendment to such prospectus so that, as thereafter deliverable to
the purchasers of such Registrable Securities, such prospectus will not contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading;

 

(g)                             use its best efforts to prevent the issuance of
any order suspending the effectiveness of a registration statement, and if one
is issued use its reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of a registration statement at the earliest
possible moment;

 

(h)                            if requested by the managing underwriter or
underwriters (if any), any

 

4

--------------------------------------------------------------------------------


 

selling holder, or Holders’ Counsel, promptly incorporate in a prospectus
supplement or post-effective amendment such information as such Person requests
to be included therein with respect to the selling holder or the securities
being sold, including, without limitation, with respect to the securities being
sold by such selling holder to such underwriter or underwriters, the purchase
price being paid therefor by such underwriter or underwriters and with respect
to any other terms of an underwritten offering of the securities to be sold in
such offering, and promptly make all required filings of such prospectus
supplement or post-effective amendment;

 

(i)                                make available to each selling Holder, any
underwriter participating in any disposition pursuant to a registration
statement, Holders’ Counsel and any accountant or other agent or representative
retained by a Majority Interest (collectively, the “Inspectors”), all financial
and other records, pertinent corporate documents and properties of the Company
(collectively, the “Records”), as shall be reasonably necessary to enable them
to exercise their due diligence responsibility, and cause the Company’s
officers, directors and employees to supply all information requested by any
such Inspector in connection with such registration statement subject, in each
case, to such confidentiality agreements as the Company shall reasonably
request;

 

(j)                               enter into any reasonable underwriting
agreement required by the proposed underwriter(s) for the selling holders, if
any, and use its reasonable best efforts to facilitate the public offering of
the securities;

 

(k)                            use its reasonable best efforts to cause the
securities covered by such registration statement to be listed on the securities
exchange or quoted on the quotation system on which the Common Stock is then
listed or quoted (including the Over-the-Counter Bulletin Board);

 

(l)                                otherwise use its reasonable best efforts to
comply with all applicable rules and regulations of the Commission and make
generally available to its security holders, in each case as soon as
practicable, but not later than 90 days after the close of the period covered
thereby, all earnings statement of the Company which will satisfy the provisions
of Section 11(a) of the Securities Act and Rule 158 thereunder (or any
comparable successor provisions); and

 

(m)                        otherwise cooperate with the underwriter(s), the
Commission and other regulatory agencies and take all reasonable actions and
execute and deliver or cause to be executed and delivered all documents
reasonably necessary to effect the registration of any securities under this
Agreement.

 

5.                                          Expenses.  All reasonable expenses
incurred by the Company, the Investor and any other Holders in effecting the
registrations provided for in Sections 2 and 3, including, without limitation,
all registration and filing fees, printing expenses, fees and disbursements of
counsel for the Company, reasonable fees and disbursements of Holders’ Counsel,
underwriting expenses (other than fees, commissions or discounts), expenses of
any audits incident to or required by any such registration and expenses of
complying with the securities or blue sky laws of any jurisdiction pursuant to
Section 4(d) hereof (all of such expenses referred to as “Registration 
Expenses”), shall be paid by the Company.

 

6.                                          Indemnification.

 

(a)                             The Company shall indemnify and hold harmless
each selling Holder of Registrable Securities, each underwriter (as defined in
the Securities Act), and each other Person who

 

5

--------------------------------------------------------------------------------


 

participates in the offering of such securities and each other Person, if ally,
who controls (within the meaning of the Securities Act) such seller, underwriter
or participating Person (individually and collectively, the “Indemnified
Person”) against any losses, claims, damages or liabilities (collectively, the
“liability”), joint or several, to which such Indemnified Person may become
subject under the Securities Act or any other statute or at common law, insofar
as such liability (or action in respect thereof) arises out of or is based upon
(i) any untrue statement or alleged untrue statement of any material fact
contained, on the effective date thereof, in any registration statement under
which such securities were registered under the Securities Act, any preliminary
prospectus or final prospectus contained therein, or any amendment or supplement
thereto, (ii) any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, or (iii) any violation by the Company of the Securities Act, any
state securities or “blue sky” laws or any rule or regulation thereunder in
connection with such registration. Notwithstanding anything to the contrary
contained herein, the indemnification agreement contained in this Section 6(a)
as it pertains to any preliminary prospectus, shall not inure to the benefit of
any Indemnified Person if the untrue statement or omission of material fact
contained in the preliminary prospectus was corrected on a timely basis in the
prospectus, as then amended or supplemented, if such corrected prospectus was
timely made available by the Company pursuant to Section 4(f), and the
Indemnified Person was promptly advised in writing not to use the incorrect
prospectus prior to the use giving rise to a violation and such Indemnified
Person, notwithstanding such advice, used such incorrect prospectus. Except as
otherwise provided in Section 6(d), the Company shall reimburse each such
Indemnified Person in connection with investigating or defending any such
liability as expenses in connection with the same are incurred; provided,
however, that the Company shall not be liable to any Indemnified Person in any
such case to the extent that any such liability arises out of or is based upon
any untrue statement or alleged untrue statement or omission or alleged omission
made in such registration statement, preliminary or final prospectus, or
amendment or supplement thereto in reliance upon and in conformity with
information furnished in writing to the Company by such Indemnified Person
specifically for use therein.

 

(b)                                 Each selling Holder of any securities
included in such registration being effected shall indemnify and hold harmless
each other selling holder of any securities, the Company, its directors and
officers, each underwriter and each other Person, if any, who controls the
Company or such underwriter (individually and collectively also the “Indemnified
Person”), against any liability, joint or several, to which any such Indemnified
Person may become subject under the Securities Act or any other statute or at
common law, insofar as such liability (or actions in respect thereof) arises out
of or is based upon (i) any untrue statement or alleged untrue statement of any
material fact contained, on the effective date thereof, in any registration
statement under which securities were registered under the Securities Act at the
request of such selling holder, any preliminary prospectus or final prospectus
contained therein, or any amendment or supplement thereto, or (ii) any omission
or alleged omission by such selling holder to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, in the case of (i) and (ii) to the extent, but only to the extent,
that such untrue statement or alleged untrue statement or omission or alleged
omission was made in such registration statement, preliminary or final
prospectus, amendment or supplement thereto in reliance upon and in conformity
with information furnished in writing to the Company by such selling holder
specifically for use therein. Such selling Holder’s obligations hereunder shall
be limited to an amount equal to the proceeds to such selling Holder of the
securities sold in any such registration,

 

6

--------------------------------------------------------------------------------


 

(c)                                  Indemnification similar to that specified
in Section 6(a) and Section 6(b) shall be given by the Company and each selling
Holder (with such modifications as may be appropriate) with respect to any
required registration or other qualification of their securities under any
federal or state law or regulation of governmental authority other than the
Securities Act.

 

(d)                                 If the indemnification provided for in this
Section 6 for any reason is held by a court of competent jurisdiction to be
unavailable to an Indemnified Person in respect of any losses, claims, damages,
expenses or liabilities referred to therein, then each Indemnifying Party under
this Section 6, in lieu of indemnifying such Indemnified Person thereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages, expenses or liabilities (1) in such
proportion as is appropriate to reflect the relative benefits received by the
Company, the selling Holders and the underwriters from the offering of the
Registrable Securities or (ii) if the allocation provided by clause (i) above is
not permitted by applicable law, in such proportion as is appropriate to reflect
not only the relative benefits referred to in clause (i) above, but also the
relative fault of the Company, the other selling Holders and the underwriters in
connection with the statements or omissions which resulted in such losses,
claims, damages, expenses or liabilities, as well as any other relevant
equitable considerations. The relative benefits received by the Company, the
selling Holders and the underwriters shall be deemed to be in the same
respective proportions that the net proceeds from the offering (before deducting
expenses) received by the Company and the selling Holders and the underwriting
discount received by the underwriters, in each case as set forth in the table on
the cover page of the applicable prospectus, bear to the aggregate public
offering price of the Registrable Securities. The relative fault of the Company,
the selling Holders and the underwriters shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Company, the selling Holders or the underwriters and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission.

 

The Company, the selling Holders and the underwriters agree that it would not be
just and equitable if contribution pursuant to this Section 6 were determined by
pro rata or per capita allocation or by any other method of allocation which
does not take into account the equitable considerations referred to in the
immediately preceding paragraph. In no event, however, shall a selling Holder be
required to contribute any amount under this Section 6(d) in excess of the
lesser of (i) that proportion of the total of such losses, claims, damages or
liabilities indemnified against equal to the proportion of the total Registrable
Securities sold under such registration statement which are being sold by such
selling Holder or (ii) the net proceeds received by such selling holder from its
sale of Registrable Securities under such registration statement. No person
found guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not found guilty of such fraudulent misrepresentation.

 

7.                                 Compliance with Rule 144.  The Company will
use its reasonable best efforts to file with the Commission such information as
is required under the Exchange Act for so long as there are holders of
Registrable Securities; and in such event, the Company shall use its reasonable
best efforts to take all action as may be required as a condition to the
availability of Rule 144 under the Securities Act (or any comparable successor
rules). The Company shall furnish to any holder of Registrable Securities upon
request a written statement executed by the Company as to the steps it

 

7

--------------------------------------------------------------------------------


 

has taken to comply with the current public information requirement of Rule 144
(or such comparable successor rules). Subject to the limitations on transfers
imposed by this Agreement, or any other agreement to which the Holders and the
Company are a party, the Company shall use its reasonable best efforts to
facilitate and expedite transfers of Registrable Securities pursuant to Rule 144
under the Securities Act, which efforts shall include timely notice to its
transfer agent to expedite such transfers of Registrable Securities.

 

8.                                 Amendments. The provisions of this Agreement
may be amended, and the Company may take any action herein prohibited or omit to
perform any act herein required to be performed by it, only with the written
consent of the Company and a Majority Interest.

 

9.                                 Transferability of Registration Rights. The
registration rights set forth in this Agreement are transferable by the Investor
to each transferee of Registrable Securities. Each subsequent holder of
Registrable Securities must consent in writing to be bound by the terms and
conditions of this Agreement in order to acquire the rights granted pursuant to
this Agreement.

 

10.                          Rights Which May Be Granted to Subsequent Parties.
Other than transferees of Registrable Securities under Section 9 hereof, the
Company shall not, without the prior written consent of a Majority Interest,
allow purchasers of the Company’s securities to become a party to this
Agreement.

 

11.                          Damages. The Company recognizes and agrees that
each Holder of Registrable Securities will not have an adequate remedy if the
Company fails to comply with the terms and provisions of this Agreement and that
damages will not be readily ascertainable, and the Company expressly agrees
that, in the event of such failure, it shall not oppose an application by any
holder of Registrable Securities or any other Person entitled to the benefits of
this Agreement requiring specific performance of any and all provisions hereof
or enjoining the Company from continuing to commit any such breach of this
Agreement. The Company agrees to pay all reasonable costs, legal expenses and
attorneys’ and paralegals’ fees actually incurred by the Holder in endeavoring
to enforce its rights hereunder.

 

12.                               Governing Law; Jurisdiction; Venue.

 

(a)                     This Agreement shall be governed by and construed in
accordance with the internal laws of the State of California without giving
effect to any choice or conflict of law provision or rule (whether of the State
of California or any other jurisdiction) that would cause the application of
laws of any jurisdiction other than those of the State of California.

 

(b)                     The parties consent to the sole and exclusive
jurisdiction and venue in the Federal or State courts in the County of Los
Angeles, California, and agree that all disputes based on or arising out of this
Agreement shall only be submitted to and determined by said courts, which shall
have sole and exclusive jurisdiction.

 

13.                               Miscellaneous.

 

(a)                                 All notices, requests, consents, claims,
demands, waivers and other communications hereunder shall be in writing and
shall be deemed to have been given (a) when delivered by hand (with written
confirmation of receipt); (b) when received by the addressee if

 

8

--------------------------------------------------------------------------------


 

sent by a nationally recognized overnight courier (receipt requested); (c) on
the date sent by facsimile or e-mail of a PDF document (with confirmation of
transmission) if sent during normal business hours of the recipient, and on the
next business day if sent after normal business hours of the recipient or (d) on
the third day after the date mailed, by certified or registered mail, return
receipt requested, postage prepaid. Such communications must be sent to the
respective parties at the following addresses (or at such other address for a
party as shall be specified in a notice given in accordance with this
Section 13(a)):

 

If to the Investor:

 

The Karlsson Group, Inc.
18 Ozone Avenue
Venice, CA 90291
Facsimile: 310-933-0262
E-mail: sevenciel@ca.rr.com
Attention: Michael Stone

 

 

 

with a copy, which shall not constitute notice, to:

 

Law Offices of Richard C. Weisberg
33 Derwen Road
Bala Cynwyd, PA 19004
Facsimile 215-689-1504
Email: weisberg@weisberg-law.com
Attention: Mr. Richard Weisberg

 

 

 

If to the Company:

 

Prospect Global Resources, Inc.
1621 18th Street, Suite 260
Denver, CO 80202
Facsimile: 720-294-0402
E-Mail: PAvery@prospectGRI.com
Attention: Mr. Pat Avery

 

 

 

with a copy, which shall not constitute notice, to:

 

Eisner, Kahan & Gorry, P.C.
9601 Wilshire Boulevard, Suite 700
Beverly Hills, CA 90210
Facsimile: 310-855-3201
E-mail: meisner@eisnerlaw.com
Attention: Mr. Michael Eisner

 

 

 

If to any other holder of Registrable Securities:

 

At such Person’s address for notice as set forth in the books and records of the
Company.

 

(b)                                This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall be deemed to be one and the same agreement. A signed copy of this
Agreement delivered by facsimile, e-mail or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original signed copy

 

9

--------------------------------------------------------------------------------


 

of this Agreement.

 

(c)           If any provision of this Agreement is held invalid or
unenforceable, such decision shall not affect the validity or enforceability of
any other provision of this Agreement, all of which other provisions shall
remain in full force and effect.

 

[SIGNATURE PAGE FOLLOWS]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed as of the date first set forth above.

 

 

 

COMPANY:

 

 

 

PROSPECT GLOBAL RESOURCES, INC., a Nevada corporation

 

 

 

 

 

  By:

 

 

  Name:

Patrick Avery

 

  Title:

Chief Executive Officer

 

 

 

 

 

INVESTOR:

 

 

 

 

 

THE KARLSSON GROUP, INC.,

 

an Arizona corporation

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT L

 

FORM OF SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT, dated as of [                 ], 2012 (this
“Agreement”), is made by Prospect Global Resources, Inc., a Delaware corporation
(“Debtor”), American West Potash, LLC, a Delaware limited liability company
(“Guarantor,” and collectively with Debtor, “Prospect Parties”), in favor of The
Karlsson Group, Inc., an Arizona corporation (“Secured Party”).  Debtor,
Guarantor and Secured Party are sometimes referred to in this Agreement,
collectively, as the “Parties,” and individually, as a “Party.”

 

RECITALS

 

WHEREAS, Debtor and Secured Party entered into that certain Membership Interest
Purchase Agreement dated as of May 30, 2012 (the “Purchase Agreement”), whereby
Debtor agreed to purchase and accept, and Secured Party agreed to sell and
assign, all of Secured Party’s limited liability company membership interests in
Guarantor, then representing fifty percent (50%) of the total limited liability
company membership interests in Guarantor;

 

WHEREAS, part of the purchase price payable by Debtor pursuant to the Purchase
Agreement is in the form of a promissory note in the original principal amount
of One Hundred Twenty-Five Million Dollars ($125,000,000) from Debtor, a copy of
which is attached as Exhibit A to this Agreement (the “Note”), which Note is
unconditionally guaranteed by Guarantor pursuant to a Guaranty a copy of which
is attached hereto as Exhibit B;

 

WHEREAS, contemporaneously herewith, Guarantor and Secured Party are entering
into a Deed of Trust, Security Agreement, Assignment of Production and Proceeds,
Fixture Filing and Financing Statement of even date herewith (“Deed of Trust”),
a copy of which is attached hereto as Exhibit C; and

 

WHEREAS, the Prospect Parties and Secured Party agreed that the Prospect
Parties’ obligations under the Purchase Agreement, the Note and the Guaranty
shall be secured by, among other things, all of the assets of the Prospect
Parties on the terms described herein and the Secured Party’s willingness to
enter into the Purchase Agreement and accept the Note as consideration only on
the condition, among others, that the Prospect Parties shall have executed and
delivered to the Secured Party this Agreement, and that Guarantor shall have
executed and delivered to Secured Party the Deed of Trust and the Collateral
Assignments (the Note, the Guaranty, the Collateral Assignments, the Deed of
Trust, and this Agreement are defined herein as the “Loan Documents”).

 

NOW, THEREFORE, in order to induce the Secured Party to enter into the Purchase
Agreement and accept the Note and in consideration of the foregoing premises and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties hereby agree as follows:

 

--------------------------------------------------------------------------------


 

AGREEMENT

 

1.             Definitions and Interpretation.  When used in this Agreement, the
following terms shall have the following respective meanings:

 

“Account” means any “account,” as such term is defined in Section 9-102(a)(2) of
the UCC.

 

“Affiliate” means, with respect to Debtor, any other entity directly or
indirectly controlling, (including, but not limited to, all directors and
officers of such entity) controlled by, or under common control with, Debtor.

 

“Chattel Paper” means any “chattel paper,” as such term is defined in
Section 9-102(a)(11) of the UCC.

 

“Collateral” shall have the meaning assigned to such term in Section 2 below.

 

“Collateral Assignments” means (i) Collateral Assignment of Royalty Agreement
between Guarantor and Secured Party, dated of even date herewith,
(ii) Collateral Assignment of Mineral Leases between Guarantor and Secured
Party, dated of even date herewith, and (iii) Collateral Assignment of State
Mineral Permits between Guarantor and Secured Party, dated of even date
herewith.

 

“Commercial Tort Claim” means any “commercial tort claim,” as such term is
defined in Section 9-102(a)(13) of the UCC.

 

“Contracts” means all contracts, undertakings, royalty agreements, mineral lease
agreements, license agreements or other agreements (but excluding rights
evidenced by Chattel Paper, Documents or Instruments) in or under which Debtor
has any right, title or interest.

 

“Deposit Account” means any “deposit account” as such term is defined in
Section 9-102(a)(29) of the UCC.

 

“Documents” means any “documents,” as such term is defined in
Section 9-102(a)(30) of the UCC.

 

“Equipment” means any “equipment,” as such term is defined in
Section 9-102(a)(33) of the UCC.

 

“Event of Default” shall have the meaning assigned thereto in the Note.

 

“General Intangible” means any “general intangible,” as such term is defined in
Section 9-102(a)(42) of the UCC.

 

“Goods” means any “goods,” as such term is defined in Section 9-102(a)(44) of
the UCC.

 

2

--------------------------------------------------------------------------------


 

“Instruments” means any “instrument,” as such term is defined in
Section 9-102(a)(47) of the UCC.

 

“Inventory” means any “inventory,” as such term is defined in
Section 9-102(a)(48) of the UCC.

 

“Investment Property” means any “investment property,” as such term is defined
in Section 9-102(a)(49) of the UCC.

 

“Letter-of-Credit Right” means “letter-of-credit right,” as such term is defined
in Section 9-102(a)(51) of the UCC.

 

“Lien” means any mortgage, pledge, deed of trust, hypothecation, assignment,
deposit, arrangement, encumbrance, lien, or preference, priority or other
security agreement of any kind or nature whatsoever.

 

“Note” has the meaning ascribed thereto in the Recitals.

 

“Permitted Liens” has the meaning set forth in the Deed of Trust.

 

“Proceeds” means “proceeds,” as such term is defined in Section 9-102(a)(64) of
the UCC.

 

“Records, Samples and Data” any and all title instruments, title opinions, land
status reports, title abstracts, title materials and information, files,
records, writings, data bases, information, systems, maps, plats, surveys,
geological and geophysical (including, without limitation, electrical,
electromagnetic, gravity, and seismic), geochemical, geotechnical and
radiometric data and information, drilling data, test data, mineral samples
(including, without limitation, drill cores), mineral assay reports,
interpretative and analytical reports of any kind or nature (including, without
limitation, reserve or deposit studies or evaluations), information concerning
exploration and development of deposits of Minerals (as defined in the Deed of
Trust) (including information concerning mine operation, shutdown, and closure
and concerning reclamation of lands and other resources affected by mining),
environmental data and related information and reports and studies, computer
hardware and software and all documentation therefor or relating thereto
(including, without limitation, all licenses relating to or covering such
computer hardware, software or documentation), trade secrets, business names,
trade marks, service marks and the goodwill of the business relating thereto,
patented and unpatented inventions, copyrights, lease records (including rental
and royalty payment records), permits and records and information concerning
compliance with the permits, mine development programs and budgets, financial
statements and audits, reclamation plans and related data and reports,
information, data and reports relating to or associated with all aspects of all
or any portion of the Lands and all of each of Debtor’s and Guarantor’s rights
and interests therein, whether owned,

 

3

--------------------------------------------------------------------------------


 

licensed or otherwise, any and all contracts and agreements between or among
Debtor or Guarantor and any contractor, architect or engineer in connection with
the design, construction or operation of any of the Lands, including, without
limitation, any contract or agreement executed by Debtor or Guarantor and any
landscape architect, civil engineer, electrical engineer, soils engineer, mining
engineer, mechanical engineer or other engineer, together with all plans and
specifications prepared by any design architect for the construction of any
improvements comprising any part of the Lands, and all geological, geophysical,
geochemical and geotechnical data, samples and records and other information or
data related to any lands in the Holbrook Basin, Arizona, whether in the form of
a writing, photograph, microfilm or electronic media, including, but not limited
to, any computer-readable memory and any computer hardware of software necessary
to process such memory.

 

“Secured Obligations” means the Obligations as such capitalized term is defined
in the Note.

 

“Supporting Obligation” means “supporting obligation,” as such term is defined
in Section 9-102(a)(77) of the UCC.

 

“UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of Arizona; provided, however, in the event that, by
reason of mandatory provisions of law, any or all of the creation or attachment,
perfection or priority of Secured Party’s security interest in any collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of Arizona, the term “UCC” shall mean the Uniform Commercial Code
as in effect in such other jurisdiction for purposes of the provisions hereof
relating to such creation or attachment, perfection of priority and for purposes
of definitions related to such provisions.

 

2.             Grant of security interest.  As security for the prompt and
complete payment in full when due (whether at stated maturity, acceleration or
otherwise) of all the secured obligations and the performance of all obligations
of the prospect parties in the instruments creating the same and in order to
induce the secured party to enter into the purchase agreement, each of debtor
and guarantor, pursuant to this agreement and any additional
documents, instruments or agreements reasonably requested by secured party,
hereby grants to secured party a security interest in and to and a lien upon:

 

(a)           all of Debtor’s right, title and interest in, to and under each of
the following, whether now owned or hereafter acquired by Debtor or any of its
controlled Affiliates (“Debtor’s Collateral”):

 

(i)            All Accounts;

 

(ii)           All Chattel Paper;

 

(iii)          All Commercial Tort Claims;

 

4

--------------------------------------------------------------------------------


 

(iv)          All Contracts;

 

(v)           All Deposit Accounts;

 

(vi)          All Documents;

 

(vii)         All Equipment;

 

(viii)        All General Intangibles;

 

(ix)          All Instruments;

 

(x)           All Inventory;

 

(xi)          All Investment Property;

 

(xii)         All Letter-of-Credit Rights;

 

(xiii)        All Supporting Obligations; and

 

(xiv)        To the extent not otherwise included, all Proceeds and products,
including, without limitation, condemnation awards and the proceeds of any and
all insurance policies of each of the foregoing.

 

(b)           With respect to the Trust Property (as such term is defined in the
Deed of Trust), all of Guarantor’s right, title and interest in, to and under
each of the following, whether now owned or hereafter acquired by Guarantor
(“Guarantor’s Collateral”):

 

(i)            All Accounts;

 

(ii)           All Chattel Paper;

 

(iii)          All Commercial Tort Claims;

 

(iv)          All Contracts;

 

(v)           All Deposit Accounts;

 

(vi)          All Documents;

 

(vii)         All Equipment;

 

(viii)        All General Intangibles;

 

(ix)          All Instruments;

 

(x)           All Inventory;

 

5

--------------------------------------------------------------------------------


 

(xi)          All Investment Property;

 

(xii)         All Letter-of-Credit Rights;

 

(xiii)        All Supporting Obligations;

 

(xiv)        All Collateral Assignments; and

 

(xv)         To the extent not otherwise included, all Proceeds and products,
including, without limitation, condemnation awards and the proceeds of any and
all insurance policies of each of the foregoing.

 

In the case of each of the foregoing, whether (i) owned by Debtor or Guarantor
or (ii) used in or useful to the business conducted by the Guarantor.

 

Debtor’s Collateral and Guarantor’s Collateral are collectively referred to as
“Collateral” and, for the avoidance of doubt, shall include, without limitation,
Records, Samples and Data.

 

3.             Representations, Warranties and Covenants of Prospect Parties. 
Each prospect party hereby represents, warrants and covenants to secured party
that from and after the date of this agreement and until the secured obligations
have been completely and finally paid in full:

 

(a)           Each Prospect Party is the sole legal and equitable owner of each
item of the Collateral in which it purports to grant a security interest
hereunder, having good and merchantable title or rights thereto free and clear
of any and all Liens, except for Permitted Liens.

 

(b)           The security interest in the Collateral granted to Secured Party
hereunder constitutes a valid and enforceable security interest in the
Collateral to the extent that a security interest can be created under Article 9
of the UCC, except as the enforcement thereof may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of rights of
creditors generally and except to the extent that enforcement of rights and
remedies set forth herein may be limited by equitable principles (regardless of
whether enforcement is considered in a court of law or a proceeding in equity).

 

(c)           Secured Party at all times shall have a perfected security
interest in the Collateral that shall be prior to any other interest therein
except for Permitted Liens.  Each Prospect Party will do all acts and things,
and will execute and file all instruments (including, without limitation, any
and all security agreements, mortgages, deeds of trusts, assignments of rents,
assignments of proceeds, attornment documents, financing statements, and
continuation statements) required by Secured Party to establish, maintain and
continue the perfected security interest of Secured Party in the Collateral, and
will promptly on demand, pay all costs and expenses of filing and recording,
including the cost of any searches reasonably deemed necessary by Secured Party
from time to time to

 

6

--------------------------------------------------------------------------------


 

establish and determine the validity and the continuing priority of the security
interest of Secured Party granted hereby, and also pay all other claims and
charges that in the reasonable opinion of Secured Party might prejudice, imperil
or otherwise affect the Collateral or its security interest therein.

 

(d)           Each Prospect Party, at its expense, will, to the extent
commercially feasible, insure the Collateral, with Secured Party as loss payee,
against such hazards and in such form and in such amounts and with such
companies as Secured Party may from time to time require, and will deliver the
policies or appropriate certificates to Secured Party.  Any such insurance
policies shall provide for at least thirty (30) days’ written notice to Secured
Party of cancellation, reduction in amount or material change in coverage of the
insurance.  In the event that any Prospect Party fails to obtain or renew any
insurance required hereunder within fifteen (15) days prior to its expiration,
Secured Party may do so and charge the cost thereof to Debtor, pursuant to
Section 3(i)herein.  Secured Party is hereby irrevocably appointed the
attorney-in-fact of each Prospect Party. As such entity’s attorney-in-fact,
Secured Party, without any obligation to do so, may make, adjust or settle any
claims under such insurance or pursuant to cancellation of such insurance and
endorse any check or draft that may be payable to such Prospect Party, alone or
jointly with other payees, so that Secured Party may collect the proceeds for
any loss under such insurance.  Subject to the right to restore as set forth in
the Deed of Trust, the proceeds of such insurance, less any costs and expenses
incurred or paid by Secured Party in the collection thereof, shall be applied to
repayment of the Secured Obligations, whether or not due and in any order of
priority, and any balance shall be refunded to the applicable Prospect Party. 
Any such application of insurance proceeds shall not cure or waive any default
hereunder.

 

(e)           Each Prospect Party at its cost and expense shall protect and
defend the security interest of Secured Party and all of the rights of Secured
Party hereunder against the claims and demands of all other parties.

 

(f)            To the extent applicable, each Prospect Party shall at all times
keep and maintain the Collateral in good working order, repair and condition and
permit no waste thereof, and shall from time to time make all necessary and
proper repairs, replacements and additions thereto, so that the efficiency
thereof shall be fully preserved and maintained, all as satisfactory to Secured
Party.  All such replacements shall be free of any other lien, security interest
or encumbrance of any nature. Each Prospect Party shall maintain in full force
and effect all leases, contracts, servitudes and other agreements forming a part
of any of the Collateral and shall perform all of its obligations thereunder,
including, but not limited to, the timely payment of all rents, royalties and
other payments due and payable thereunder or otherwise attendant to such
Prospect Party’s ownership or operation of the Collateral. No Prospect Party
shall amend, modify or otherwise revise any such lease, contract, servitude or
other agreement if such amendment, modification or revision would have a
material and adverse effect on the value of Collateral.

 

7

--------------------------------------------------------------------------------


 

(g)           Each Prospect Party shall pay when due all taxes, assessments,
charges, liens or encumbrances now or hereafter affecting the Collateral,
subject to each Prospect Party’s right to contest in good faith.

 

(h)           Each Prospect Party shall comply in all material respects with all
environmental laws now or hereafter applicable such Prospect Party or the
Collateral as well as all contractual obligations and agreements with respect to
environmental remediation or other environmental matters and shall obtain, at or
prior to the time required by applicable environmental laws, all environmental,
health and safety permits, licenses and other authorizations necessary for the
its operations and will maintain such authorizations in full force and effect.

 

(i)            With at least ten (10) days’ prior written notice to the Prospect
Parties (provided, however, that if failure to pay such obligation within ten
(10) days shall result in an impairment of the Collateral or the Secured Party’s
secured interest and Lien therein, no such notice shall be required), Secured
Party may, at its option, and without any obligation to do so, pay, perform and
discharge any and all amounts, costs, expenses and liabilities herein agreed to
be paid or performed by the Prospect Parties, and all amounts expended by
Secured Party in so doing shall become part of the Secured Obligations secured
hereby, and shall be immediately due and payable by Debtor to Secured Party upon
demand therefor, and shall bear interest at the rate of nine percent (9%) per
year from the date of such expenditure until paid.

 

(j)            On the date hereof, the chief executive office of Debtor is
located at c/o Prospect Global Resources, Inc., 1621 18th Street, Suite 260
South, Denver, Colorado 80202.

 

(k)           At any time and from time to time, upon the reasonable written
request of Secured Party, the Prospect Parties will promptly and duly execute
and deliver any and all such further instruments, endorsements, powers of
attorney and other documents, make such filings, give such notices and take such
further action as Secured Party may reasonably deem necessary to obtain the full
benefits of this Agreement and of the rights, remedies and powers granted
herein.

 

(l)            The Prospect Parties shall keep and maintain accurate and
complete records of the Collateral, including, without limitation, a record of
all payments received and all credits granted with respect to the Collateral and
all other dealings with the Collateral.

 

(m)          Each of the Prospect Parties hereby authorizes Secured Party at any
time and from time to time to file in any filing office in any UCC jurisdiction
any initial financing statements and amendments thereto that (i) indicate the
Collateral (A) as “all assets” of such Prospect Party or words of similar
effect, regardless of whether any particular asset comprised in the Collateral
falls within the scope of Article 9 of the UCC of such jurisdiction, or (B) as
being of an equal or lesser scope or with greater detail, and (ii) contain any
other information

 

8

--------------------------------------------------------------------------------


 

required by part 5 of Article 9 of the UCC for the sufficiency or filing office
acceptance of any financing statement or amendment, including, without
limitation, (A) whether such Prospect Party is an organization, the type of
organization and any organization identification number issued to such entity,
and (B) in the case of a financing statement filed as a fixture filing or
indicating any timber to be cut, a sufficient description of the real property
to which such Collateral relates.

 

4.             Representations, Warranties and Covenants of Guarantor under the
Deed of Trust.

 

4.1          This Agreement incorporates by reference all representations,
warranties and covenants of Guarantor with respect to the Trust Property as
contained in the Deed of Trust.

 

5.             Rights and Remedies Upon Default.

 

5.1          If an Event of Default shall have occurred and be continuing, then
Secured Party shall have all the rights of a secured party under the UCC
(including, without limitation, the right to dispose of the Collateral in any
manner permitted under the UCC), shall have all rights now or hereafter existing
under all other applicable laws or in equity, and, subject to any requirements
of applicable law then in effect, shall have all the rights set forth in this
Agreement.

 

5.2          The obligations of each of the Prospect Parties under this
Agreement shall be absolute and unconditional and shall remain in full force and
effect without regard to, and shall not be released, suspended, discharged,
terminated or otherwise affected by, any circumstances or occurrence except as
specifically provided in this Agreement.  The rights, powers and remedies of
Secured Party under this Agreement shall be cumulative and not exclusive of any
other right, power or remedy which Secured Party may have against any Prospect
Party.

 

6.             Miscellaneous.

 

6.1          Expenses. Except as otherwise expressly provided herein, all costs
and expenses, including, without limitation, fees and disbursements of counsel,
financial advisors and accountants, incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the Party incurring
such costs and expenses.

 

6.2          Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given (i) when delivered by hand (with written confirmation of
receipt); (ii) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (iii) on the date sent by facsimile or
e-mail of a PDF document (with confirmation of transmission) if sent during
normal business hours of the recipient, and on the next business day if sent
after normal business hours of the recipient; or (iv) on the

 

9

--------------------------------------------------------------------------------


 

third day after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid. Such communications must be sent to the respective
Parties at the following addresses (or at such other address for a Party as
shall be specified in a notice given in accordance with this Section 6.2):

 

If to Secured Party:

The Karlsson Group, Inc.

 

18 Ozone Avenue

 

Venice, CA 90291

 

Facsimile: 310-993-0262

 

E-mail: sevenciel@ca.rr.com

 

Attention: Anders Karlsson

 

 

with a copy, which shall not constitute notice, to:

Law Offices of Richard C. Weisberg

 

33 Derwen Road

 

Bala Cynwyd, PA 19004

 

Facsimile 215-689-1504

 

Email: weisberg@weisberg-law.com

 

Attention: Mr. Richard Weisberg

 

 

If to Debtor and Guarantor:

c/o Prospect Global Resources, Inc.

 

1621 18th Street, Suite 260

 

Denver, CO 80202

 

Facsimile: 720-294-0402

 

E-Mail: PAvery@prospectGRI.com

 

Attention: Mr. Pat Avery

 

with a copy, which shall not constitute notice, to:

Eisner, Kahan & Gorry, a professional corporation

 

9601 Wilshire Boulevard, Suite 700

 

Beverly Hills, CA 90210

 

Facsimile: 310-855-3201

 

E-mail: meisner@eisnerlaw.com

 

Attention: Mr. Michael Eisner

 

6.3          Construction; Representation by Counsel. The Parties acknowledge
and agree that they have been represented and advised by counsel in connection
with the negotiation and preparation of this Agreement, and this Agreement shall
be deemed to have been drafted jointly by the Parties, notwithstanding that one
Party or the other may have performed the actual drafting hereof.  This
Agreement shall be construed and interpreted in accordance with the plain
meaning of its language, and not for or against any Party, and as a whole,
giving effect to all the terms, conditions and provisions hereof.  Whenever the
context may require, any provisions used in this Agreement shall include the
corresponding masculine, feminine, or neuter forms.

 

10

--------------------------------------------------------------------------------


 

6.4          Headings. The headings in this Agreement are for reference only and
shall not affect the interpretation of this Agreement.

 

6.5          Severability.  If any provision of this Agreement is held invalid
or unenforceable, such decision shall not affect the validity or enforceability
of any other provision of this Agreement, all of which other provisions shall
remain in full force and effect.

 

6.6          Entire Agreement. This Agreement contains the entire agreement
between the Parties with respect to the transactions contemplated hereby, and
supersedes all negotiations, agreements, representations, warranties,
commitments, whether in writing or oral, prior to the effective date of this
Agreement.

 

6.7          Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the Parties and their respective successors and
permitted assigns. Neither Party may assign its rights or obligations hereunder
without the prior written consent of the other Party, which consent shall not be
unreasonably withheld or delayed.

 

6.8          No Third-Party Beneficiaries. This Agreement is for the sole
benefit of the Parties and their respective successors and permitted assigns and
nothing herein, express or implied, is intended to or shall confer upon any
other person or entity any legal or equitable right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement.

 

6.9          Amendment and Modification; Waiver. This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each
Party hereto. No waiver by any Party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the Party so
waiving. No waiver by any Party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

 

6.10        Governing Law; Submission to Jurisdiction.

 

(a)           This Agreement shall be governed by and construed in accordance
with the internal laws of the State of Arizona without giving effect to any
choice or conflict of law provision or rule (whether of the State of Arizona or
any other jurisdiction) that would cause the application of laws of any
jurisdiction other than those of the State of Arizona.

 

(b)           The Parties consent to the sole and exclusive jurisdiction and
venue in the Federal or State courts in the County of Maricopa, Arizona, and
agree that all disputes based on or arising out of this Agreement shall only be

 

11

--------------------------------------------------------------------------------


 

submitted to and determined by said courts, which shall have sole and exclusive
jurisdiction.

 

6.11        Further Assurances.  In the event Secured Party has exercised its
rights and remedies under this Agreement and has acquired the Collateral for its
own continued use and operation, then as soon as practicable, upon Secured
Party’s request, the Prospect Parties and Prospect Global Resources, Inc., a
Nevada corporation (“PGRX”) agree to cooperate with Secured Party in accordance
with this paragraph.  Specifically, the Prospect Parties and PGRX agree to
provide to Secured Party such access, water rights and permits as are under the
Prospect Parties’ or PGRX’s then current control or ownership and that are
necessary for the Secured Party to mine and produce Authorized Minerals (as
defined in the Additional Consideration Agreement) from the AWP Area (as defined
in the Additional Consideration Agreement) as contemplated by the Parties in the
business plans and projections of AWP as of the date hereof.  The Prospect
Parties’ and PGRX’s obligations under this paragraph are subject to (i) the
Secured Party’s agreement to compensate the Prospect Parties or PGRX, as
applicable, for the use of such access, water rights and permits on the lower of
the acquisition cost or a fair market basis, and (ii) that the Prospect Parties
or PGRX shall not be required to provide any such resources to Secured Party in
material violation of any environmental laws, permits, licenses or agreements
relating to such resources, and (iii) that Prospect Parties and PGRX shall not
be required to provide such resources to Secured Party to the extent the same
would materially and adversely affect either the Prospect Parties’ or PGRX’s
ability to continue to operate its own operations on non-AWP Area in a
commercially reasonable manner.  This Agreement shall be binding on the
successors and assigns of PGRX.  PGRX represents and warrants to Secured Party
that PGRX has full right and authority to join in, and agree to the terms and
conditions of this Section 6.11, and that its joinder and agreement is the legal
and binding obligation of PGRX, and does not conflict with any other agreement
of PGRX.

 

6.12        Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

 

6.13        Termination; Release.  This Agreement shall automatically terminate
upon the full, complete and final payment of the Secured Obligations and all
rights to the Collateral shall revert to the respective Prospect Party.  Upon
termination of this Agreement, Secured Party, at the request of Debtor, will
promptly execute and deliver to Debtor and Guarantor the proper instruments
(including UCC termination statements) acknowledging the termination of this
Agreement and all Liens on the Collateral.

 

[SIGNATURE PAGE FOLLOWS]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the day and year first above written.

 

 

DEBTOR:

 

 

 

PROSPECT GLOBAL RESOURCES, INC.,

 

a Delaware corporation

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

GUARANTOR:

 

 

 

AMERICAN WEST POTASH LLC,

 

a Delaware limited liability company

 

 

 

By:

 

 

 

Name:

 

 

Title

 

 

 

 

 

 

 

SECURED PARTY:

 

 

 

THE KARLSSON GROUP, INC.,

 

an Arizona corporation

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

JOINDER

 

The undersigned hereby joins into this Agreement and agrees to be bound as to
Section 6.11 of this Agreement.

 

 

PROSPECT GLOBAL RESOURCES, INC.,

 

a Nevada corporation

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE
SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION
STATEMENT IN EFFECT WITH RESPECT THERETO UNDER SUCH ACT AND APPLICABLE LAWS OR
AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT AND APPLICABLE LAWS
OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS
NOT REQUIRED.

 

Dated: [                 ], 2012 (“Effective Date”)

 

EXHIBIT M

 

FORM OF

WARRANT TO PURCHASE COMMON STOCK

of

PROSPECT GLOBAL RESOURCES INC.

 

PROSPECT GLOBAL RESOURCES INC., a Nevada corporation (the “Company”), HEREBY
CERTIFIES THAT, for value received, THE KARLSSON GROUP, INC., an Arizona
corporation, or registered assigns (each a “Holder”), is entitled to purchase up
to [                     ]  shares of Common Stock at a purchase price of $4.25
per share (the “Exercise Price”). As used herein, the term “Common Stock” means
the Company’s Common Stock, par value $0.001 per share, as constituted on the
date of original issue of this Warrant. The number and character of such shares
of Common Stock is subject to adjustment as provided below. The term “Warrant”
as used herein shall include this Warrant, and any warrants delivered in
substitution or exchange therefor as provided herein.

 

1.     Term of Warrant.  Capitalized terms used in this Section 1 but not
defined in this Warrant shall have the meanings ascribed to them in that certain
Membership Interest Purchase Agreement by and among The Karlsson Group, Inc., an
Arizona corporation, Prospect Global Resources, Inc., a Delaware corporation and
American West Potash, LLC, a Delaware corporation dated as of the date hereof
(the “Purchase Agreement”).  Subject to the terms and conditions set forth
herein, this Warrant shall be exercisable, in whole or in part, during the term
commencing on the earlier of (i) the Closing Date, and (ii) the Expiration Date,
and ending at 5:00 p.m., Mountain Time, on the seven year anniversary of the
Effective Date hereof, and shall be void thereafter.

 

2.              Exercise of Warrant.

 

(a)        Method of Exercise.  The purchase rights represented by this Warrant
are exercisable by the Holder in whole or in part, at any time, or from time to
time during the term hereof as described in Section 1 above, by the surrender of
this Warrant and the Notice of Exercise annexed hereto duly completed and
executed on behalf of the Holder, at the principal

 

2

--------------------------------------------------------------------------------


 

office of the Company (or such other office or agency of the Company as it may
designate by notice in writing to the Holder at the address of the Holder
appearing on the books of the Company), upon payment in cash or by check
acceptable to the Company. Notwithstanding any provisions herein to the
contrary, if the fair market value of one share of Common Stock is greater than
the Warrant Price for one share of Common Stock (at the date of calculation, as
set forth below), in lieu of exercising this Warrant for cash, the holder may
elect to receive shares of Common Stock equal to the value (as determined below)
of this Warrant (or the portion thereof being canceled), computed using the
following formula (the “Cashless Exercise”); provided that the Cashless Exercise
shall apply to no more than 1,121,167 Warrants.

 

 

CS =

 WCS (FMV-WP)

 

 

FMV

 

 

WHERE

 

CS                               equals the number of Shares of Common Stock to
be issued to the Holder

 

WCS                   equals the number of shares of Common Stock purchasable
under the Warrant or, if only a portion of the Warrant is being exercised, the
portion of the Warrant being cancelled (at the date of such calculation)

 

FMV                   equals the Fair Market Value (as defined below) of one
share of Common Stock (at the date of such calculation

 

WP                             equals the per share Warrant Price (as adjusted
to the date of such calculation) of the Warrant

 

As used in this Section 2(a), the term “Fair Market Value” of each Warrant Share
as of any date shall be (i) if the Common Stock is not then listed on a national
securities exchange the volume weighted average price per share of Common Stock
(as reported on the exchange, market or quotation system on which shares of
Common Stock are admitted to trading or listed) for the five consecutive trading
days ending on the business day prior to such exercise, (ii) if the Common Stock
is then listed on a national securities exchange, the last sale price in respect
of the Common Stock on the Nasdaq Global Market or any national securities
exchange on which the Common Stock is then listed at the close of trading on the
business day prior to such exercise or (iii) if not so available, Fair Market
Value shall be determined as follows: (A) if the parties hereto can agree on the
Fair Market Value, such agreed upon value shall constitute the Fair Market
Value; (B) if the parties cannot reach an agreement as to the Fair Market Value
within five (5) business days from the onset of negotiations, then the Appraised
Value (as defined below) shall constitute the Fair Market Value. “Appraised
Value” per Warrant Share as of a date specified herein shall mean the value of
such a share as of such date as determined by a nationally recognized valuation
or appraisal firm (an “Appraiser”) selected jointly by the holder of this
Warrant and the Company. If the Company and the holder of this Warrant cannot
agree on a mutually acceptable Appraiser, then the Company and the holder of
this Warrant shall each choose one such Appraiser and the respective chosen
firms shall jointly select a third Appraiser,

 

3

--------------------------------------------------------------------------------


 

which shall make the determination. The Company and the Warrant Holders shall
each pay half of the costs and fees of each such Appraiser, and the decision of
the Appraiser making such determination of Appraised Value shall be final and
binding on the Company and all affected holders of Warrants. No discount shall
be applied on account of any lack of liquidity of the Common Stock, the Warrant
or the Warrant Shares, including the fact that the Warrants or Warrant Shares
may constitute “restricted securities” for securities law purposes.

 

(b)        Issuance of Shares.  This Warrant shall be deemed to have been
exercised immediately prior to the close of business on the date of its
surrender for exercise as provided above, and the person entitled to receive the
shares of Common Stock issuable upon such exercise shall be treated for all
purposes as the holder of record of such shares as of the close of business on
such date. As promptly as practicable on or after such date and in any event
within ten (10) days thereafter, the Company at its expense shall issue and
deliver to the person or persons entitled to receive the same a certificate or
certificates for the number of shares issuable upon such exercise. In the event
that this Warrant is exercised in part, the Company at its expense will execute
and deliver a new Warrant of like tenor exercisable for the number of shares for
which this Warrant may then be exercised.

 

3.     No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. In lieu of
any fractional share to which the Holder would otherwise be entitled (after
aggregating all shares that are being issued upon such exercise), the Company
shall make a cash payment equal to the Exercise Price multiplied by such
fraction or, at the Company’s option, round the number of shares to be issued up
to the next whole number.

 

4.     Replacement of Warrant. On receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this Warrant and,
in the case of loss, theft or destruction, on delivery of an indemnity agreement
reasonably satisfactory in form and substance to the Company or, in the case of
mutilation, on surrender and cancellation of this Warrant, the Company at its
expense shall execute and deliver, in lieu of this Warrant, a new warrant of
like tenor and amount.

 

5.     Rights of Stockholders. Subject to Section 11 and 13 of this Warrant, the
Holder shall not be entitled to vote or receive dividends or be deemed the
holder of Common Stock or any other securities of the Company that may at any
time be issuable on the exercise hereof for any purpose, nor shall anything
contained herein be construed to confer upon the Holder, as such, any of the
rights of a stockholder of the Company or any right to vote for the election of
directors or upon any matter submitted to stockholders at any meeting thereof or
to give or withhold consent to any corporate action (whether upon any
recapitalization, issuance of stock, reclassification of stock, change of par
value, or change of stock to no par value, consolidation, merger, conveyance, or
otherwise) or to receive notice of meetings, or to receive dividends or
subscription rights or otherwise until this Warrant shall have been exercised as
provided herein.

 

 

 

4

--------------------------------------------------------------------------------


 

6.     Transfer of Warrant.

 

(a)           Warrant Register. The Company will maintain a register (the
“Warrant Register”) containing the names and addresses of the Holder or
Holders.  Any Holder of this Warrant or any portion thereof may change its
address as shown on the Warrant Register by written notice to the Company
requesting such change.  Any notice or written communication required or
permitted to be given to the Holder may be delivered or given by mail to such
Holder as shown on the Warrant Register and at the address shown on the Warrant
Register.  Until this Warrant is transferred on the Warrant Register of the
Company, the Company may treat the Holder as shown on the Warrant Register as
the absolute owner of this Warrant for all purposes, notwithstanding any notice
to the contrary.

 

(b)           Warrant Agent.  The Company may, by written notice to the Holder,
appoint an agent for the purpose of maintaining the Warrant Register referred to
in Section 6(a) above, issuing the Common Stock or other securities then
issuable upon the exercise of this Warrant, exchanging this Warrant, replacing
this Warrant, or any or all of the foregoing (the “Warrant Agent”).  Thereafter,
any such registration, issuance, exchange or replacement, as the case may be,
shall be made at the office of the Warrant Agent.

 

(c)           Transferability and Negotiability of Warrant.  This Warrant may
not be transferred or assigned in whole or in part without compliance with all
applicable federal and state securities laws by the transferor and the
transferee (including the delivery of investment representation letters and
legal opinions reasonably satisfactory to the Company, if such are requested by
the Company).  Subject to the provisions of this Warrant with respect to
compliance with the Securities Act of 1933, as amended (the “Act”), title to
this Warrant may be transferred by endorsement (by the Holder executing the
Assignment Form annexed hereto) and delivery in the same manner as a negotiable
instrument transferable by endorsement and delivery.

 

(d)           Exchange of Warrant Upon a Transfer.  On surrender of this Warrant
for exchange, properly endorsed on the Assignment Form and subject to the
provisions of this Warrant with respect to compliance with the Act and with the
limitations on assignments and transfers contained in this Section 6, the
Company at its expense shall issue to or on the order of the Holder a new
warrant or warrants of like tenor, in the name of the Holder or as the Holder
(on payment by the Holder of any applicable transfer taxes) may direct, for the
number of shares issuable upon exercise hereof.

 

7.     Capital Structure of PGRX. As of May 30, 2012, (i) 39,489,173 shares of
common stock, par value $0.001 per share, of PGRX (“Common Stock”) were issued
and outstanding, (ii) 3,965,000 options to purchase shares of Common Stock were
issued and outstanding, (iii) 4,085,000 shares of Common Stock were reserved for
issuance pursuant to options, and (iv) 12,097,363 warrants to purchase shares of
common stock were issued and outstanding. As of May 30, 2012, the total number
of shares outstanding on a fully diluted basis is 59,636,536.

 

8.     SEC Reports. PGRX has filed all forms, reports, statements,
certifications and other documents (including all exhibits, amendments and
supplements thereto) required to be filed by it with the SEC pursuant to the
Exchange Act or other applicable United States federal securities Laws (“SEC
Reports”).  As of their respective filing dates, the SEC Reports complied as to
form

 

5

--------------------------------------------------------------------------------


 

in all material respects with the applicable requirements of the Securities Act
and Exchange Act.  None of the SEC Reports when filed with the SEC and, if
amended, as of the date of such amendment contained any untrue statement of a
material fact or omitted to state a material fact required to be stated or
incorporated by reference therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

 

9.              Compliance with Securities Laws.

 

(i)                                     The Holder of this Warrant, by
acceptance hereof, acknowledges that this Warrant and the shares of Common Stock
to be issued upon exercise hereof are being acquired for investment, and that
the Holder will not offer, sell or otherwise dispose of this Warrant or any
shares of Common Stock to be issued upon exercise hereof except under
circumstances that will not result in a violation of the Act or any state
securities laws.

 

(ii)                                  This Warrant and all shares of Common
Stock issued upon exercise hereof or conversion thereof shall be stamped or
imprinted with a legend in substantially the following form (in addition to any
legend required by state securities laws):

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE
SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION
STATEMENT IN EFFECT WITH RESPECT THERETO UNDER SUCH ACT AND APPLICABLE LAWS OR
AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT AND APPLICABLE LAWS
OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS
NOT REQUIRED.

 

10.       Reservation of Stock.  The Company covenants that during the term this
Warrant is exercisable, the Company will reserve from its authorized and
unissued Common Stock a sufficient number of shares to provide for the issuance
of Common Stock upon the exercise of this Warrant and, from time to time, will
take all steps necessary to amend its Certificate of Incorporation (the
“Certificate”) to provide sufficient reserves of shares of Common Stock issuable
upon exercise of this Warrant.  The Company further covenants that all shares of
Common Stock that may be issued upon the exercise of rights represented by this
Warrant and payment of the Exercise Price, all as set forth herein will be duly
and validly authorized and issued, fully paid and nonassessable and free from
all taxes, liens and charges in respect of the issue thereof (other than taxes
in respect of any transfer occurring contemporaneously therewith).  The Company
agrees that its issuance of this Warrant shall constitute full authority to its
officers who are charged with the duty of executing stock certificates to
execute and issue the necessary certificates for shares of Common Stock upon the
exercise of this Warrant.

 

6

--------------------------------------------------------------------------------


 

11.        Notices.

 

(a)                                 Whenever the Exercise Price or the shares
purchasable hereunder shall be adjusted pursuant to Section 13 hereof, the
Company shall issue a certificate signed by its Chief Financial Officer setting
forth, in reasonable detail, the event requiring the adjustment, the amount of
the adjustment, the method by which such adjustment was calculated, and the
Exercise Price and the shares purchasable hereunder after giving effect to such
adjustment, and shall cause a copy of such certificate to be delivered to the
Holder of this Warrant by overnight courier service.

 

(b)                                 In case:

 

(i)                                     the Company shall take a record of the
holders of its Common Stock (or other stock or securities at the time receivable
upon the exercise of this Warrant) for the purpose of entitling them to receive
any dividend or other distribution, or any right to subscribe for or purchase
any shares of stock of any class or any other securities, or to receive any
other right, or

 

(ii)                                  of any capital reorganization of the
Company, any reclassification of the capital stock of the Company, any
consolidation or merger of the Company with or into another corporation or
entity, or any conveyance of all or substantially all of the assets of the
Company to another corporation or entity, or

 

(iii)                               of any voluntary or involuntary dissolution,
liquidation or winding-up of the Company, then, and in each such case, the
Company will deliver to the Holder by overnight courier a notice specifying, as
the case may be, (A) the date on which a record is to be taken for the purpose
of such dividend, distribution or right, and stating the amount and character of
such dividend, distribution or right, or (B) the date on which such
reorganization, reclassification, consolidation, merger, conveyance,
dissolution, liquidation or winding-up is to take place, and the time, if any is
to be fixed, as of which the holders of record of Common Stock (or such stock or
securities at the time receivable upon the exercise of this Warrant) shall be
entitled to exchange their shares of Common Stock (or such other stock or
securities) for securities or other property deliverable upon such
reorganization, reclassification, consolidation, merger, conveyance,
dissolution, liquidation or winding-up. Such notice shall be delivered at least
ten days prior to the record date specified in (A) above or twenty (20) days
prior to the date specified in (B) above, in each case by overnight courier.

 

(c)                                  All Notices under this Warrant shall be
sent if to the Company at:

 

If to holder of Warrant:

 

The Karlsson Group, Inc.
18 Ozone Avenue
Venice, CA 90291
Facsimile: 310-933-0262
E-mail: sevenciel@ca.rr.com
Attention: Michael Stone

 

 

 

with a copy, which shall not

 

Law Offices of Richard C. Weisberg
33 Derwen Road

 

7

--------------------------------------------------------------------------------


 

constitute notice, to:

 

Bala Cynwyd, PA 19004
Facsimile 215-689-1504
Email: weisberg@weisberg-law.com
Attention: Mr. Richard Weisberg

 

 

 

If to Company:

 

Prospect Global Resources, Inc.
1621 18th Street, Suite 260
Denver, CO 80202
Facsimile: 720-294-0402
E-Mail: PAvery@prospectGRI.com
Attention: Mr. Pat Avery

 

 

 

with a copy, which shall not constitute notice, to:

 

Brownstein Hyatt Farber Schreck,
LLP
410 Seventeenth Street, Suite 2200
Denver, CO 80202
Facsimile: 303-223-1111
E-Mail: jknetsch@bhfs.com
Attention: Jeffrey M. Knetsch

 

Any party may by notice given in accordance with this Section 11(c) to the other
party designate another address or person for receipt of notices hereunder.

 

12.       Amendments and Waivers.

 

(a)                     Except as provided in Section 12(b) below, this Warrant,
or any provision hereof, may be amended, waived, discharged or terminated only
by a statement in writing signed by the party against which enforcement of the
change, waiver, discharge or termination is sought.

 

(b)                     Any term or condition of this Warrant may be amended or
waived with the written consent of the Company and holders of Warrants
representing more than two-thirds of the shares of Common Stock issuable upon
the exercise of all then outstanding Warrants (the “Majority Holders”), even
without the consent of the Holder.  Any amendment effected in accordance with
this Section 12(b) shall be binding upon each holder of any of the Warrants,
each future holder of any of the Warrants, and the Company; provided, however,
that no special consideration or inducement may be given to any such holder in
connection with such consent that is not given ratably to all such holders, and
that such amendment must apply to all such holders equally and ratably.  The
Company shall promptly give notice to all holders of Warrants of any amendment
effected in accordance with this Section 12(b).

 

(c)                      No waivers of, or exceptions to, any term, condition or
provision of this Warrant, in any one or more instances, shall be deemed to be,
or construed as, a further or continuing waiver of any such term, condition or
provision.

 

8

--------------------------------------------------------------------------------


 

13.       Adjustments. The Exercise Price and the shares purchasable hereunder
are subject to adjustment from time to time as follows:

 

(a)                     Merger, Reorganization, Sale of Company, etc.  If at any
time while this Warrant is outstanding and unexpired there shall be (i) a
reorganization (other than a combination, reclassification, exchange or
subdivision of shares otherwise provided for herein), (ii) a merger or
consolidation of the Company with or into another corporation in which the
Company is not the surviving entity, or a reverse merger in which the Company is
the surviving entity but the shares of the Company’s capital stock outstanding
immediately prior to the merger are converted or exchanged by virtue of the
merger into other property, whether in the form of securities, cash or
otherwise, or (iii) a sale or transfer of the Company’s properties and assets
as, or substantially as, an entirety to any other corporation or other entity,
then, as a part of such reorganization, merger, consolidation, sale or transfer,
lawful provision shall be made so that the holder of this Warrant shall
thereafter be entitled to receive upon exercise of this Warrant, during the
period specified herein and upon payment of the Exercise Price then in effect,
the number of shares of stock or other securities or property of the successor
corporation or other entity resulting from such reorganization, merger,
consolidation, merger, sale or transfer that a holder of the shares deliverable
upon exercise of this Warrant would have been entitled to receive in such
reorganization, consolidation, merger, sale or transfer if this Warrant had been
exercised immediately before such reorganization, merger, consolidation, sale or
transfer, all subject to further adjustment as provided in this Section 13.  The
foregoing provision of this Section 13(a) shall similarly apply to successive
reorganizations, consolidations, mergers, sales and transfers and to the stock
or securities of any other corporation or other entity that are at the time
receivable upon the exercise of this Warrant.  If the per-share consideration
payable to the Holder for shares in connection with any such transaction is in a
form other than cash or marketable securities, then the value of such
consideration shall be determined by the Company’s Board of Directors in good
faith.  In all events, appropriate adjustment (as determined in good faith by
the Company’s Board of Directors) shall be made in the application of the
provisions of this Warrant with respect to the rights and interests of the
Holder after the transaction, to the end that the provisions of this Warrant
shall be applicable after that event, as near as reasonably may be, in relation
to any shares or other property deliverable after that event upon exercise of
this Warrant.

 

(b)                     Reclassification, etc.  If the Company, at any time
while this Warrant remains outstanding and unexpired, by reclassification of
securities or otherwise, shall change any of the securities as to which purchase
rights under this Warrant exist into the same or a different number of
securities of any other class or classes, this Warrant shall thereafter
represent the right to acquire such number and kind of securities as would have
been issuable as the result of such change with respect to the securities that
were subject to the purchase rights under this Warrant immediately prior to such
reclassification or other change and the Exercise Price therefor shall be
appropriately adjusted, all subject to further adjustment as provided in this
Section 13.

 

(c)                      Split, Subdivision or Combination of Shares.  If the
Company at any time while this Warrant remains outstanding and unexpired shall
split, subdivide or combine the securities

 

9

--------------------------------------------------------------------------------


 

as to which purchase rights under this Warrant exist, into a different number of
securities of the same class, the Exercise Price for such securities shall be
proportionately decreased in the case of a split or subdivision or
proportionately increased in the case of a combination and the number of such
securities shall be proportionately increased in the case of a split or
subdivision or proportionately decreased in the case of a combination.

 

(d)                     Adjustments for Dividends in Stock or other Securities
or Property.  If while this Warrant remains outstanding and unexpired, the
holders of the securities as to which purchase rights under this Warrant exist
(including without limitation securities into which such securities may be
converted) at the time shall have received, or, on or after the record date
fixed for the determination of eligible stockholders, shall have become entitled
to receive, without payment therefor, other or additional stock or other
securities or property (other than cash) of the Company by way of dividend, then
and in each case, this Warrant shall represent the right to acquire, in addition
to the number of shares of the security receivable upon exercise of this
Warrant, and without payment of any additional consideration therefor, the
amount of such other or additional stock or other securities or property (other
than cash) of the Company that such holder would hold on the date of such
exercise had it been the holder of record of the security receivable upon
exercise of this Warrant (or upon such conversion) on the date hereof and had
thereafter, during the period from the date hereof to and including the date of
such exercise, retained such shares and/or all other additional stock available
by it as aforesaid during such period, giving effect to all adjustments called
for during such period by the provisions of this Section 10.

 

(e)                      Other Adjustments.  In case any event shall occur as to
which the other provisions of this Section 13 are not strictly applicable but as
to which failure to make any adjustment would not fairly protect the exercise
rights represented by this Section 13 in accordance with the essential intent
and principles hereof then, in each such case, the Majority Holders may appoint
a firm of independent public accountants of recognized national standing
reasonably acceptable to the Company, which shall give their opinion as to the
adjustment, if any, on a basis consistent with the essential intent and
principles established herein, necessary to preserve the exercise rights
represented herein.  Upon receipt of such opinion, the Company will promptly
mail a copy thereof to all holders of Common Warrants and shall make the
adjustments described therein.  The fees and expenses of such independent public
accountants shall be borne by the Company.

 

(f)                       Calculations.  All calculations under this Section 13
shall be made to the nearest four decimal points.

 

(g)                      No Impairment.  The Company shall not, by amendment of
its certificate of incorporation or through any reorganization, transfer of
assets, consolidation, merger, dissolution, issue or sale of securities or other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be observed or performed hereunder by the Company but will at all
times in good faith assist in the carrying out of all the provisions of this
Section 13 and in the taking of all such action as may be necessary or
appropriate in order to protect the exercise rights of the Holder against
dilution or other impairment.

 

10

--------------------------------------------------------------------------------


 

14.       Miscellaneous Provisions.

 

(a)                     Saturdays, Sundays and Holidays.  If the last or
appointed day for the taking of any action or the expiration of any right
granted herein shall be a Saturday, Sunday or legal holiday, then
(notwithstanding anything herein to the contrary) such action may be taken or
such right may be exercised on the next succeeding day that is not a Saturday,
Sunday or legal holiday.

 

(b)                     Successors and Assigns. This Warrant shall be binding
upon and shall inure to the benefit of the parties and their respective
successors and permitted assigns. Neither party may assign its rights or
obligations hereunder without the prior written consent of the other party;
provided, however, that no consent shall be required for an assignment to the
current equity interest holders of warrant holder or a liquidating trust for the
benefit of the same.

 

(c)                      Payment of Taxes. The Company shall pay all documentary
stamp taxes, if any, attributable to the initial issuance of the shares of
Common Stock upon exercise of this Warrant, provided that the Company shall not
be required to pay any tax or taxes which may be payable with respect to any
secondary transfer of a Warrant or the shares of Common Stock issued upon
exercise of this Warrant, and in such case the Company shall not be required to
issue or deliver any certificates for shares of Common Stock, until the person
requesting the same has paid to the Company the amount of such tax or has
established to the Company’s reasonable satisfaction that such tax has been paid
or that no such tax is due.

 

(d)                     Governing Law.  This Warrant shall be governed by and
construed in accordance with the laws of the State of Delaware applicable to
agreements made and to be performed entirely within such State, without regard
to the conflicts of law principles of such State.

 

(e)                      Binding Effect.  The terms of this Warrant shall be
binding upon and inure to the benefit of the Company and the Holder and their
respective successors and assigns.

 

* * * * *

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officers thereunto duly authorized.

 

 

PROSPECT GLOBAL RESOURCES, INC.,

 

a Nevada corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

12

--------------------------------------------------------------------------------


 

NOTICE OF EXERCISE

 

(1)                                 The undersigned hereby elects to purchase
              shares of Common Stock of PROSPECT GLOBAL RESOURCES INC., pursuant
to the provisions of Section 2(a) of the attached Warrant, and tenders herewith
payment of the purchase price for such shares in full.

 

(2)                                 Please issue a certificate or certificates
representing said shares of Common Stock in the name of the undersigned or in
such other name as is specified below:

 

 

 

 

(Name)

 

 

 

 

 

(Name)

 

(4)                                 Please issue a new Warrant for the
unexercised portion of the attached Warrant in the name of the undersigned or in
such other name as is specified below:

 

 

 

 

(Name)

 

 

(Date)

(Signature)

 

--------------------------------------------------------------------------------


 

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned registered owner of this Warrant hereby
sells, assigns and transfers unto the Assignee named below all of the rights of
the undersigned under the within Warrant, with respect to the number of shares
of Common Stock set forth below:

 

Name of Assignee

 

Address

 

No. of Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

and does hereby irrevocably constitute and appoint
                                               Attorney to make such transfer on
the books of PROSPECT GLOBAL RESOURCES INC., maintained for the purpose, with
full power of substitution in the premises.

 

The undersigned also represents that, by assignment hereof, the Assignee
acknowledges that this Warrant and the shares of stock to be issued upon
exercise hereof are being acquired for investment, and that the Assignee will
not offer, sell or otherwise dispose of this Warrant or any shares of stock to
be issued upon exercise hereof except under circumstances which will not result
in a violation of the Securities Act of 1933, as amended, or any applicable
state securities laws.

 

Dated:

 

 

 

 

 

 

 

 

Signature of Holder

 

--------------------------------------------------------------------------------


 

EXHIBIT N

 

FORM OF SENIOR FIRST PRIORITY SECURED PROMISSORY NOTE

 

Amount: $125,000,000

Phoenix, Arizona

 

Date:                 , 2012

 

FOR VALUE RECEIVED, the receipt of which is hereby acknowledged, Prospect Global
Resources, Inc., a Delaware corporation (“Maker”), hereby unconditionally and
irrevocably promises to pay to the order of The Karlsson Group, Inc., an Arizona
corporation (“Holder”), on the dates, in the manner and at the place hereinafter
provided in this promissory note (this “Note”), the principal sum of One Hundred
Twenty-Five Million Dollars ($125,000,000), together with interest thereon as
provided herein, or such lesser amount as provided in Section 3.4 of this Note
(the “Principal Amount”), together with interest thereon, on the terms and
conditions set forth herein. Maker and Holder are sometimes referred to in this
Note, collectively, as the “Parties,” and individually, as a “Party.”

 

This Note is issued as partial consideration to Holder for the sale of its
membership interests in the Company (defined below), and is secured by the
Pledge Agreement (defined below), the Guaranty (defined below), the Deed of
Trust (defined below), the Collateral Assignments (defined below) and the
Security Agreement (defined below).

 

1.                                      Definitions.

 

1.1                               “2012 Combined Capital Gains Tax Rate” means
the sum of (i) the Maximum Long-Term Capital Gains Tax Rate in effect for the
taxable year beginning on January 1, 2012, plus (ii) the 2012 State Tax Rate.

 

1.2                               “2012 Combined Ordinary Income Tax Rate” means
the sum of (i) the Maximum Ordinary Income Tax Rate in effect for the taxable
year beginning on January 1, 2012, plus (ii) the 2012 State Tax Rate.

 

1.3                               “2012 State Tax Rate” means the Maximum State
Tax Rate in effect for the taxable year beginning on January 1, 2012.

 

1.4                               “2013 Combined Capital Gains Tax Rate” means
the sum of (i) the Maximum Long-Term Capital Gains Tax Rate in effect for the
taxable year beginning on January 1, 2013, plus (ii) the rate at which the tax
under Code Section 1411 is imposed for the taxable year beginning on January 1,
2013, plus (iii) the 2013 State Tax Rate.

 

1.5                               “2013 Combined Ordinary Income Tax Rate” means
the sum of (i) the Maximum Ordinary Income Tax Rate in effect for the taxable
year beginning on January 1, 2013, plus (ii) the rate at which the tax under
Code Section 1411 is imposed for the taxable year beginning on January 1, 2013,
plus (iii) the 2013 State Tax Rate.

 

1

--------------------------------------------------------------------------------


 

1.6                               “2013 State Tax Rate” means the Maximum State
Tax Rate in effect for the taxable year beginning on January 1, 2013.

 

1.7                               “Bankruptcy Code” means the Federal Bankruptcy
Code of 1978, as amended from time to time, presently codified as Title 11 of
the United States Code.

 

1.8                               “Business Day” means any day that is not a
Saturday, Sunday or other day on which commercial banks in Phoenix, Arizona are
authorized or required by law to remain closed.

 

1.9                               “Capital Gain Gross-Up Amount” means the
product of (i) the Principal Shortfall, multiplied by (ii) the quotient of
(A) the Combined Capital Gain Rate Differential, expressed as decimal, divided
by (B) one (1) minus the 2013 Combined Capital Gains Tax Rate, expressed as a
decimal.

 

1.10                        “Collateral Assignments” means, collectively,
(i) the Collateral Assignment of Mineral Leases between the Company and Holder,
dated as of the date hereof, (ii) the Collateral Assignment of Mining Permits
between the Company and Holder, dated as of the date hereof, and (iii) the
Collateral Assignment of Royalty Agreement between the Company and Holder, dated
as of the date hereof.

 

1.11                        “Code” means the Internal Revenue Code of 1986, as
amended.

 

1.12                        “Combined Capital Gains Rate Differential” means the
excess, if any, of (i) the 2013 Combined Capital Gains Tax Rate, over (ii) the
2012 Combined Capital Gains Tax Rate.

 

1.13                        “Combined Ordinary Income Rate Differential” means
the excess, if any, of (i) the 2013 Combined Ordinary Income Tax Rate, over
(ii) the 2012 Combined Ordinary Income Tax Rate.

 

1.14                        “Company” means American West Potash, LLC, a
Delaware limited liability company.

 

1.15                        “Company Sale” means a transaction or series of
related transactions resulting directly or indirectly in (i) the sale of all or
substantially all of the Company to an unaffiliated third party, (ii) a sale
resulting in more than fifty percent (50%) of the membership interests
(representing either capital or profits) of the Company being held by an
unaffiliated third party, or (iii) a merger, consolidation, recapitalization or
reorganization of the Company with or into an unaffiliated third party; provided
that “Company Sale” shall not include the first Two Hundred Million Dollars
($200,000,000) raised pursuant to any Qualified Financing.

 

1.16                        “Debt” of Maker, means (i) indebtedness for
obligations for borrowed money by the issuance and sale of any debt securities,
and (ii) sale of royalty interest for cash.

 

1.17                        “Debt Issuance” means, with respect to any Person,
the incurrence by such Person after the date of this Note of any obligations for
borrowed money by the issuance and sale of debt securities or any sale of
royalty interest for cash or cash equivalents.

 

2

--------------------------------------------------------------------------------


 

1.18                        “Deed of Trust” means that certain Deed of Trust
from the Company for the benefit of Holder, dated as of the date hereof.

 

1.19                        “Equity Issuance” means, with respect to any Person,
any issuance or sale by such Person after the date of this Note of any of its
securities.

 

1.20                        “Event of Default” has the meaning ascribed thereto
in Section 5.

 

1.21                        “Guaranty” means that certain Unconditional Guaranty
made by the Company in favor of Holder, dated as of the date hereof.

 

1.22                        “Interest Rate” has the meaning ascribed thereto in
Section 2.1.

 

1.23                        “Maximum Long-Term Capital Gains Tax Rate” means the
highest marginal Federal income tax rate applicable to individuals on long-term
capital gains (disregarding for such purposes the tax rates applicable to
“collectibles gain” (as defined in Code Section 1(h)(5)), “unrecaptured section
1250 gain” (as defined in Code Section 1(h)(6)), and “section 1202 gain” (as
defined in Code Section 1(h)(7))).

 

1.24                        “Maximum Ordinary Income Tax Rate” means the highest
marginal Federal income tax rate applicable to individuals on ordinary income.

 

1.25                        “Maximum State Tax Rate” means the highest marginal
California income tax rate applicable to an individual who is a resident of
California.

 

1.26                        “Obligations” means the obligations of Maker under
this Note.

 

1.27                        “Ordinary Income Gross-Up Amount” means the product
of (i) the amount of any accrued but unpaid interest under the Note as of the
end of the day on December 24, 2012, multiplied by (ii) the quotient of (A) the
Combined Ordinary Income Rate Differential, expressed as decimal, divided by
(B) one (1) minus the 2013 Combined Capital Gains Tax Rate, expressed as a
decimal.

 

1.28                        “Person” means any individual, corporation, company,
voluntary association, partnership, limited liability company, joint venture,
trust, unincorporated organization or government (or any agency, instrumentality
or political subdivision thereof).

 

1.29                        “Pledge Agreement” means that certain Pledge
Agreement, by and between Maker and Holder, dated as of the date hereof.

 

1.30                        “Principal Shortfall” means any portion of the first
installment of the Principal Payment Amount (principal only) that was not paid
by Maker on or prior to the December 24, 2012 Payment Date.

 

1.31                        “Prospect Nevada” means Prospect Global
Resources, Inc., a Nevada corporation.

 

3

--------------------------------------------------------------------------------


 

1.32                        “Purchase Agreement” means that certain Membership
Interest Purchase Agreement, by and between Maker and Holder, dated as of
May 30, 2012.

 

1.33                        “Qualified Financing” means any Debt Issuance or
Equity Issuance of Maker, Prospect Nevada or Company during the term of this
Note.

 

1.34                        “Security Agreement” means that certain Security
Agreement, by and between Company and Holder, dated as of the date hereof.

 

1.35                        “Tax Gross-Up Amount” means the sum of the Federal
Tax Gross-Up Amount plus the Ordinary Income Gross-Up Amount. Attached hereto as
Exhibit A is an example to demonstrate how the Tax Gross-Up would apply.

 

2.                                      Interest and Payments.

 

2.1                               Interest.  Interest shall accrue on the unpaid
principal amount of this Note at the simple rate of nine percent (9.00%) per
annum (the “Interest Rate”).  Except as provided in Section 2.2, Interest shall
be computed on the actual number of days elapsed based on a 360-day year and
shall be paid on an annual basis, with the first interest payment due on the
first anniversary of the date first written above.

 

2.2                               Payments.

 

(a)                                 Maker shall pay to Holder, subject to
Section 3.2, Section 3.3 and Section 3.4, the principal amount of this Note,
together with all accrued, but unpaid interest thereon, in two installments on
or before each “Payment Date” as follows:

 

Payment Date

 

Principal Payment Amount

 

 

 

 

 

December 24, 2012

 

$

50,000,000

 

 

 

 

 

July 31, 2013

 

$

75,000,000

 

 

(b)                                 Notwithstanding the foregoing, in the event
that Maker does not make payment of the full amount of the first payment
described above on or before the December 24, 2012 Payment Date (the “First
Installment Payment”), Holder acknowledges and agrees that the failure to make
the First Installment Payment shall not constitute an Event of Default and
Holder shall not have the right to exercise any of its remedies hereunder or
under any agreement entered into in connection herewith; provided Maker makes
such First Installment Payment on or before March 30, 2013 (the “Adjusted
Date”); and provided, further that the Principal Payment Amount due on the
Adjusted Date with respect to the First Installment Payment shall be increased
by an amount equal to the Tax Gross-Up Amount.  In connection with this
Section 2.2, Holder represents and warrants that Holder is currently a validly
electing S corporation within the meaning of Code Section 1361. For the
avoidance of doubt, it shall not be an Event of

 

4

--------------------------------------------------------------------------------


 

Default hereunder unless the First Installment Payment is not paid in full on or
before the Adjusted Date.

 

2.3                               Business Days. Whenever any payment to be made
hereunder shall be due on a day that is not a Business Day, such payment shall
be made on the next succeeding Business Day.

 

3.                                      Maturity Date; Prepayments; Discount.

 

3.1                               Payment of Principal.  The entire outstanding
principal amount of this Note, together with any accrued but unpaid interest,
shall be due and payable, subject to Section 3.2, Section 3.3 and Section 3.4,
on or before July 31, 2013.

 

3.2                               Mandatory Prepayments.

 

(a)                                 Within five (5) Business Days after the
consummation of a Company Sale, the entire unpaid principal amount of this Note,
together with all accrued, but unpaid interest thereon at the Interest Rate,
shall be due and payable.

 

(b)                                 Within five (5) Business Days after the
consummation of a Qualified Financing, Maker shall prepay the unpaid principal
amount of this Note by an amount equal to the lesser of (i) such unpaid
principal amount and (ii) forty percent (40%) of the net cash proceeds from such
Qualified Financing.

 

3.3                               Optional Prepayment.  This Note may be
prepaid, in whole or in part, at any time, without charge, premium or penalty of
any kind whatsoever.

 

3.4                               Prepayment Discount. In the event Maker makes
principal payments totaling One Hundred Million Dollars ($100,000,000) plus all
accrued, but unpaid interest outstanding on or before December 15, 2012 (without
giving effect to any grace period under Section 5.1), whether through one or
multiple payments, and whether pursuant to Section 3.2 or Section 3.3, then all
of Maker’s obligations under this Note shall be deemed to have been satisfied in
full by Maker as of the date of such payment, or, in the case of multiple
payments, the date on which the last payment is made.

 

4.                                      Security.  All of the Obligations of
Maker under this Note are secured by the Security Agreement, Pledge Agreement,
Collateral Assignments and Deed of Trust.

 

5.                                      Events of Default.  The occurrence of
any of the following events shall constitute an “Event of Default”:

 

5.1                               Failure to Pay or Perform. Maker shall
(i) subject to Section 2.2, fail, for any reason, to make any payment when due,
or (ii) incur any Debt and such failure to pay or incurrence shall continue for
a period of fifteen (15) Business Days after written notice to Maker of such
failure. Maker shall fail to observe any material covenant, condition, or
requirement contained in this Note, the Security Agreement, the Pledge
Agreement, the Collateral

 

5

--------------------------------------------------------------------------------


 

Assignments, or the Deed of Trust and such failure continues for a period of
thirty (30) calendar days after written notice to Maker of such failure.

 

5.2                               Insolvency Events.

 

(a)                                 Maker shall commence any case, proceeding or
other action (i) under any existing or future law relating to bankruptcy,
insolvency, reorganization, or other relief of debtors, seeking to have an order
for relief entered with respect to it, or seeking to adjudicate it as bankrupt
or insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts or (ii) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or Maker shall make a general assignment for the benefit of its
creditors;

 

(b)                                 there shall be commenced against Maker any
case, proceeding or other action of a nature referred to in Section 5.2(a) above
which (i) results in the entry of an order for relief or any such adjudication
or appointment or (ii) remains undismissed, undischarged or unbonded for a
period of forty-five (45) days;

 

(c)                                  there shall be commenced against Maker any
case, proceeding or other action seeking issuance of a writ of attachment,
execution or similar process against all or any substantial part of its assets
which results in the entry of an order for any such relief which shall not have
been vacated, discharged, or stayed or bonded pending appeal within forty-five
(45) days from the entry thereof;

 

(d)                                 Maker shall take any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any of the
acts set forth in Section 5.2(a), Section 5.2(b) or Section 5.2(c) above; or

 

(e)                                  Maker shall admit in writing its inability
to pay its debts as they become due.

 

6.                                      Indebtedness. Until all amounts
outstanding under this Note have been paid in full, Maker shall not incur,
create or assume any Debt. In addition, Maker shall maintain its separate and
distinct corporate existence and franchise and shall conduct its business solely
and exclusively as a holding company and shall not engage in any other business
other than holding the membership interests of the Company. Notwithstanding the
foregoing, nothing in this Section 6 shall preclude Maker from executing,
delivering and performing under the agreements to be delivered by it pursuant to
Section 2.2 of that certain Membership Interest Purchase Agreement, dated as of
May 30, 2012, by and among Maker, Holder, and the Company.

 

7.                                      Remedies.  Upon the occurrence and
during the continuance of any Event of Default, Holder shall be entitled to
exercise any and all remedies available to Holder under applicable law;
provided, that if an Event of Default described in Section 5.1, Section 5.2(a),
Section 5.2(b) or Section 5.2(c) shall occur, all amounts payable under this
Note shall become

 

6

--------------------------------------------------------------------------------


 

immediately due and payable without any notice, declaration or other act on the
part of Holder and Section 3.4 shall become void.

 

8.                                      Miscellaneous.

 

8.1                               Expenses. Except as otherwise expressly
provided herein, all costs and expenses, including, without limitation, fees and
disbursements of counsel, financial advisors and accountants, incurred in
connection with this Note and the transactions contemplated hereby shall be paid
by the Party incurring such costs and expenses.

 

8.2                               Notices.  All notices, requests, consents,
claims, demands, waivers and other communications hereunder shall be in writing
and shall be deemed to have been given (a) when delivered by hand (with written
confirmation of receipt); (b) when received by the addressee if sent by a
nationally recognized overnight courier (receipt requested); (c) on the date
sent by facsimile or e-mail of a PDF document (with confirmation of
transmission) if sent during normal business hours of the recipient, and on the
next Business Day if sent after normal business hours of the recipient or (d) on
the third day after the date mailed, by certified or registered mail, return
receipt requested, postage prepaid. Such communications must be sent to the
respective Parties at the following addresses (or at such other address for a
Party as shall be specified in a notice given in accordance with this
Section 8.2):

 

If to Holder:

 

The Karlsson Group, Inc.
18 Ozone Avenue
Venice, CA 90291
Facsimile: 310-933-0262
E-mail: sevenciel@ca.rr.com
Attention: Michael Stone

 

 

 

with a copy, which shall not constitute notice, to:

 

Law Offices of Richard C. Weisberg
33 Derwen Road
Bala Cynwyd, PA 19004
Facsimile 215-689-1504
Email: weisberg@weisberg-law.com
Attention: Mr. Richard Weisberg

 

 

 

If to Maker:

 

Prospect Global Resources, Inc.
1621 18th Street, Suite 260
Denver, CO 80202
Facsimile: 720-294-0402
E-Mail: PAvery@prospectGRI.com
Attention: Mr. Pat Avery

 

7

--------------------------------------------------------------------------------


 

with a copy, which shall not constitute notice, to:

 

Brownstein Hyatt Farber Schreck, LLP
410 Seventeenth Street, Suite 2200
Denver, CO 80202
Facsimile: 303-223-1111
E-Mail: jknetsch@bhfs.com
Attention: Jeffrey M. Knetsch

 

8.3                               Construction; Representation by Counsel. The
Parties acknowledge and agree that they have been represented and advised by
counsel in connection with the negotiation and preparation of this Note, and
this Note shall be deemed to have been drafted jointly by the Parties,
notwithstanding that one Party or the other may have performed the actual
drafting hereof.  This Note shall be construed and interpreted in accordance
with the plain meaning of its language, and not for or against any Party, and as
a whole, giving effect to all the terms, conditions and provisions hereof. 
Whenever the context may require, any provisions used in this Note shall include
the corresponding masculine, feminine, or neuter forms.

 

8.4                               Headings. The headings in this Note are for
reference only and shall not affect the interpretation of this Note.

 

8.5                               Severability.  If any provision of this Note
is held invalid or unenforceable, such decision shall not affect the validity or
enforceability of any other provision of this Note, all of which other
provisions shall remain in full force and effect.

 

8.6                               Entire Agreement. This Note contains the
entire agreement between the Parties with respect to the transactions
contemplated hereby, and supersedes all negotiations, agreements,
representations, warranties, commitments, whether in writing or oral, prior to
the effective date of this Note.

 

8.7                               Successors and Assigns. This Note shall be
binding upon and shall inure to the benefit of the Parties and their respective
successors and permitted assigns. Neither Party may assign its rights or
obligations hereunder without the prior written consent of the other Party,
which consent shall not be unreasonably withheld or delayed.

 

8.8                               No Third-Party Beneficiaries. This Note is for
the sole benefit of the Parties and their respective successors and permitted
assigns and nothing herein, express or implied, is intended to or shall confer
upon any other Person or entity any legal or equitable right, benefit or remedy
of any nature whatsoever under or by reason of this Note.

 

8.9                               Governing Law; Submission to Jurisdiction.

 

(a)                                 This Note shall be governed by, and
construed in accordance with, the internal laws of the State of Arizona, without
giving effect to any choice or conflict of law provision or rule (whether of the
State of Arizona or any other jurisdiction) that would cause the application of
laws of any jurisdiction other than those of the State of Arizona.

 

8

--------------------------------------------------------------------------------


 

(b)                                 The Parties consent to the sole and
exclusive jurisdiction and venue in the Federal or State courts in the County of
Maricopa, Arizona, and agree that all disputes based on or arising out of this
Note shall only be submitted to and determined by said courts, which shall have
sole and exclusive jurisdiction.

 

8.10                        Waiver By Holder.  No failure or delay on the part
of Holder or any other permitted holder of this Note to exercise any right,
power or privilege under this Note and no course of dealing between Maker and
Holder shall impair such right, power or privilege or operate as a waiver of any
default or an acquiescence therein, nor shall any single or partial exercise of
any such right, power or privilege preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.  The rights and
remedies expressly provided in this Note are cumulative to, and not exclusive
of, any rights or remedies that Holder would otherwise have.  No notice to or
demand on Maker, other than such notice or demand required by the terms of this
Note, in any case shall entitle Maker to any other or further notice or demand
in similar or other circumstances or constitute a waiver of the right of Holder
to any other or further action in any circumstances without notice or demand.

 

[SIGNATURE PAGE FOLLOWS]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Maker has executed and delivered this Note as of the date
first above written.

 

 

MAKER:

 

 

 

PROSPECT GLOBAL RESOURCES, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Tax-Gross Up Example

 

--------------------------------------------------------------------------------


 

Exhibit A

 

For Demonstration Purposes (Calculations under the Promissory Note will be based
on actual tax rates)

 

Assumptions:

 

1.  None of the $50,000,000 principal amount is paid by December 24, 2012.

2.  $1,000,000 of accrued interest remains unpaid/outstanding as of the end of
the day on December 24, 2012.

3.  Maximum federal long-term capital gains rate for 2012 is 15%.

4.  Maximum federal long-term capital gains rate for 2013 is 20%.

5.  Maximum federal ordinary income tax rate for 2012 is 35%.

6.  Maximum federal ordinary income tax rate for 2013 is 39.6%.

7.  Maximum California personal income tax rate for 2012 is 10.3%.

8.  Maximum California personal income tax rate for 2013 is 13.3%.

9.  Code Section 1411 rate for 2013 is 3.8%.

 

Analysis of After-Tax Proceeds Based on 2012 Rates (sets the target for the
gross-up formulas):

 

Capital Gain

 

$

50,000,000.00

 

 

Federal Long-Term Capital Gain Rate (2012)

 

15.0

%

 

Federal Tax on Capital Gain based on 2012 Rates

 

$

7,500,000.00

 

 

 

 

 

 

 

Interest Income

 

$

1,000,000.00

 

 

Federal Ordinary Income Tax Rate (2012)

 

35.0

%

 

Federal Tax on Interest Income based on 2012 Rates

 

$

350,000.00

 

 

 

 

 

 

 

Capital Gain plus Interest Income

 

$

51,000,000.00

 

 

California Tax Rate (2012)

 

10.3

%

 

California Tax on Capital Gain and Interest Income based on 2012 Rates

 

$

5,253,000.00

 

 

 

 

 

 

 

Calculation of After-Tax Proceeds:

 

 

 

 

Capital Gain

 

$

50,000,000.00

 

 

Plus: Interest Income

 

$

1,000,000.00

 

 

Minus: Federal Tax on Capital Gain based on 2012 Rates

 

$

(7,500,000.00

)

 

Minus: Federal Tax on Interest Income based on 2012 Rates

 

$

(350,000.00

)

 

Minus: California Tax on Capital Gain and Interest Income based on 2012 Rates

 

$

(5,253,000.00

)

 

After-Tax Proceeds Based on 2012 Rates

 

$

37,897,000.00

 

 

 

 

 

 

 

Gross-Up Calculations:

 

 

 

 

 

 

 

 

 

Capital Gain Gross-Up Amount Calculation:

 

 

 

 

(A) Combined Capital Gain Rate Differential (37.1% [Footnote 1] - 25.3%
[Footnote 2], expressed as a decimal)

 

0.118

 

[2013 Combined

 

 

 

 

Capital Gains

(B) 1 minus 2013 Combined Capital Gains Rate (expressed as a decimal) [Footnote
3]

 

0.629

 

Rate

 

 

 

 

(including 1411)

(A) divided by (B)

 

0.187599364

 

is 37.1%]

multiplied by: Principal Shortfall

 

$

50,000,000.00

 

 

Capital Gain Gross-Up Amount

 

$

9,379,968.20

 

 

 

 

 

 

 

Ordinary Income Gross-Up Amount Calculation:

 

 

 

 

(A) Combined Ordinary Income Rate Differential (56.7% [Footnote 4] - 45.3%
[Footnote 5], expressed as a decimal)

 

0.114

 

[2013 Combined

 

 

 

 

Capital Gains

(B) 1 minus 2013 Combined Capital Gains Rate (expressed as a decimal) [Footnote
6]

 

0.629

 

Rate

 

 

 

 

(including 1411)

(A) divided by (B)

 

0.181240064

 

is 37.1%]

multiplied by: Unpaid Interest

 

$

1,000,000.00

 

 

Ordinary Income Gross-Up Amount

 

$

181,240.06

 

 

 

 

 

 

 

Analysis of After-Tax Proceeds Based on 2013 Rates:

 

 

 

 

 

 

 

 

 

Capital Gain (including Capital Gain and Ordinary Income Gross-Up Amounts)

 

$

59,561,208.27

 

 

Federal Long-Term Capital Gain Rate (2013) [Footnote 7]

 

23.8

%

 

Federal Tax on Capital Gain based on 2013 Rates

 

$

14,175,567.57

 

 

 

 

 

 

 

Interest Income

 

$

1,000,000.00

 

 

Federal Ordinary Income Tax Rate (2013) [Footnote 8]

 

43.4

%

 

Federal Tax on Interest Income based on 2013 Rates

 

$

434,000.00

 

 

 

 

 

 

 

Capital Gain plus Interest Income

 

$

60,561,208.27

 

 

California Tax Rate (2013)

 

13.3

%

 

California Tax on Capital Gain and Interest Income based on 2013 Rates

 

$

8,054,640.70

 

 

 

 

 

 

 

Calculation of After-Tax Proceeds:

 

 

 

 

Capital Gain

 

$

59,561,208.27

 

 

Plus: Interest Income

 

$

1,000,000.00

 

 

Minus: Federal Tax on Capital Gain based on 2013 Rates

 

$

(14,175,567.57

)

 

Minus: Federal Tax on Interest Income based on 2013 Rates

 

$

(434,000.00

)

 

Minus: California Tax on Capital Gain and Interest Income based on 2013 Rates

 

$

(8,054,640.70

)

 

After-Tax Proceeds Based on 2013 Rates

 

$

37,897,000.00

 

 

 

--------------------------------------------------------------------------------

Footnotes:

(1)  20.0% + 3.8% + 13.3% = 37.1%

(2)  15.0% + 10.3% = 25.3%

(3)  1.0 - 0.371 = 0.629

(4)  39.6% + 3.8% + 13.3% = 56.7%

(5)  35.0% + 10.3% = 45.3%

(6)  1.0 - 0.371 = 0.629

(7)  20.0% + 3.8% = 23.8%

(8)  39.6% + 3.8% = 43.4%

 

--------------------------------------------------------------------------------


 

EXHIBIT O

 

FORM OF SUPPLEMENTAL PAYMENT AGREEMENT

 

THIS SUPPLEMENTAL PAYMENT AGREEMENT (this “Agreement”), dated as of
                 , 2012, is by and among Prospect Global Resources, Inc., a
Delaware corporation (“Prospect”), American West Potash, LLC, a Delaware limited
liability company (the “Company”), and The Karlsson Group, Inc., an Arizona
corporation, (“Karlsson”). Prospect and Karlsson are sometimes referred to in
this Agreement, collectively, as the “Parties,” and individually, as a “Party.”

 

RECITALS

 

WHEREAS, Prospect and Karlsson entered into that certain Membership Interest
Purchase Agreement dated as of May 30, 2012 (the “Purchase Agreement”), whereby
Prospect purchased, and Karlsson sold, all of Karlsson’s limited liability
company membership interests (the “Membership Interests”), representing fifty
percent (50%) of the total limited liability company membership interests, in
the Company;

 

WHEREAS, the Company is now a wholly-owned subsidiary of Prospect; and

 

WHEREAS, as partial consideration for the Membership Interests, Prospect agreed
to pay to Karlsson certain additional consideration in the event of a Company
Sale (as defined below).

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto hereby agree as follows:

 

AGREEMENT

 

1.              Additional Consideration.

 

a.              In the event a Company Sale is consummated on or before the
fourth (4th) anniversary of the date hereof, Prospect shall promptly pay to
Karlsson an amount equal to fifteen percent (15%) of the net proceeds (pro-rata
in cash or in kind) received, from such Company Sale (the “Supplemental
Payment”); provided that, in no event shall the Supplemental Payment exceed
Seventy Five Million Dollars ($75,000,000) in cash or the value of the in kind
payment.

 

b.              “Company Sale” shall have the meaning set forth in that certain
Senior First Priority Secured Promissory Note, dated as of the date hereof,
issued by Prospect in favour of Karlsson.

 

2.              Representations and Warranties. Each Party represents and
warrants to the other Party that (i) it is duly formed, validly existing and in
good standing under the laws of the

 

1

--------------------------------------------------------------------------------


 

state of its organization, (ii) it is duly authorized to execute, deliver and
perform this Agreement, (iii) this Agreement is a valid and binding agreement
and is fully enforceable against such Party according to the terms of this
Agreement, and (iv) it is not a party to any agreement that would prevent it
from entering into this Agreement or performing its obligations hereunder.

 

3.              Taxes and Fees. Karlsson shall be responsible for any and all
federal, state, local or other required to be paid by Karlsson to any
governmental authority or subdivision thereof measured by or related to the
transfer, payment or receipt of the Supplemental Payment.

 

4.              Miscellaneous.

 

a.              Expenses. Except as otherwise expressly provided herein, all
costs and expenses, including, without limitation, fees and disbursements of
counsel, financial advisors and accountants, incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the Party
incurring such costs and expenses.

 

b.              Notices. All notices, requests, consents, claims, demands,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been given (a) when delivered by hand (with written confirmation
of receipt); (b) when received by the addressee if sent by a nationally
recognized overnight courier (receipt requested); (c) on the date sent by
facsimile or e-mail of a PDF document (with confirmation of transmission) if
sent during normal business hours of the recipient, and on the next business day
if sent after normal business hours of the recipient or (d) on the third day
after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid. Such communications must be sent to the respective
Parties at the following addresses (or at such other address for a Party as
shall be specified in a notice given in accordance with this Section 4(b)):

 

If to Karlsson:

The Karlsson Group, Inc.
18 Ozone Avenue
Venice, CA 90291
Facsimile: 310-933-0262
E-mail: sevenciel@ca.rr.com
Attention: Michael Stone

 

 

with a copy, which shall not constitute notice, to:

Law Offices of Richard C. Weisberg
33 Derwen Road
Bala Cynwyd, PA 19004
Facsimile 215-689-1504
Email: weisberg@weisberg-law.com
Attention: Mr. Richard Weisberg

 

 

If to Prospect:

Prospect Global Resources, Inc.
1621 18th Street, Suite 260
Denver, CO 80202
Facsimile: 720-294-0402
E-Mail: PAvery@prospectGRI.com
Attention: Mr. Pat Avery

 

2

--------------------------------------------------------------------------------


 

with a copy, which shall not constitute notice, to:

Eisner, Kahan & Gorry, P.C.
9601 Wilshire Boulevard, Suite 700
Beverly Hills, CA 90210
Facsimile: 310-855-3201
E-mail: meisner@eisnerlaw.com
Attention: Mr. Michael Eisner

 

c.               Construction; Representation by Counsel. The Parties
acknowledge and agree that they have been represented and advised by counsel in
connection with the negotiation and preparation of this Agreement, and this
Agreement shall be deemed to have been drafted jointly by the Parties,
notwithstanding that one Party or the other may have performed the actual
drafting hereof.  This Agreement shall be construed and interpreted in
accordance with the plain meaning of its language, and not for or against any
Party, and as a whole, giving effect to all the terms, conditions and provisions
hereof.  Whenever the context may require, any provisions used in this Agreement
shall include the corresponding masculine, feminine, or neuter forms.

 

d.              Headings. The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.

 

e.               Severability.  If any provision of this Agreement is held
invalid or unenforceable, such decision shall not affect the validity or
enforceability of any other provision of this Agreement, all of which other
provisions shall remain in full force and effect.

 

f.                Entire Agreement. This Agreement contains the entire agreement
between the Parties with respect to the transactions contemplated hereby, and
supersedes all negotiations, agreements, representations, warranties,
commitments, whether in writing or oral, prior to the date hereof.

 

g.               Successors and Assigns. This Agreement shall be binding upon
and shall inure to the benefit of the Parties and their respective successors
and permitted assigns. Neither Party may assign its rights and obligations
hereunder without the prior written consent of the other Party, which consent
shall not be unreasonably withheld or delayed; provided, however, that no
consent shall be required for an assignment by Karlsson to a liquidating trust
for the benefit of the shareholders of Karlsson.

 

h.              No Third-Party Beneficiaries. This Agreement is for the sole
benefit of the Parties and their respective successors and permitted assigns and
nothing herein, express or implied, is intended to or shall confer upon any
other person or entity any legal or equitable right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement.

 

i.                  Amendment and Modification; Waiver. This Agreement may only
be amended, modified or supplemented by an agreement in writing signed by each
Party hereto. No waiver by any Party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the Party so
waiving. No waiver by any Party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege

 

3

--------------------------------------------------------------------------------


 

arising from this Agreement shall operate or be construed as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.

 

j.                 Governing Law; Submission to Jurisdiction.

 

i.                  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Arizona without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Arizona or any other jurisdiction) that would cause the application of laws of
any jurisdiction other than those of the State of Arizona.

 

ii.               The Parties consent to the sole and exclusive jurisdiction and
venue in the Federal or State courts in Arizona, and agree that all disputes
based on or arising out of this Agreement shall only be submitted to and
determined by said courts, which shall have sole and exclusive jurisdiction.

 

k.              Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall be
deemed to be one and the same agreement. A signed copy of this Agreement
delivered by facsimile, e-mail or other means of electronic transmission shall
be deemed to have the same legal effect as delivery of an original signed copy
of this Agreement.

 

 

[SIGNATURE PAGE FOLLOWS]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Agreement as of the date first written above.

 

 

PROSPECT GLOBAL RESOURCES, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

AMERICAN WEST POTASH, LLC

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

THE KARLSSON GROUP, INC.,

 

an Arizona corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT P

 

FORM OF ASSIGNMENT OF MEMBERSHIP INTEREST

 

                 , 2012

 

WHEREAS, the undersigned (“Seller”) owns fifty percent (50%) of the issued and
outstanding membership interests (the “Membership Interests”) of American West
Potash, LLC, a Delaware limited liability company; and

 

WHEREAS, Seller has entered into a Membership Interest Purchase Agreement dated
May 30, 2012 (the “Purchase Agreement”) with Prospect Global Resources, Inc., a
Delaware corporation (“Buyer”), and the other parties thereto, pursuant to which
Seller has agreed to sell, transfer and assign the Membership Interests to
Buyer, and Buyer has agreed to purchase the Membership Interests from Seller
upon the terms and conditions set forth in the Purchase Agreement.

 

NOW THEREFORE, in exchange for certain consideration as set forth in the
Purchase Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller hereby assigns, transfers,
delivers and conveys to Buyer the Membership Interests.

 

 

[SIGNATURE PAGE TO FOLLOW]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Seller has executed and delivered this Assignment of
Membership Interest as of the date first written above.

 

 

 

THE KARLSSON GROUP, INC.

 

an Arizona corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

Schedule 2.10

Purchase Price Allocation

 

[Attached]

 

--------------------------------------------------------------------------------


 

American West Potash, LLC

Schedule 2.10 - Pro-Forma Purchase Price Allocation based on March 31, 2012
Balance Sheet

 

Consideration Given

 

Consideration Received

 

 

 

 

 

 

 

 

 

Item

 

 

 

Item

 

 

 

 

 

 

 

 

 

 

 

Cash

 

$

25,000,000

 

Mineral Interests

 

$

148,812,865

(4),(5),(6)

 

 

 

 

 

 

 

 

Note Payable

 

125,000,000

 

Cash and Prepaid Deposits

 

1,780,000

(5)

 

 

 

 

 

 

 

 

Additional Consideration Rights

 

—

(1)

Property & Equipment

 

7,500

(5)

 

 

 

 

 

 

 

 

Warrant

 

—

(2)

Other Assets

 

33,135

(5)

 

 

 

 

 

 

 

 

Supplemental Payments

 

—

(1)

 

 

 

 

 

 

 

 

 

 

 

 

Liability Share

 

633,500

(3),(5)

 

 

 

 

 

 

 

 

 

 

 

 

Total Consideration Given

 

$

150,633,500

 

Total Consideration Received

 

$

150,633,500

(7)

 

--------------------------------------------------------------------------------

(1) The amount of any payments under the Additional Consideration Agreement, as
well as any Supplement Payments, will be reported as adjustments to the Purchase
Price at the time such payments are made.

 

(2) On the date(s) of exercise of all or any portion of the Warrant, the
difference between the fair market value of the PGRX stock received by Seller
upon exercise (as determined based on the closing date price of the PGRX stock
on the date of exercise) over the exercise price paid by Seller in connection
with such exercise shall be reported as an adjustment to the Purchase Price.

 

(3) Fifty percent (50%) of the liabilities of the Company as of the Closing Date
(as reflected on the Closing Date balance sheet).

 

--------------------------------------------------------------------------------


 

(4) Balance allocated to Mineral Interests shall be considered capital assets
for tax purposes which equals the Total Consideration Given (including
adjustments to the Purchase Price in accordance with footnotes 1 and 2) minus
any amounts allocated to Cash, Prepaid Deposits and Property & Equipment and
Other Assets (based on their respective tax bases determined on the Closing
Date).

 

(5) Based on the Balance Sheet of the Company as of March 31, 2012 (to be
adjusted to the Closing Date Balance Sheet by transactions permitted under the
Membership Interest Purchase Agreement to which this is attached).

 

(6) Any adjustment(s) made pursuant to Section 2.2(b) & 3.4 of the Promissory
Note shall be allocated to the Mineral Interests.

 

(7) For Seller’s purposes, Total Consideration Received shall be considered a
sale of its partnership interest in the Company and a long term capital gain
transaction for tax purposes.

 

--------------------------------------------------------------------------------


 

Schedule 3.02
Shareholders of Seller

 

Jesse Grossman

Jonathan Spanier Living Trust

Michael Stone

Roger Smith

Anders Karlsson

Winnie Huang

 

6

--------------------------------------------------------------------------------


 

Schedule 3.04
Litigation

 

None.

 

7

--------------------------------------------------------------------------------


 

Schedule 5.01
Updated 2012 AWP Approved Budget *

 

8

--------------------------------------------------------------------------------


 

Schedule 5.07

B.U.A. Leases

 

25 “B.U.A sections” owned by Potash Green, LLC (Ringbolt Ventures)

Now optioned by Passport Potash

17N26E                                                   2

10

12

14

22

28

32

17N25E                                                   2

4

8

10

12

14

16

18

20

22

24

26

28

32 (40 acres only)

36

18N26E                                                   4

12

19N26E                                                   36

 

--------------------------------------------------------------------------------

25 sections/partial sections = 25 exploration permits

 

9

--------------------------------------------------------------------------------